
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.23


AGREEMENT FOR PURCHASE
AND SALE OF REAL ESTATE


        THIS AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE (this "Agreement"),
dated as of January 21, 2005 (for reference purposes only), is entered into by
and between SAMSONITE Corporation, a Delaware corporation ("Seller"), and
PANATTONI DEVELOPMENT COMPANY, LLC, a California limited liability company or
assignee or affiliate ("Purchaser").


WITNESSETH:


        WHEREAS, Seller owns the land and buildings in Denver, Colorado
consisting of approximately one hundred (100) acres located at 11200 East 45th
Avenue, Denver, Colorado (collectively, the "Property" and "Retained Parcel", as
hereinafter defined) the legal description of which is described in Exhibit A,
attached hereto and made a part hereof, together with all right, title and
interest of Seller in and to any land lying in the bed of any highway, street,
road or avenue, open or proposed, in front of or abutting or adjoining the
Property and any easements and appurtenances pertaining to the Property; and

        WHEREAS, Purchaser, at its sole expense will undertake parcelization of
the Property and the Retained Parcel through the City of Denver to create two
parcels; i.e., an approximate eleven (11) acre parcel ("Retained Parcel") and
the balance of approximately eighty-nine (89) acres being hereinafter referred
to as the "Property", and

        WHEREAS, Purchaser desires to purchase from Seller and Seller desires to
sell to Purchaser all of Seller's right, title and interest in and to the
Property on the terms and conditions set forth below and Seller will
concurrently lease back from Purchaser approximately three hundred twenty-one
thousand three hundred sixty-two (321,362) square feet of buildings, and those
portions of land around the buildings, all as set forth and depicted on the
attached Exhibit B.

        NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


ARTICLE 1
DEFINITIONS


        When used herein the following terms shall have the respective meanings
set forth opposite each such term:

        Affiliate: A corporation, partnership, trust, limited liability company
or other legal entity 51% of the interest in which is directly or indirectly
owned by Purchaser or by its Member.

        Agreement:    This Agreement for Purchase and Sale of Real Estate.

        Business Days:    as defined in Section 16.16 hereof.

        City:    Denver, Colorado.

        Closing:    is the Initial Closing and the Second Closing, as
applicable.

        Contamination:    as defined in Section 6.1.

        County:    Denver, Colorado.

        Due Diligence Materials:    as defined in Section 9.1.

        Earnest Money Deposit:    as defined in Section 8.2 hereof.

--------------------------------------------------------------------------------




        Effective Date:    as defined in Section 16.18 hereof.

        Environmental Laws:    all statutes specifically described in the
definition of "Hazardous Materials" and all other federal, state or local laws,
regulations or orders relating to or imposing liability or standards of conduct
concerning any Hazardous Material.

        Escrow:    as defined in Section 12.5 hereof.

        Hazardous Materials:    any hazardous, toxic or dangerous substance,
material, waste, gas or particulate matter which is defined as such for purposes
of regulation by any local government authority, the State of Colorado, or the
United States Government, including, but not limited to, any material or
substance which is (i) defined as a "hazardous waste," "hazardous material,"
"hazardous substance," "extremely hazardous waste," or "restricted hazardous
waste" under any provision of Colorado law, (ii) petroleum, (iii) asbestos,
(iv) polychlorinated biphenyl, (v) radioactive material, (vi) designated as a
"hazardous substance" pursuant to Section 311 of the Clean Water Act, 33 U.S.C.
Sec. 1251 et seq. (33 U.S.C. Sec. 1317), (vii) defined as a "hazardous waste"
pursuant to Section 1004 of the Resource Conservation and Recovery Act, 42
U.S.C. Sec. 6901 et seq. (42 U.S.C. Sec. 6903), or (viii) defined as a
"hazardous substance" pursuant to Section 101 of the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. Sec. 9601 et seq. (42
U.S.C. Sec. 9601).

        Initial Closing:    as defined in Section 12.3 hereof.

        Initial Closing Date:    as defined in Section 12.3 hereof.

        Lease:    as defined in Section 3.1 hereof.

        Net Proceeds:    as defined in Section 7.2.

        No Further Action Letter ("NFA"):    as defined in Section 5.1.

        Permitted Exceptions:    as defined in Section 10.2 hereof.

        Property:    as defined in the Recitals to this Agreement.

        Purchase Price:    as defined in Section 8.1 hereof.

        Purchaser:    as defined in the Preamble to this Agreement.

        Removable Liens:    as defined in Section 10.4 hereof.

        Retained Parcel:    as defined in the Recitals.

        Review Period:    as defined in Article 9 hereof.

        Second Closing:    as defined in Section 12.2.

        Seller:    as defined in the Preamble to this Agreement.

        Survey:    as defined in Section 10.1 hereof.

        Taxes:    real estate taxes, current installments of regular
assessments, special assessments, sewer charges, and any similar taxes and
charges imposed in respect of the Property.

        Title Report:    as defined in Section 10.1 hereof.

        Title Insurer:    Land Title Guarantee Company or such other reputable
title insurance company as the parties may select.

2

--------------------------------------------------------------------------------




        Title Policy:    as defined in Section 10.3 hereof.


ARTICLE 2
AGREEMENT TO PURCHASE AND SELL


        2.1   Purchaser agrees to purchase "As Is" except as may otherwise be
provided for herein, and Seller agrees to sell, the Property at the Purchase
Price and on the terms set forth herein. In furtherance thereof Seller agrees to
convey to Purchaser insurable, good and marketable fee simple title to the
Property by a special warranty deed in accordance with Article 12 below.

        2.2   No personal property is included in this sale. Seller shall remove
from the Property prior to the applicable Closing (unless otherwise provided for
herein) all of Seller's personal property. To the extent Seller shall fail to
remove its personal property from the Property it shall be deemed abandoned by
Seller and Purchaser may remove and dispose of it as Purchaser sees fit, all at
Seller's expense, without liability or obligation to Seller for such removal or
disposal. The obligation of Seller to reimburse Purchaser shall survive the
Closing.


ARTICLE 3
LEASE


        3.1   Purchaser agrees to lease to Seller, and Seller agrees to lease
from Purchaser that portion of the Property reflected on Exhibit B attached and
incorporated herein by reference. The leases for each of the three properties
shall be in the form of Exhibit C attached and incorporated herein by reference
("Leases"). There shall be a separate lease for each of the corporate office
building, warehouse, and retail outlet, and unless otherwise mutually agreed to
by Seller and Purchaser, each lease shall be cross-defaulted with the other
leases.

        3.2   The rent for the respective leases shall be (i) corporate office
building $75,208.00 per month initial term and $40,850.00 per month for any
exercised extended term; (ii) warehouse $62,125.00 per month for the initial
term and $33,744.00 per month for any exercised extended term; and (iii) retail
outlet $10,578.00 per month for the initial term.

        3.3   The lease commencement date for each of the leases shall be the
Initial Closing Date.

        3.4   During the Review Period, Purchaser and Seller shall define the
common areas, the standards for maintenance and repair of the common areas and
the allocation of charges between Purchaser and Seller for common area expenses.
Common area expenses shall include, but not be limited to, shared utilities,
repairs, insurance, bonds and assessments (if any), property taxes and property
management. The agreed upon arrangement shall be reflected in the Leases, to be
executed and delivered by Purchaser and Seller at the Initial Closing.


ARTICLE 4
RETAINED PARCEL


        4.1   Promptly after execution of this Agreement and as a condition to
the Initial Closing, Purchaser, at its sole cost and expense, shall undertake,
with the cooperation of Seller, through the City and County of Denver
parcelization of the Retained Parcel from the Property, as depicted on Exhibit D
attached hereto and incorporated herein by reference, (utilizing, if possible,
the administrative replatting or lot line adjustment process) so as to legally
separate the area of contamination from the remainder of the Property". At
Purchaser's sole cost and expense, Purchaser and Seller shall attempt to
parcelize the Retained Parcel so as to segregate that portion of the Retained
Parcel that is free of Contamination from the contaminated area, providing for
the contaminated parcel to be as small a legal lot as possible under existing
ordinances, but in a minimum size of not less than one (1) acre and with
frontage on 47th Avenue. Thereafter, Purchaser shall have

3

--------------------------------------------------------------------------------



the right to purchase any or all of the parcels which are the subject of the
Retained Parcel for the price of Ten Dollars ($10.00) for each parcel, as
evidenced by the Option to Purchase Real Estate as executed by the parties,
which is attached hereto as Exhibit I and incorporated herein by reference.

        4.2   Seller shall be permitted use of the Retained Parcel without
payment to Purchaser, after the Initial Closing. At the expiration of eighteen
(18) months from the Initial Closing, Seller shall vacate the Retained Parcel.
During the period after the Initial Closing, Purchaser shall be permitted access
to remediate the Retained Parcel as provided herein. This Agreement shall
constitute a license between Seller and Purchaser to allow Purchaser to enter
the Retained Parcel for the purposes set forth herein.


ARTICLE 5
REMEDIATION


        5.1   After execution of the Agreement, Purchaser shall have the right
to meet with appropriate governmental agencies to discuss remediation of the
Retained Parcel. Seller shall be advised by Purchaser of all meetings concerning
the remediation of the Retained Parcel and shall be permitted to attend such
meetings and to discuss all findings and proposed remediation with the agencies
responsible for the approval of the remediation plan and the issuance of a No
Further Action Letter ("NFA").

        5.2   Seller shall promptly provide written approval for Purchaser to
obtain permits (or other approvals as required by governmental authorities) and
to perform off-site testing in roadways and easement areas as well as on-site
testing for the presence of asbestos containing materials ("ACM's"), which
approvals shall not be unreasonably withheld or unduly delayed.

        5.3   Upon the Initial Closing, or sooner, upon consent of Seller, which
shall not be unreasonably withheld or unduly delayed, Purchaser shall undertake
remediation of the Contamination on and under the Retained Parcel, including
without limitation ground water contamination, in an effort to obtain an NFA
from any necessary governmental agencies utilizing its best faith efforts, all
at the cost and expense of Purchaser. At such time as an NFA is provided to
Purchaser and Seller by all agencies having jurisdiction over the retained
Parcel cleanup, Closing of the Retained Parcel purchase may occur as provided in
paragraph 12.2 hereof, or sooner, at Purchaser's election. As part of the
consideration for the initial Close of Escrow of the Property, Seller hereby
grants to Purchaser the right to enter the Retained Parcel, by way of a legally
enforceable license, lease and/or contract at Purchaser's option, but without
interference to Seller or the tenants of the hardware plant, and undertake
activity with regard to further development of the Retained Parcel and
remediation of the Retained Parcel. Seller agrees to cooperate with Purchaser in
Purchaser's efforts to remediate the Retained Parcel during the initial eighteen
(18) month period after the Initial Closing while Seller is in possession of the
Retained Parcel.

        5.4   Seller and Purchaser acknowledge that there are certain ACM's
located on or in the Property, and the Retained Parcel, which may need to be
remediated prior to development of the Property, and the Retained Parcel, by
Purchaser. During the Review Period Purchaser's and Seller's consultants,
working together, shall develop a comprehensive scope of work ("Scope") for
remediation of the ACM's in accordance with all applicable local, state and
federal laws, codes and regulations. Once the Scope is developed by the
consultants and is reasonably acceptable to Seller and Purchaser, Purchaser
shall promptly obtain at least three (3) bids from qualified and licensed
contractors reasonably acceptable to Seller and Purchaser for the remediation of
the ACM's. If at least three (3) bids have not been received by Purchaser as of
the Initial Closing Date, Four Hundred Nineteen Thousand Dollars ($419,000.00)
of the Purchase Price ("Remediation Deposit") shall be deposited by Seller with
the Escrow until such time as Purchaser has received at least three (3) bids.
Seller and Purchaser agree that the cost of the ACM remediation shall be
determined by Purchaser selecting the lowest bid. If the lowest bid for the ACM
remediation is Seven Hundred and Eighty One Thousand Dollars ($781,000.00), or
less, Purchaser shall pay Seller the difference between Seven Hundred Eighty One

4

--------------------------------------------------------------------------------




Thousand Dollars ($781,000.00) and the amount of the lowest bid for the ACM
remediation, and the Remediation Deposit, plus any interest earned thereon,
shall be immediately released to Seller. If the lowest bid for the ACM
remediation is more than Seven Hundred and Eighty One Thousand Dollars
($781,000.00), then an amount equal to the difference between the lowest bid and
Seven Hundred and Eighty One Thousand Dollars ($781,000.00), but in no event in
an amount greater than the Remediation Deposit, shall be released to Purchaser
as a credit against the Purchase Price and the balance of the Remediation
Deposit, if any, together with any interest earned thereon, shall be released to
Seller. Thereafter, Purchaser shall be responsible for all ACM remediation that
may be required by local, state and federal law, codes and regulations.


ARTICLE 6
INDEMNIFICATION


        6.1   Purchaser agrees that after a full review of the information
provided to it by Seller relating to the environmental condition of the
Property, Purchaser will purchase the Property in its "As Is" environmental
condition. Except to the extent otherwise provided in Section 6.2, Seller shall
have no further obligation, liability or cost related to the environmental
condition of the Property, including but not limited to, Hazardous Materials,
Environmental Laws, and contamination of the Property. "Contamination" is the
existence or presence in the soil, groundwater or other portions of the
Property, the Retained Parcel or offsite properties, of Hazardous Materials.

        6.2   Notwithstanding Section 6.1, Seller agrees to indemnify, defend
and hold harmless Purchaser (and Purchaser's subsidiaries, affiliates,
directors, officers, employees, lenders, agents, consultants and authorized
representatives) as to any and all claims, demands, penalties, fees, fines,
liability, damages, costs, losses and expenses (including reasonable attorney's
fees) of any kind (collectively "Claims") for acts or omissions of Seller, its
employees, agents, contractors and invitees brought by third parties and arising
out of or related to the Contamination or environmental condition of the
Property and Retained Parcel prior to the Closing. Claims subject to Seller's
indemnity herein shall not include Claims made by Purchaser or Purchaser's
subsidiaries, affiliates, directors, officers, employees, lenders, agents,
consultants and authorized representatives that conflict or are inconsistent
with Purchaser's obligation to purchase the Property and Retained Parcel "AS IS"
pursuant to Section 6.1.

        6.3   Purchaser agrees that Seller shall have the right to enter upon
the Property after the Closing for the purpose of conducting investigations and
other activities on the Property in satisfaction of Seller's indemnification
obligation as set forth in Section 6.2 so long as such activities do not
unreasonably interfere with Purchaser's, or its successors' or assigns', use or
development of the Property or Retained Parcel and are conducted pursuant to
approvals of any appropriate governmental or regulatory agencies.

        6.4   The indemnity shall survive the termination of this Agreement and
the Closing and may be relied upon by Seller, Purchaser and Purchaser's lenders
for purposes of extending credit to Purchaser for acquisition and/or
construction on the Property and Retained Parcel.


ARTICLE 7
METRO DISTRICT


        7.1   After execution of this Agreement, Purchaser shall have the right
to apply for Metro District or similar tax financing entitlements, to include
redevelopment applications and remediation.

        7.2   Seller and Purchaser agree to cooperate in Purchaser's efforts to
obtain the Metro District Development financing or similar tax financing
entitlements, for infrastructure improvements related to the Property and
Retained Parcel. The parties will share equally in the costs of such effort as
such costs are incurred. In the event the parties are successful and funds are
available, the net proceeds ("Net Proceeds") shall be split equally between
Seller and Purchaser. Net Proceeds shall mean all funds

5

--------------------------------------------------------------------------------




available through a bond issuance or other reimbursement agreement from the City
of Denver for on and off-site construction and landscaping, less costs and
expenses incurred by Seller and Purchaser for attorney's fees, exclusive of
in-house attorney's fees incurred by Seller and Purchaser, bond counsel,
underwriters, bond issuance and district formation fees and all other related
costs and expenses. Seller and Purchaser shall each be reimbursed for costs
advanced incident to formation of the Metro District to the extent paid by
Seller and Purchaser.


ARTICLE 8
PURCHASE PRICE


        8.1   Purchase Price. The purchase price (the "Purchase Price") to be
paid by Purchaser to Seller for the Property shall be Fourteen million one
hundred sixty-five thousand and 00/100 Dollars ($14,165,000) payable in cash at
the Initial Closing. The Property, to include the Retained Parcel, contains
approximately one hundred (100) acres of land, with buildings located thereon.

        8.2   Earnest Money Deposit. Within three (3) days of the execution of
this Agreement by both Purchaser and Seller and its delivery to Escrow,
Purchaser shall deposit with Escrow the amount of Five Hundred Thousand and
00/100 Dollars ($500,000.00) in cash ("Earnest Money Deposit"). The Earnest
Money Deposit shall be invested by the Escrow as Purchaser directs in United
States Treasury Bills or a federally insured money market account. Seller and
Purchaser shall share equally the cost of the Escrow, but Purchaser shall bear
the cost of any investment fee charged by the Escrow. If this Agreement is
terminated:(a) by Purchaser pursuant to Article 9 hereof, then, provided
Purchaser has complied with Article 9 hereof, the Earnest Money Deposit and any
interest earned thereon shall be returned to Purchaser; (b) pursuant to
Section 9.3 hereof, then the Earnest Money Deposit and any interest earned
thereon shall be returned to Purchaser; (c) pursuant to Section 10.4 hereof,
provided Purchaser has complied with Article 9 hereof, the Earnest Money Deposit
and any interest earned thereon shall be returned to Purchaser, (d) pursuant to
Section 11.3, the Earnest Money Deposit and any interest earned thereon shall be
returned to Purchaser, (e) pursuant to Section 12.10 hereof the Earnest Money
Deposit and any interest earned thereon shall be returned to Purchaser, or
(f) pursuant to or Section 16.2, the Earnest Money Deposit and any interest
earned thereon shall be returned to Purchaser. Notwithstanding anything else
contained herein, upon expiration of the Review Period or a Purchaser default,
the Earnest Money Deposit and any interest earned thereon shall be
non-refundable to Purchaser. The Earnest Money Deposit and any interest earned
thereon shall be paid to Seller at the Closing, as hereinafter defined. In the
event of a closing of the transaction contemplated herein, the Earnest Money
Deposit and any interest earned thereon shall be applied to the Purchase Price.
In the event of Purchaser's default under this agreement such that the
transaction does not close, the Earnest Money Deposit and any interest thereon
shall be paid by the Escrow to Seller.

        8.3   PURCHASER'S DEFAULT AND LIQUIDATED DAMAGES: PURCHASER AND SELLER
AGREE THAT SHOULD PURCHASER DEFAULT IN PURCHASER'S OBLIGATION TO PURCHASE THE
PROPERTY WITHIN THE TIME AND IN THE MANNER SPECIFIED IN THIS AGREEMENT, SELLER
SHALL BE RELEASED FROM ALL OBLIGATIONS IN LAW OR EQUITY TO CONVEY THE PROPERTY
TO PURCHASER. PURCHASER AND SELLER AGREE THAT IT WOULD BE IMPRACTICAL OR
EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES SUFFERED BY SELLER BECAUSE OF SUCH
DEFAULT, THAT THE TOTAL AMOUNT OF THE EARNEST MONEY DEPOSIT AND ANY INTEREST
EARNED THEREON SHALL CONSTITUTE A REASONABLE ESTIMATE AND AGREED STIPULATION OF
DAMAGES IN THE EVENT OF SUCH DEFAULT BY PURCHASER AND THAT SELLER SHALL HAVE NO
OTHER RIGHT OR CAUSE OF ACTION AGAINST PURCHASER FOR DAMAGES OR OTHERWISE
ARISING FROM SAID DEFAULT.

Seller's Initials:   Purchaser's Initials:

6

--------------------------------------------------------------------------------



        8.4   Closing Costs. Seller shall pay the cost of: (a) obtaining and
recording any releases of any mortgages, liens or other encumbrances which are
not Permitted Exceptions and for which Seller is obligated to obtain a release
under Section 10.4 hereof, and (b) the cost of any standard owners title policy.
Purchaser shall pay the cost of (x) any cost of extended coverage over the
standard printed exceptions; and (y) special recording fees for the deed and any
stamp or transfer taxes and any documents required by Purchaser's lender, if
any. Purchaser and Seller shall share equally the escrow fees for the Closing.
Purchaser shall pay for any ALTA extended coverage. All other closing costs
shall be shared equally by Seller and Purchaser. Each party shall pay its own
legal fees.

        8.5   Closing Prorations. Taxes shall be apportioned pro rata on a per
diem basis as of 12:01 A.M. on the date of Closing as to the Property only.
Seller shall continue to pay the taxes on the Retained Parcel after Closing.
Taxes shall be based on a calendar year basis and the prorations at Closing
shall be final. Any public utility bills issued after Closing for utilities
provided prior to Closing shall be the responsibility of Seller. The parties
agree to cooperate after Closing to equitably adjust any supplemental tax bills.
Pursuant to the Lease entered into between Seller and Purchaser on the Closing
Date, Seller shall be responsible for the taxes as set forth in the Lease.

        8.6   Payment of Purchase Price. The Purchase Price, less the Earnest
Money Deposit and plus or minus any adjustments, credits or prorations provided
for herein, to include any interest earned on the Earnest Money Deposit, shall
be paid at the Closing, by wire transfer of current funds.


ARTICLE 9
REVIEW PERIOD


        9.1   Purchaser's Review Period. Purchaser's Review Period shall expire
thirty (30) days after the later of mutual execution of this agreement or
receipt of all Due Diligence Materials ("Due Diligence Materials") to be
provided to Purchaser by Seller, as hereinafter set forth below.

        (a)   During the Review Period, Purchaser and its agents and contractors
shall have the right to enter upon the Property and conduct such additional
tests and investigations as may be desired by Purchaser. Such additional tests
and investigations may include, but not be limited to, the following:

        (i)    zoning of the Property;

        (ii)   soils, environmental studies conducted by Purchaser and other
environmental matters;

        (iii)  the terms and conditions of the Declarations of Covenants,
Conditions and Restrictions, if any;

        (iv)  the state of title to the Property as evidenced by the preliminary
title report;

        (v)   matters shown on the Survey;

        (vi)  the availability and sufficiency of utilities, including water,
sanitary sewer, storm/retention facilities, telephone, gas and electricity;

        (vii) the existence of any laws, regulations or judicial matters
affecting the Property;

        (viii) plans and building specifications;

        (ix)  financing;

        (x)   any other investigation relating to the Property that Purchaser
deems appropriate in its sole and absolute discretion.

7

--------------------------------------------------------------------------------






        (b)   Seller will provide to Purchaser the due diligence materials in
Seller's possession or control, or the possession or control of its consultants
or agents or within Seller's knowledge, and relating to the Property or any
portion thereof as may be set forth on Exhibit E, attached hereto and made a
part hereof. Any delay in Seller's delivery to Purchaser of Seller's Due
Diligence Materials shall extend the Review Period for each day of delay in
Seller's delivery of such Seller's Due Diligence Materials to Purchaser. Seller
shall provide Purchaser a transmittal letter setting forth all of Seller's Due
Diligence Materials being delivered to Purchaser and Purchaser's authorized
representative shall receipt for such letter evidencing the date of receipt of
the Due Diligence Materials. Each party shall affix a copy of such letter to
this Agreement as Exhibit F. Upon full execution of the Agreement, Purchaser
shall have the right to meet with a any and all governmental agencies with
respect to the Property. Purchaser shall also have the right to conduct Phase I
and Phase II environmental studies and investigations on the Property and the
Retained Parcel. Seller shall deliver, at a minimum, the following, if not
previously delivered:

        (i)    A current ALTA owner's extended coverage title commitment with
legible copies of all underlying exceptions to title, to be paid by Seller;

        (ii)   All applicable licenses, permits, zoning, development and
governmental approvals, and other entitlements relating to the Property and the
Retained Parcel in Seller's possession;

        (iii)  Any and all plans, specifications, drawings, as-builts, surveys
and alike depicting structures, including without limitation buildings,
utilities, on site and off site infrastructure.;

        (iv)  All of Seller's environmental, soils, traffic and other
pre-development reports, to include asbestos reports and all bids for asbestos
related materials cleanup;

        (v)   The most recently available property tax bills and assessments of
the Property and the Retained Parcel;

        (vi)  Any Covenants, Conditions & Restrictions and design guidelines;

        (vii) A schedule of all current or pending litigation with respect to
the Property, and the Retained Parcel, or any part thereof, if any, together
with a brief description of each such proceeding;

        (viii) Any other relevant documentation, such as tax abatement
agreements, written communications from public entities and agencies, easement
agreements, railroad agreements, drainage agreements, special improvement or
metropolitan district agreements, ground leases and the like, if applicable;

        (ix)  A list of any unwritten material agreements affecting the
Property, and the Retained Parcel, to which Seller is a party or of which Seller
has knowledge and all other material information of any kind whatsoever in the
possession of Seller and pertaining to the ownership and operation of the
Property and the Retained Parcel;

        (x)   Any other information, written or otherwise, that may be pertinent
to the condition or use of the Property and the Retained Parcel.

        (c)   During the Review Period Purchaser will inspect the Property and
the Retained Parcel and make such engineering and environmental investigations
of the Property and Retained Parcel as Purchaser may deem prudent and advisable.

        9.2   Notice to Enter Property. Prior to Purchaser or its agents or
contractors entering upon the Property pursuant to any provision of this
Agreement related to investigation, testing, or remediation activities Purchaser
shall (i) give Seller twenty-four (24) hours prior notice of such entry, and
(ii) provide Seller with certificates of insurance showing that Purchaser, or
its agents or contractors, have obtained commercial general liability insurance,
with limits of not less than $1,000,000.00 per

8

--------------------------------------------------------------------------------



occurrence and $2,000,000.00 in the aggregate; workers compensation insurance in
statutory limits and employers liability insurance with limits not less than
$1,000,000 each limit; and umbrella excess liability insurance excess of the
underlying commercial general liability and employers liability insurance with
limits not less than $5,000,000 each occurrence and aggregate. Such liability
insurance policy shall be primary and non contributory to any insurance
maintained by the Seller; shall be issued by an insurer licensed to write
insurance and do business in Colorado; such insurer shall have a Best's Rating
of A-VIII or better and shall include Seller as an additional insured
thereunder. Seller shall have the right (but not the obligation) to accompany
Purchaser during such inspections and investigations; provided, however, in no
event shall any invasive testing or procedures be permitted by Purchaser or its
agents or contractors without prior written consent received by Seller. Provided
that Purchaser gives Seller twenty-four (24) hours prior notice of its intent to
enter upon the Property for the purpose of inspection of same, or conducting
tests, to the extent permitted herein, and provided Seller is in receipt of the
requisite insurance certificate(s) as provided above and also including evidence
of consultants or engineers professional liability coverage with limits not less
than $1,000,000, Purchaser shall not be prohibited by Seller from such entry.
Purchaser, at its sole cost and expense, agrees to restore the Property to the
original condition prior to Purchaser's entry.

        9.3   Termination of Agreement.

        (a)   In the event Purchaser, in its sole and absolute discretion,
determines that it does not desire to acquire the Property, with or without
reason, then Purchaser may elect to terminate this Agreement by delivering
written notice of termination to Seller at any time before the end of the Review
Period. If Purchaser fails to give Seller timely notice of termination prior to
the end of the Review Period Purchaser shall be deemed to have waived conditions
and this Agreement shall automatically remain in effect.

        (b)   In the event of termination of this Agreement pursuant to this
section, Purchaser's Earnest Money Deposit and any interest earned thereon shall
be immediately returned to Purchaser, this Agreement shall thereupon become void
and there shall be no further obligation or liability on either Seller or
Purchaser.

        9.4   Purchasers' Indemnity. Purchaser shall repair any damage to the
Property resulting from Purchaser's activities on the Property under this
Article 9 on and after the Effective Date of this Agreement, and shall
indemnify, defend, and hold harmless Seller and Seller's partners, and their
respective shareholders, officers, directors, members, managers, employees and
agents from and against any and all loss, damage, liability or expense
(including reasonable attorneys fees and other litigation expenses and claims
and liens of mechanics or materialmen) any of the aforementioned persons may
incur as a result of Purchaser's or Purchaser's agents' or contractors'
activities on the Property under this Article 9 on and after the Effective Date
of this Agreement.

        9.5   Due Diligence Expenses. All due diligence expenses incurred by the
Purchaser, at any time, shall be at the expense of Purchaser. Copies of all due
diligence materials created by or for Purchaser and arising out of this
transaction shall be returned to Seller should Purchaser elect not to purchase
the Property.


ARTICLE 10
TITLE INSURANCE AND SURVEYS


        10.1 Title Report and Survey.

        (a)   Seller, at Seller's cost, shall deliver to Purchaser within three
(3) days of the mutual execution of this Agreement, an ALTA owner's extended
coverage title commitment and full, legible copies of all exceptions of record
for Purchaser's review ("Title Report"), to be paid for by Seller. Purchaser
shall have twenty (20) days from receipt of such items to approve such items or

9

--------------------------------------------------------------------------------



state Purchaser's objections. Title to the Property shall be good and marketable
(i) free and clear of all liens, restrictions, encumbrances, claims or liens by
contractors, subcontractors, mechanics and materialmen, financing statements or
other personal property liens or encumbrances and other title objections, other
than the Permitted Exceptions, (ii) affirmatively insured as contiguous with no
gaps or gores, and (iii) insurable as aforesaid at ordinary rates by the Title
Insurer. There shall be no exception for possible mechanics liens or possible
unsettled taxes of any kind against Seller or the Property. Seller shall pay and
discharge all liens at or before Closing; if Seller fails to do so, Purchaser
shall have the options set forth in Section 10.4 below. Between the time period
commencing on the Effective Date and ending on the earlier of Closing or
termination of this Agreement, Seller agrees that it will take no action to
convey any interest in the Property to anyone other than Purchaser.

        (b)   Seller has provided Purchaser prior to the execution of this
Agreement an updated ALTA/ACSM Survey of the Property and the Retained Parcel
(the "Survey"). The Survey was performed to ALTA/ACSM standards. Seller shall
pay for the costs of the Survey. The Survey was certified to Purchaser as of
November 2, 2004. It reflected all physical conditions affecting the Property
and the Retained Parcel, sufficient for deletion of the Survey exceptions from
the Title Insurance Policy.

        10.2 Permitted Exceptions. The Permitted Exceptions shall include the
following items:

        (a)   general real estate taxes, general and special assessments and any
similar taxes or charges imposed in respect of the Property which are not then
due and owing; and

        (b)   acts done or suffered to be done by Purchaser; and

        (c)   easements, conditions and restrictions contained in the
Preliminary Title Report; and

        (d)   all matters appearing on the Survey.

        10.3 Title Policy.

        (a)   On the applicable Closing, Seller shall obtain, at its sole cost
and expense, for the benefit of Purchaser, an ALTA Land Title Association
Owner's Policy from the Title Insurer (the "Title Policy") which shall: (i) be
dated as of the applicable Closing; (ii) name Purchaser or its permitted
assignee as the insured; (iii) have a liability amount equal to the respective
portion of the Purchase Price; (iv) show Purchaser or its permitted assignee as
the owner of the Property in fee simple consistent with Section 10.1(a) and
subject to no exceptions other than the Permitted Exceptions; and (v) include
extended coverage over the standard printed exceptions as may be required and
paid for by Purchaser.

        (b)   The Title Policy shall be conclusive evidence as to good title as
shown therein with respect to all matters insured by the Title Policy.

        10.3 Objection and Cure Period.

        (a)   If the Purchaser's Title Report and/or Survey contain any matters
not constituting Permitted Exceptions or Removable Liens (hereinafter defined),
then Seller may, at its election, within ten (10) days after receipt from
Purchaser of the Permitted Exceptions or a subsequent version of the Preliminary
Title Report, as the case may be: (a) cause the non-permitted matters to be
deleted from the Title Report; (b) cause the Title Insurer to expressly waive
such non-permitted matters as may be mutually agreed to by Seller and Purchaser;
(c) agree in writing to cause such non-permitted matters to be deleted at or
prior to the Closing. Seller shall cause all Removable Liens to be satisfied or
discharged as of the date of Closing, subject to the provisions of this
Section 10.4.

10

--------------------------------------------------------------------------------



        (b)   If Seller fails or elects not to cause all of the non-permitted
matters to be removed or waived, within the aforementioned ten (10) day period,
Purchaser may by written notice to Seller within five (5) days after the
expiration of Seller's 10-day objection and cure period elect to: (x) terminate
this Agreement, in which case all of the Earnest Money Deposit and any interest
earned thereon shall be returned to Purchaser, provided such termination occurs
on or prior to the expiration of the Review Period, (y) agree to take title as
Seller can convey without a deduction from and offset against the Purchase Price
or (z) upon mutual written agreement of the parties pay and discharge such
matters (to the extent dischargeable by the payment of money) and all such
amounts paid by Purchaser shall be a credit against the Purchase Price.

        (c)   As used in this Section 10.4, the term "Removable Liens" shall
mean liens which are of a definite and ascertainable amount which in the
aggregate can be removed at Closing by payment of monies constituting a portion
of the Purchase Price, and which (A) represent mortgage debt, (B) represent
taxes or assessments which are then delinquent or which are then due and payable
(in which event Seller need not pay or credit to Purchaser more than is required
pursuant to the proration provisions of Sections 8.5 hereof), or (C) were
created, granted or permitted by, or arise through, Seller.

        10.5 No Further Liens. Seller agrees it shall not from and after the
date of this Agreement voluntarily or consensually perform any act which results
in any additional exceptions to title that would survive the Closing without
Purchaser's prior written consent, not to be unreasonably withheld.

11

--------------------------------------------------------------------------------






ARTICLE 11
REPRESENTATIONS AND WARRANTIES


        11.1 Seller's Representations and Warranties. Seller represents and
warrants to Purchaser as of the Effective Date of this Agreement, as follows:

        (a)   Agreements. With the exception of the need to obtain the consent
of Seller's lender prior to thirty (30) days after the Effective Date of this
Agreement, neither the execution and delivery of this Agreement by Seller nor
the consummation of the transactions contemplated hereby will result in any
breach or violation of or default under any judgment, decree, order, mortgage,
lease, agreement, indenture or other instrument to which Seller is a party, to
which it is subject or by which it is bound.

        (b)   Litigation. There is no litigation, proceeding, claim or
investigation, including, without limitation, any condemnation proceeding,
pending or, to Seller's actual knowledge, threatened, which adversely affects
the Property or any portion thereof, in any court or before or by any federal,
state, county or municipal department, commission, board, bureau or agency or
other governmental instrumentality, except as disclosed in writing to Purchaser
by Seller prior to or during the Review Period. There are no proceedings pending
or threatened by or against Seller (to the best knowledge of Seller as to any
such proceeding that is threatened against Seller) in bankruptcy, insolvency or
reorganization in any state or federal court.

        (c)   Authority. Subject to the receipt of Seller's lender's consent,
Seller has full power and authority to sell, convey and transfer the Property as
provided for in this Agreement, the persons executing this Agreement on behalf
of Seller have all requisite authority to execute this Agreement, and this
Agreement is binding and enforceable against Seller.

        (d)   Hazardous Materials. Seller has disclosed to Purchaser all
information in Seller's possession relating to the environmental condition of
the Property and the Retail Parcel. Seller has removed all underground storage
tanks on the Retained Parcel and has received written approvals and clearances
from all regulatory entities and agencies having jurisdiction thereof, with the
exception of an underground oil separation tank and underground water tank that
Seller has not and does not intend to remove.

        (e)   Surviving Agreements. There are no leases, management, employment,
service, equipment, supply, maintenance, water, sewer or other utility
agreements, or agreements with municipalities (including improvement or
development escrows or bonds) with respect to or affecting the Property, which
are or will be binding upon Purchaser, or which will burden the Property or
Purchaser after Closing in any manner whatsoever

        (f)    Leases. There is no lease for any portion of the Property.

        (g)   No Third Party Option. No other party has, any right or option to
purchase the Property or any portion thereof.

        (h)   Compliance with Laws and Other Requirements. Seller has not
received any notice from, any governmental authority requiring any work,
repairs, construction, alterations or installations on or in connection with the
Property, or asserting any violation of any federal, state, county or municipal
laws, ordinances, codes, orders, regulations or requirements affecting any
portion of the Property, including, without limitation, the Americans with
Disabilities Act, and any similar State of Colorado Disability Act.

        (i)    Assessments. Other than as disclosed by Seller in writing prior
to the date of the Agreement, or as provided in the public records or real
property tax bills for the Property, there are no assessments or charges for any
public improvements made against the Property which remain unpaid, no
improvements to the Property or any roads or facilities abutting the Property

12

--------------------------------------------------------------------------------






have been made or ordered for which a lien, assessment or charge can be filed or
made, and Seller has no knowledge of any plans for improvements by any
governmental or quasi-governmental authority which might result in a special
assessment against the Property. Seller has incurred no obligations relating to
the installation of or connection to any sanitary sewers or storm sewers which
shall be enforceable against the Property. Provided Closing is completed
hereunder and there is no breach of the warranties contained in this
subparagraph, Purchaser will be responsible for payment of assessments or
notices of assessments for any public improvement made after the Effective Date
pro-rated to the Closing, subject to Seller's obligation to make such payments
pursuant to the terms of the Leases.

        (j)    Subdivision and Zoning. The Property has been duly subdivided in
accordance with all applicable laws and constitutes a legal parcel.

        (k)   Availability of Utilities. Seller has no knowledge of and has
received no notice of any present or threatened ban, moratorium or other
limitation of any kind on new connections or additional flows to the sewage
treatment plant serving or to serve the Property or the conveyance facilities
leading to such sewage treatment plant.

        (l)    Certificates of Occupancy. All certificates of occupancy
necessary for operation of the Property, as presently conducted, have been
issued by all authorities having jurisdiction thereof and all such certificates
of occupancy are in full force and effect. Seller has not received any written
notice of suspension or cancellation of any certificates of occupancy.

        (m)  No Misstatement. No representation, statement or warranty by Seller
contained in this Agreement or in any exhibit attached hereto contains or will
contain any untrue statements or omits, or will omit, a material fact necessary
to make the statement of fact therein recited not misleading. If, after Seller's
execution hereof, any event occurs or condition exists of which Seller becomes
aware or should be aware of as Owner of the Property, which renders any of the
representations contained herein untrue or misleading, Seller shall promptly
notify Purchaser.

        For purposes of this Agreement and any document or instrument delivered
at Closing, whenever the phrase "to Seller's actual knowledge" or "to Seller's
knowledge", or the "knowledge of Seller" or words of similar import are used,
they shall be deemed to refer to facts within the actual knowledge only of
Seller and no others, at the times indicated only, without duty of inquiry
whatsoever.

        11.2 Purchaser's Representations and Warranties. Purchaser represents
and warrants to Seller as follows:

        (a)   Agreements. Neither the execution and delivery of this Agreement
by Purchaser nor the consummation of the transactions contemplated hereby will
result in any breach or violation of or default under any judgment, decree,
order, mortgage, lease, agreement, indenture or other instrument to which
Purchaser is a party, to which it is subject or by which it is bound.

        (b)   Authority. Purchaser has full power and authority to execute this
Agreement and purchase the Property as provided for in this Agreement, all
necessary limited liability company action required on the part of Purchaser to
execute this Agreement and consummate the transaction contemplated hereby has
been taken, the persons executing this Agreement on behalf of Purchaser have all
requisite authority to execute this Agreement, and this Agreement is binding and
enforceable against Purchaser.

        11.3 Breach of Representations and Warranties. Each party warrants that
each of the foregoing representations and warranties made by it in this
Article 11 is true as of the date of this Agreement and will also be true as of
the Closing. Each party shall notify the other promptly if such party becomes
aware prior to the Closing Date of any matter which would render any of the
representations or warranties of such party contained in this Article 11 untrue
in any material respect. If any of the

13

--------------------------------------------------------------------------------



foregoing representations and warranties by Seller shall not be true as of the
Closing and such breach is other than as a result of Seller's deliberate or
willful act, Purchaser may alternatively as its sole remedy either (a) waive
such breach and close the transaction contemplated herein, or (b) terminate this
Agreement, in which event the Earnest Money Deposit and any interest earned
thereon shall be returned to Purchaser. In the case of any other breach of any
of the foregoing representations or warranties by Seller or Purchaser, the
parties may exercise any of their remedies under Article 13.


ARTICLE 12
THE CLOSING


        12.1 Definition; Time and Place. The performance by Seller and Purchaser
of their respective obligations under this Agreement directly or through the
completion of the escrow deposits required of them to be made and the delivery
of the Purchase Price to Seller by the Title Insurer, as escrow agent, after
delivery of the Title Policy or a binding commitment to issue a Title Policy to
Purchaser and delivery of possession of the Property to Purchaser shall
constitute the closing of the sale (the "Closing").

        12.2 Phased Closing Obligations. It is anticipated that there will be a
closing of the Property on the Initial Closing Date. Upon the Initial Closing,
Seller shall deed all of the Property to Purchaser, less the Retained Parcel.
Purchaser shall be granted an option to purchase the Retained Parcel on the
Initial Closing Date until ninety (90) days after Purchaser obtains the NFA as
provided in Article 5.3, for the total Purchase Price of Ten Dollars ($10.00)
and a memorandum of option shall be recorded against the Retained Parcel
evidencing Purchaser's option to purchase, a copy of which is attached hereto as
Exhibit J. That part of the Purchase Price paid to Seller attributable to the
Retained Parcel shall be deemed the option payment and shall be credited against
the Purchase Price upon exercise of the option. Purchaser shall have the right,
but not the obligation in the event the NFA is not received, to alternatively
lease all, but not less than, the Retained Parcel for its own use pursuant to a
minimum forty (40) year ground lease, in the form and on the terms in the Ground
Lease attached hereto as Exhibit "K". In the event that Purchaser chooses to
lease the Retained Parcel, then a portion of the option consideration shall be
reclassified as rent and upon the exercise of the option to purchase by
Purchaser, shall be credited against the Purchase Price. Upon exercise of the
option to purchase, an escrow shall be opened with the Title Company and closed
not later than thirty (30) days after opening, or sooner, at Purchaser's
election ("Second Closing"). Real property Taxes shall be appropriately prorated
on Closing. Seller shall provide and pay for Purchaser's Owner's Title Policy on
the Retained Parcel and all other costs of Closing to be shared equally.

        12.3 The Initial Closing, which shall be for the Property excluding the
Retained Parcel shall occur on or before twenty (20) days following the
expiration of the Purchaser's Review Period ("Initial Closing Date") at the
Denver office of Purchaser's counsel or the Title Insurer, at Purchaser's
election.

        12.4 Possession. Possession of the Property shall be delivered to
Purchaser at the Closing.

        12.5 Escrow. Closing shall occur through an escrow with the Title
Insurer (the "Escrow") in accordance with a closing escrow letter mutually
acceptable to Seller's counsel and Purchaser's counsel and this Agreement. Each
party shall have the right to inspect all documents prior to or at the time of
deposit in the Escrow. The escrow fee for the Escrow shall be shared equally by
the parties. The Escrow shall be with the Denver office of Land Title Guarantee
Company at the address listed below:

Land Title Guarantee Company
Attn: Colin Snody
3033 East 1st Ave. #600
P.O. Box 5440
Denver, CO 80206


14

--------------------------------------------------------------------------------



Telephone: (303) 331-6211
Facsimile: (303) 322-7684

        12.6 Documents To Be Delivered By Seller At Closing. At the Closing or
such other time period as may be specifically set forth below Seller shall
deliver or cause to be delivered to Purchaser directly or, if either party
elects, through the Escrow, the following, each of which shall be in form
reasonably satisfactory to Purchaser (except to the extent a particular form is
specified below) and (if applicable) the Title Insurer:

        (a)   A duly executed and acknowledged special warranty deed to the
Property in the form attached hereto as Exhibit G, subject only to the Permitted
Exceptions;

        (b)   An affidavit executed by Seller to the effect that Seller is not a
foreign person under Section 1445(b) of the United States Internal Revenue Code
(FIRPTA) in the form attached hereto as Exhibit H;

        (c)   Originals of the following instruments in Seller's possession or
reasonably available to Seller, if any;

        (d)   All certificates of occupancy (and any required governmental
approvals in connection with the transfer of the Property), licenses, plans,
permits, authorizations and approvals required by law and issued by all
governmental authorities having jurisdiction over the Property;

        (e)   Each bill of current real estate taxes, sewer charges and
assessments, water charges and other utilities, together with proof of payment
thereof (to the extent same have been paid);

        (f)    All keys and combinations to locks at the Property, all plans,
specifications, as-built drawings, surveys, site plans, equipment manuals,
technical data and other documentation relating to the building systems,
equipment and any other personal property forming part of the Property or any
portion thereof in the possession of Seller or any property manager(s);

        (g)   A duly executed bill of sale to all personal property located in
the Property in the form attached hereto as Exhibit "L";

        (h)   All other documents (if any) required, pursuant to other
provisions of this Agreement to be executed and delivered by Seller; and

        (i)    Such other instruments and documents as may be reasonably
required in order to carry out the purposes of this Agreement.

        12.7 Documents To Be Delivered By Purchaser At Closing. At the Closing
Purchaser shall deliver through the Escrow, the following, each of which shall
be in form reasonably satisfactory to Seller and (if applicable) the Title
Insurer:

        (a)   The Purchase Price, plus or minus adjustments, credits and
prorations provided for herein;

        (b)   Evidence of the limited liability company authority of Purchaser
to execute this Agreement and purchase the Property from Seller and perform the
other acts required hereunder;

        (c)   All other documents required pursuant to other provisions of this
Agreement to be executed and delivered by Purchaser; and

        (d)   Such other instruments and documents as may be reasonably required
in order to carry out the purpose of this Agreement.

        12.8 Documents to be Jointly Delivered by Seller and Purchaser at
Closing. At the Closing, Seller and Purchaser shall each execute and deliver,
directly, or if either party elects, through the Escrow, the

15

--------------------------------------------------------------------------------



following, each of which shall be in form reasonably satisfactory to both
parties and (if applicable) the Title Insurer:

        (a)   Applicable transfer tax declarations for the State of Colorado,
and the County of Denver and any necessary municipal transfer declarations;

        (b)   A Closing Statement (in triplicate);

        (c)   ALTA Statements as required by the Title Insurer;

        (d)   Duplicate copies of each of the Leases;

        (f)    Triplicate copies in recordable form of the Memorandum of Option.

        12.9 Conditions to Seller's Obligations. The Closing and Seller's
obligations to consummate the transaction contemplated by this Agreement are
subject to the satisfaction of the following conditions (or Seller's waiver
thereof) which are for Seller's sole benefit, on or prior to the dates
designated below for the satisfaction of such conditions, or the applicable
Closing in absence of a specified date:

        (a)   Purchaser's obligations. As of the applicable Closing, Purchaser
shall have timely performed all of the obligations required by the terms of this
Agreement to be performed by Purchaser.

        (b)   Purchaser's Representations. As of the applicable Closing, all
representations and warranties made by Purchaser to Seller in this Agreement
shall be true and correct as of the Closing.

        (c)   Initial Closing Date. The Initial Closing shall occur on or before
the Initial Closing Date.

        (d)   Consent. Seller shall have obtained the consent upon terms
reasonable acceptable to Seller as required for the consummation of the
transaction under the Credit Agreement between Samsonite Corporation and
Samsonite Europe N.V. (Borrowers) and General Electric Capital Corporation; KBC
Bank N.V.; GECC Capital Markets Group, Inc and Other Financial Institutions
(Lenders) dated July 31, 2003, on or before the Initial Closing. In the event
Seller's Lenders fail to consent in writing to the sale of the Property and
Retained Parcel by the agreed date, then Seller agrees to refund the Earnest
Money Deposit to Purchaser, together with any interest earned thereon, together
with reimbursement of all of Purchaser's out-of-pocket costs incurred in
connection with Purchaser's Review, in an amount not to exceed One Hundred Fifty
Thousand Dollars ($150,000.00).

        (e)   Parcelization of Property and Retained Parcel. Purchaser, at its
sole cost and expense, shall have obtained through the City of Denver
parcelization of the Retained Parcel as contemplated by Article 4.1 hereof.

        12.10 Conditions of Purchaser's Obligations. The Closing and Purchaser's
obligations to consummate the transaction contemplated by this Agreement are
subject to the satisfaction of the following conditions (or Purchaser's waiver
thereof) which are for Purchaser's sole benefit, on or prior to the dates
designated below for the satisfaction of such conditions, or the Closing in
absence of a specified date:

        (a)   Seller's Representations. As of the Closing, all representations
and warranties made by Seller to Purchaser in this Agreement shall be true and
correct as of the Closing, and Seller shall have performed, observed and
complied with all covenants, agreements and conditions required by this
Agreement to be performed on its part prior to or as of Closing.

        (b)   Due Diligence. Purchaser shall not have terminated this Agreement.

        (c)   Initial Closing Date. The Initial Closing shall occur on or before
the Initial Closing Date.

16

--------------------------------------------------------------------------------






        (d)   Parcelization of Property and Retained Parcel. Purchaser, at its
sole cost and expense, shall have obtained through the City of Denver
parcelization of the Retained Parcel as contemplated by Article 4.1 hereof.
Purchaser shall have the right to extend the Initial Closing Date to March 1,
2005, so long as Purchaser is processing the parcelization in good faith using
its best faith efforts.


ARTICLE 13
DEFAULTS; REMEDIES


        13.1 Purchaser's Default. If the transaction contemplated hereby does
not close by reason of a default by Purchaser in any of the terms hereof, then
Seller may, as its sole option and in lieu of any and all other legal and
equitable remedies which Seller may have hereunder for failure by Purchaser to
close the transaction contemplated hereby, receive the Earnest Money Deposit and
any interest earned thereon, as liquidated damages, and Seller hereby waives the
right to recover the balance of the Purchase Price.

        13.2 Seller's Default. If the transaction contemplated hereby does not
close by reason of a default by Seller in any of the terms hereof, the Earnest
Money Deposit and any interest earned thereon shall be returned to Purchaser.
Thereafter, Purchaser may pursue an action for damages, and for specific
performance but in no event shall Seller be liable to Purchaser for indirect or
speculative damages, including without limitation, any loss or damage suffered
by Purchaser in connection with any agreement or understanding with any third
party for the use, lease or purchase of the Property.


ARTICLE 14
OPERATION OF THE PROPERTY PRIOR TO CLOSING


        14.1 Seller's Covenant. The Property shall be operated, managed and
maintained in a reasonable, professional and prudent manner, and kept in
reasonably good condition at all times. Without expense to Purchaser, all
repairs and replacements, structural and non-structural, ordinary and
extraordinary, shall be made which are required to maintain the Property in its
present condition, reasonable wear and tear excepted.

        14.2 Covenant to Observe Agreements. Seller shall comply with all of its
obligations and contractual arrangements affecting the Property by which Seller
is bound.

        14.3 Notice of Default. Seller promptly shall notify Purchaser of
Seller's receipt of any notice from any party alleging that Seller is in default
of its obligations under any of the Leases or any permit or agreement affecting
the Property, or any portion or portions thereof.

        14.4 New Contracts. No contract for or on behalf of or affecting the
Property shall be negotiated or entered into which cannot be terminated by
Seller prior to Closing without charge, cost, penalty or premium.


ARTICLE 15
TELECOMMUNICATIONS BUILDING


        15.1 Seller shall have the right to relocate the telecommunications
equipment, presently located in the Assembly Building, to the Corporate Building
for a period of ninety (90) days after Close of Escrow. Seller shall be granted
a license as of Close of Escrow for such ninety (90) day period, to enter the
Assembly Building for such relocation purposes, provided Seller provides
Purchaser prior to entry with evidence of commercial general liability insurance
with limits of not less than One Million Dollars ($1,000,000.00) per occurrence
and Two Million Dollars ($2,000,000.00) in the aggregate; worker's compensation
insurance in statutory limits and employers liability insurance with limits of
not less than One Million Dollars ($1,000,000.00) each limited; and umbrella
excess liability insurance of the

17

--------------------------------------------------------------------------------



underlying commercial general liability and employers liability insurance with
limits not less than Five Million Dollars ($5,000,000.00) each occurrence and
aggregate. All other conditions for insurance will be the same as required of
Purchaser under Section 9.2 of this Agreement. Seller shall indemnify Purchaser,
its employees, agents and contractors for all damages, claims and causes of
action that may arise due to Seller's presence or activity in the Assembly
Building. Seller, as Lessee, may choose to have Purchaser, as Lessor, contribute
the sum of Sixty-Five Thousand Dollars ($65,000.00) toward such relocation costs
and such sum shall be added as rent to the Lease on the Corporate Building to be
amortized over the term of the Lease for such Building at ten percent (10%)
interest. Seller shall repair any damage to the Assembly Building due to removal
of the telecommunications equipment.


ARTICLE 16
MISCELLANEOUS


        16.1 Loss. Seller shall bear the risk of all loss or damage to the
Property or the Retained Parcel from all causes until the Initial Closing,
except for any acts of Purchaser, its agent, employees, contractors and
invitees. Seller represents that it has, and will maintain pending the Initial
Closing, a policy of fire and extended coverage insurance in at least the full
amount of the replacement cost of all buildings and improvements located on the
Property. If at any time prior to the Initial Closing any portion of the
Property of the Retained Parcel is destroyed or damaged as a result of fire or
any other casualty whatsoever, Seller shall promptly give written notice thereof
to Purchaser. Seller either shall (A) use any available insurance proceeds,
together with the amount of any applicable deductible to restore the Property
and the Retained Parcel prior to the Initial Closing to its condition as of the
Effective Date, or (B) in lieu of restoration, prior to the Initial Closing,
clear the site of debris and deposit all remaining insurance proceeds in escrow
with the Title Insurer and such funds, together with interest thereon, shall be
disbursed to Purchaser at the Initial Closing, and at the Initial Closing,
Purchaser shall receive a credit in the amount of the deductible under Seller's
insurance policy. All unpaid claims and rights in connection with any such
losses shall be assigned to Purchaser at the Initial Closing without in any
manner affecting the Purchase Price. After the Initial Closing, the provisions
regarding loss or damage, as well as condemnation in Section 16.2 shall survive
the Initial Closing until the later of the Closing of the purchase of the
Retained Parcel or termination of the Ground Lease for the Retained Parcel.

        16.2 Condemnation. If prior to the Initial Closing any condemnation
proceeding is commenced or any change is made, or proposed to be made, which
shall deny legal access to the Property or the Retained Parcel, Purchaser shall
have the right to terminate the Escrow and receive return of its Earnest Money
Deposit and any interest earned thereon. If Purchaser does not so terminate this
Agreement, Purchaser shall proceed to Closing hereunder as if no such proceeding
had commenced and will pay Seller the full Purchase Price in accordance with
this Agreement; Seller shall assign to Purchaser all of its right, title and
interest in and to any compensation for such condemnation, Seller shall not
negotiate or settle any claims for compensation prior to the Initial Closing,
and Purchaser shall have the sole right (in the name of Purchaser or Seller or
both) to negotiate for, to agree to and to contest all offers and awards, to
include offers and awards regarding the Retained Parcel.

        16.3 Payment of Real Estate Brokers and Consultants. Each party
represents to the other that no real estate broker has been used in connection
with this transaction. Seller agrees to indemnify, defend and hold Purchaser
harmless from and against any claim for a real estate broker's commission or fee
by any party claiming to have represented Seller in connection with this
transaction. Purchaser agrees to indemnify, defend and hold Seller harmless from
and against any claim for a real estate broker's commission or fee by any party
claiming to have represented Purchaser in connection with this transaction. The
indemnification obligations under this Section 16.3 shall survive the Closing or
any termination of this Agreement for any reason whatsoever.

18

--------------------------------------------------------------------------------




        16.4 Notices. All notices and other communications which are required to
be, or which may be given under this Agreement shall be in writing, and shall be
delivered at the addresses set out hereinbelow, along with a copy to Escrow at
the address set forth in Section 12.5. Notice may be given by personal delivery,
recognized overnight courier, by United States mail or by facsimile transmission
in the manner set forth below. Notice shall be deemed to have been duly given
(a) if by personal delivery, on the first to occur of the date of actual receipt
or refusal of delivery by any person at the intended address, (b) if by
overnight courier, on the first (1st) Business Day after being delivered to a
recognized overnight courier, (c) if by mail, on the third (3rd) Business Day
after being deposited in the United States mail, certified or registered mail,
return receipt requested, postage prepaid, or (d) by facsimile transmission
shall be deemed to have been given on the day and at the time transmitted, as
evidenced by the confirmation slip generated by the sender's facsimile machine
(and provided that a hard copy of such notice shall have been sent in one of the
manners described in clauses (a) through (c) above) addressed as follows:

If to Seller:   Samsonite Corporation
11200 East 45th Avenue
Denver, Colorado 80239-3018
Attn: Richard H. Wiley
Facsimile: (303) 373-6606
Telephone: 303-373-6373
With a copy to:
 
Samsonite Corporation
11200 East 45th Avenue
Denver, Colorado 80239-3018
Attn: L.C. Ross
Facsimile: (303) 373-6406
Telephone: (303) 373-6625
If to Purchaser:
 
Panattoni Development Company, LLC
9785 Maroon Circle, Suite G104
Englewood, CO 80112
Attn: David Hagan
Facsimile: (303) 790-4723
Telephone: (303) 790-4737
With a copy to:
 
Panattoni Law Firm
8413 Jackson Road, Suite C
Sacramento, California 95826
Attn: Peter E. von Elten
Facsimile: (916) 381-1109
Telephone: (916) 381-6171

or to such other address as either party may from time to time specify as its
address for the receipt of notices hereunder, in a notice to the other party.
Notices given by an attorney shall be deemed to constitute notice from that
party.

        16.5 Assignee or Affiliate. Affiliate or assignee ("Assignee") is the
party which will acquire the Property, in which event all instruments, documents
and agreements required to be delivered to Purchaser hereunder shall be
delivered to, and run for the benefit of such designee. No such designation
shall relieve Purchaser of its obligations hereunder. Purchaser may not assign
or pledge any of its rights hereunder without the prior written consent of
Seller, except Seller's consent shall not be necessary for an assignment to an
Assignee, Affiliate, Hagan Investments LLC, a Colorado limited liability
company, or an entity controlled by Carl D. Panattoni where Purchaser remains
liable for all of its obligations hereunder.

19

--------------------------------------------------------------------------------




        16.6 Joint and Several Liability. If any party is more than one person
or entity, then all obligations and/or liabilities of such party set forth
herein or arising hereunder shall be the joint and several obligations and/or
liabilities of each person or entity constituting such party.

        16.7 Entire Agreement. This Agreement embodies the entire understanding
of the parties and there are no further or other agreements or understandings,
written or oral, in effect between the parties relating to the subject matter
hereof except as may be set forth in writing executed by both parties
contemporaneously with or subsequent to this Agreement.

        16.8 Severability. If any term or provision of this Agreement or any
application thereof shall be invalid or unenforceable, the remainder shall not
be affected thereby.

        16.9 Captions; Number. The captions contained in this Agreement are for
the convenience of reference only, and shall not affect the meaning,
interpretation or construction of this Agreement. As used in this Agreement, the
singular form shall include the plural and the plural shall include the
singular, to the extent that the context renders it appropriate.

        16.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

        16.11 Governing Law. This Agreement has been executed and delivered, and
is to be performed, in the State of Colorado and this Agreement and all rights,
obligations and liabilities hereunder shall be governed by, and construed in
accordance with, the internal laws of the State of Colorado.

        16.12 Time of the Essence. Time is of the essence of this Agreement.

        16.13 Survival. All of the respective representations and warranties of
Seller and Purchaser hereunder, and all of their respective rights and remedies
with respect to the incorrectness or breach thereof, shall survive the Closing
for a period of one (1) year. The indemnification provisions of Seller in
Article 6 shall survive the Closing as well as all other provisions which
expressly provide an obligation of either party after Closing.

        16.14 Modification. The provisions of this Agreement may not be amended,
changed or modified orally, but only by an agreement in writing signed by the
party against whom any amendment, change or modification is sought.

        16.15 Waiver. Except as otherwise expressly provided in this Agreement,
no waiver by a party of any breach of this Agreement or of any warranty or
representation hereunder by the other party shall be deemed to be a waiver of
any other breach by such other party (whether preceding or succeeding and
whether or not of the same or similar nature) and no acceptance of payment or
performance by a party after any breach by the other party shall be deemed to be
a waiver of any breach of this Agreement or of any representation or warranty
hereunder by such other party whether or not the first party knows such breach
at the time it accepts such payment or performance. Except as otherwise
expressly provided in this Agreement, no failure or delay by a party to exercise
any right it may have by reason of the default of the other party shall operate
as a waiver of default or modification of this Agreement or shall prevent the
exercise of any right by the first party while the other party continues to be
so in default.

        16.16 Business Days. If any date specified in this Agreement for the
Closing Date or for commencement or expiration of time periods for termination
or approvals or for notice occurs on a day other than a Business Day, then any
such date shall be postponed to the following Business Day. As used herein,
"Business Day" shall mean any day other than a Saturday, Sunday or a holiday
observed by national banks or the Title Insurer.

20

--------------------------------------------------------------------------------




        16.17 No Recording of Agreement. Neither party (nor any of their
respective agents or representatives) shall record this Agreement or any
memorandum thereof, without the prior written consent of the other.

        16.18 Offer; Effective Date. The execution of this Agreement by the
first party to do so and delivery thereof to the other party constitutes an
offer to purchase or sell, as the case may be, and shall be automatically
revoked unless the party to which the offer is made shall execute and deliver at
least two (2) copies of this Agreement to the offering party at the address
given for notice herein. The term "Effective Date" as used herein shall be the
later date that both parties fully execute this Agreement, as reflected below in
the signature block at the end of this Agreement.

        16.19 Cooperation In Exchange. In the event that Seller or Purchaser are
under contract with a qualified intermediary for the purpose of effecting a
tax-deferred exchange in accordance with Section 1031 of the United States
Internal Revenue Code of 1986, as most recently amended, each party consents to
the assignment of this Agreement to such intermediary. Furthermore, each party
shall cooperate with the other to accomplish such exchange and perform any acts
reasonably necessary to assist in such exchange, provided that neither party
shall be required to accept title to any property other than the Property,
expend any additional amounts of money above those amounts required pursuant to
this Agreement, extend the Closing Date, and further provided that each party
defend, indemnify and hold the other harmless from and against expenses, costs
and damages of any kind (including reasonable attorney's fees) suffered by
either by reason of the performance of, or failure to perform, any acts of
cooperation necessitated by this Section. Each party agrees to sign a Notice of
Assignment prior to Closing confirming that such party has received the Notice
of Assignment and consents to the assignment. Should this Agreement become part
of a 1031 transaction, the party electing to exchange the Property (the
"Exchanger") hereby agrees that the other party may enforce any and all
representations, warranties, covenants and other obligations of the Exchanger
under this Agreement directly against Exchanger, and the other party agrees that
Exchanger may enforce any and all representations, warranties, covenants and
other obligations of the other party under this Agreement directly against the
other party.

        16.20 Attorney Fees. In the event of any dispute arising out of the
enforcement or interpretation of this Agreement, the prevailing party shall be
entitled to reasonable attorney fees and costs, to include any attorney fees or
costs on appeal.

        16.21 Non-Disclosure. Neither party shall make public disclosure with
respect to this transaction before the Closing except:

        (a)   as may be required by law, including without limitation disclosure
required under securities laws or by the Securities and Exchange Commission, or
by the rules of any stock exchange, or in connection with any filing or
registration made by the parties as the issuer of publicly traded securities;
and

        (b)   local authorities, attorneys, accountants, present or prospective
sources of financing, partners, directors, officers, employees and
representatives of either party or of such party's advisors who need to know
such information for the purpose of evaluating and consummating the transaction,
including the financing of the transaction; and

        (c)   as may be permitted specifically by the terms of this Agreement.

        16.22 Right to Market. Seller shall not market the Property and enter
into negotiations with potential purchasers after the Effective Date of this
Agreement.

        16.23 Representation by Counsel. Notwithstanding any rule or maxim of
construction to the contrary, any ambiguity or uncertainty shall not be
construed against either Seller or Purchaser based upon authorship of any of the
provisions hereof. Seller and Purchase each hereby warrant, represent

21

--------------------------------------------------------------------------------




and certify to the other as follows: (a) that the contents of this Agreement
have been completely and carefully read by the representing party and counsel
for the representing party; (b) that the representing party has been separately
represented by counsel and the representing party is satisfied with such
representation; (c) that the representing party's counsel has advised the
representing party of, and the representing party fully understands, the legal
consequences of this Agreement; and (d) that no other person (whether a party to
this Agreement or not) has made any threats, promises or representations of any
kind whatsoever to induce the execution hereof, other than the performance of
the terms and provisions hereof.

        16.24 Special Taxing Districts. SPECIAL TAXING DISTRICTS MAY BE SUBJECT
TO GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL
TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN
SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED MILL LEVIES AND EXCESSIVE TAX
BURDENS TO SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE
RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH INDEBTEDNESS
WITHOUT SUCH AN INCREASE IN MILL LEVIES. PURCHASER SHOULD INVESTIGATE THE DEBT
FINANCING REQUIREMENTS OF THE AUTHORIZED GENERAL OBLIGATION INDEBTEDNESS OF SUCH
DISTRICTS, EXISTING MILL LEVIES OF SUCH DISTRICT SERVICING SUCH INDEBTEDNESS,
AND THE POTENTIAL FOR AN INCREASE IN SUCH MILL LEVIES.

[Remainder of Page Intentionally Left Blank]

22

--------------------------------------------------------------------------------






SIGNATURE PAGE


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

PURCHASER:

PANATTONI DEVELOPMENT COMPANY, LLC,
a California limited liability company


By:
 
/s/  DAVID HAGAN      

--------------------------------------------------------------------------------

David Hagan, Partner
 
 
Date:
 
January 24, 2005

--------------------------------------------------------------------------------


 
 
SELLER:
 
 
SAMSONITE CORPORATION,
a Delaware corporation
 
 
By:
 
/s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------

Richard H. Wiley
Chief Financial Officer
 
 
Date:
 
January 24, 2005

--------------------------------------------------------------------------------


 
 

23

--------------------------------------------------------------------------------




EXHIBIT INDEX


Exhibit


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Contents

--------------------------------------------------------------------------------


A
 
Recitals
 
Legal description of Property and Retained Parcel
B
 
Recitals and Section 3.1
 
Property to be leased back—Site Plan
C
 
Section 3.1
 
Form of Lease
D
 
Section 4.1
 
Retained Parcel
E
 
Section 9.1(b)
 
Due Diligence Materials
F
 
Section 9.1(b)
 
Seller's transmittal letter of due diligence materials bearing evidence of
receipt by Purchaser
G
 
Section 12.6(a)
 
Form of Special Warranty Deed
H
 
Section 12.6(b)
 
FIRPTA
I
 
Section 4.1
 
Option to Purchase Real Estate
J
 
Section 12.2
 
Memorandum of Option to Purchase Real Estate
K
 
Section 12.2
 
Ground Lease
L
 
Section 12.6(g)
 
Bill of Sale

24

--------------------------------------------------------------------------------




EXHIBIT A

Legal Description of Property
and Retained Parcel


Our Order No. ABD70074801


LEGAL DESCRIPTION


LOT 1, BLOCK 1, MONTBELLO NO. 1, CITY AND COUNTY OF DENVER, STATE OF COLORADO,
ALSO DESCRIBED AS:

PARCEL 1:

A PORTION OF LOT 1, BLOCK 1, MONTBELLO NO. 1 IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO, DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE EAST LINE OF SAID
LOT 1, (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 1883.07 FEET TO
THE NORTHEAST CORNER OF PARCEL 1, SAID POINT BEING THE TRUE POINT OF BEGINNING;
THENCE CONTINUING SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF
815.16 FEET TO THE SOUTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 88 DEGREES 20 MINUTES 07 SECONDS WEST ALONG THE SOUTHERLY LINE OF
SAID LOT 1 A DISTANCE OF 84.61 FEET;
THENCE NORTH 83 DEGREES 29 MINUTES 00 SECONDS WEST ALONG SAID SOUTHERLY LINE A
DISTANCE OF 781.63 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 703.91 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 711.15 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 25.00 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 150.00 FEET TO
THE POINT OF BEGINNING.


PARCEL 2:

A PORTION OF LOT 1, BLOCK 1, MONTBELLO NO. 1, IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE EAST LINE OF SAID
LOT 1, (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 1883.07 FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 150.00 FEET;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 25.00 FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 711.15 FEET;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 703.91 FEET TO
A POINT ON THE SOUTHERLY LINE OF SAID LOT 1;
THENCE NORTH 83 DEGREES 29 MINUTES 00 SECONDS WEST ALONG SAID SOUTHERLY LINE A
DISTANCE OF 203.31 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 1317.74 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 91.50 FEET TO A


25

--------------------------------------------------------------------------------



Our Order No. ABD70074801


LEGAL DESCRIPTION


POINT OF CURVATURE;

THENCE ALONG SAID CURVE TO THE LEFT HAVING A RADIUS OF 72.50 FEET, THROUGH A
CENTRAL ANGLE OF 90 DEGREES 00 MINUTES 00 SECONDS, AN ARC DISTANCE OF 113.88
FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 916.16 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 228.55 FEET;
THENCE NORTH 38 DEGREES 42 MINUTES 29 SECONDS EAST A DISTANCE OF 78.12 FEET;
THENCE NORTH 25 DEGREES 01 MINUTES 31 SECONDS EAST A DISTANCE OF 130.19 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 51 SECONDS EAST A DISTANCE OF 103.57 FEET TO
A POINT ON THE NORTH LINE OF SAID LOT 1;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST ALONG SAID NORTH LINE A
DISTANCE OF 566.64 FEET TO THE POINT OF BEGINNING.


PARCEL 3:

A PORTION OF LOT 1, BLOCK 1, MONTBELLO NO. 1, IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO, DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE NORTH LINE OF SAID
LOT 1, (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 566.64 FEET TO
THE NORTHEAST CORNER OF PARCEL 3, SAID POINT BEING THE TRUE POINT OF BEGINNING;
THENCE SOUTH 00 DEGREES 00 MINUTES 51 SECONDS WEST A DISTANCE OF 103.57 FEET;
THENCE SOUTH 25 DEGREES 01 MINUTES 31 SECONDS WEST A DISTANCE OF 130.19 FEET;
THENCE SOUTH 38 DEGREES 42 MINUTES 29 SECONDS WEST A DISTANCE OF 78.12 FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 228.55 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 282.50 FEET TO
A POINT ON THE NORTH LINE OF SAID LOT 1;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST ALONG SAID NORTH LINE A
DISTANCE OF 332.50 FEET TO THE POINT OF BEGINNING.


PARCEL 4:


A PORTION OF LOT 1, BLOCK 1 MONTBELLO NO. 1, IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO, DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE NORTH LINE OF SAID
LOT 1, (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 899.14 FEET TO
THE NORTHEAST CORNER OF PARCEL 4, SAID POINT BEING THE TRUE POINT OF BEGINNING;


26

--------------------------------------------------------------------------------



Our Order No. ABD70074801


LEGAL DESCRIPTION


THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 1198.66 FEET TO
A POINT OF CURVE;
THENCE ALONG SAID CURVE TO THE RIGHT HAVING A RADIUS OF 72.50 FEET, THROUGH A
CENTRAL ANGLE OF 90 DEGREES 00 MINUTES 00 SECONDS, AN ARC DISTANCE OF 113.88
FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 694.20 FEET TO
A POINT ON THE WEST LINE OF SAID LOT 1;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST ALONG SAID WEST LINE A
DISTANCE OF 1271.16 FEET TO THE NORTHWEST CORNER OF SAID LOT 1;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE NORTH LINE OF SAID
LOT 1 A DISTANCE OF 766.70 FEET TO THE POINT OF BEGINNING.


PARCEL 5:

A PORTION OF LOT 1, BLOCK 1, MONTBELLO NO. 1, IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO, DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE NORTH LINE OF SAID
LOT 1, (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 899.14 FEET;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 1198.66 FEET TO
A POINT OF CURVE;
THENCE ALONG SAID CURVE TO THE RIGHT HAVING A RADIUS OF 72.50 FEET, THROUGH A
CENTRAL ANGLE OF 90 DEGREES 00 MINUTES 00 SECONDS, AN ARC DISTANCE OF 113.88
FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 91.50 FEET TO
THE NORTHEAST CORNER OF PARCEL 5, SAID POINT BEING THE TRUE POINT OF BEGINNING;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 443.50 FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 575.70 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 443.50 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 575.70 FEET TO
THE POINT OF BEGINNING.


PARCEL 6:

A PORTION OF LOT 1, BLOCK 1, MONTBELLO NO. 1, IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO, DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE NORTH LINE OF SAID
LOT 1 (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 899.14 FEET;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 1198.66 FEET TO
A POINT OF CURVE;
THENCE ALONG SAID CURVE TO THE RIGHT HAVING A RADIUS OF 72.50 FEET, THROUGH A


27

--------------------------------------------------------------------------------



Our Order No. ABD70074801


LEGAL DESCRIPTION


CENTRAL ANGLE OF 90 DEGREES 00 MINUTES 00 SECONDS, AN ARC DISTANCE OF 113.88
FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 91.50 FEET;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 443.50 FEET TO
THE NORTHEAST CORNER OF PARCEL 6, SAID POINT BEING THE TRUE POINT OF BEGINNING;
THENCE CONTINUING SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF
874.24 FEET TO A POINT ON THE SOUTHERLY LINE OF SAID LOT 1;
THENCE NORTH 83 DEGREES 29 MINUTES 00 SECONDS WEST ALONG SAID SOUTHERLY LINE A
DISTANCE OF 606.62 FEET TO THE SOUTHWEST CORNER OF SAID LOT 1;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE WEST LINE OF SAID
LOT 1, A DISTANCE OF 1248.89 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 27.00 FEET;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 443.50 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 575.70 FEET TO
THE POINT OF BEGINNING.


TOGETHER WITH ALL THE RIGHTS AND BENEFITS GRANTED UNDER THAT CERTAIN DECLARATION
OF RESTRICTIONS AND EASEMENTS AFFECTING THE PREMISES DATED JULY 28, 2003 AND
RECORDED JULY 30, 2003 IN THE CLERK AND RECORDER'S OFFICE FOR THE CITY AND
COUNTY OF DENVER AT RECEPTION NO. 2003155337.


28

--------------------------------------------------------------------------------




EXHIBIT B
Property to be Leased Back—
Site Plan


[SITE PLAN A]

29

--------------------------------------------------------------------------------



[SITE PLAN B]

30

--------------------------------------------------------------------------------



[SITE PLAN C]

31

--------------------------------------------------------------------------------






EXHIBIT C

Form of Lease

LEASE AGREEMENT
(Single Tenant Facility)


ARTICLE ONE: BASIC TERMS.

        This Article One contains the Basic Terms of this Lease between the
Landlord and Tenant named below. Other Articles, Sections and Paragraphs of the
Lease referred to in this Article One explain and define the Basic Terms and are
to be read in conjunction with the Basic Terms.

        Section 1.01. Date of Lease:                        , 200            

        Section 1.02. Landlord (include legal entity):

Address of Landlord:   9785 Maroon Circle, Suite G104
Englewood, CO 80112
Facsimile: (303) 790-4723


        Section 1.03. Tenant (include legal entity): Samsonite Corporation, a
Delaware corporation

Address of Tenant:   11200 East 45th Avenue
Denver, Colorado 80239
Facsimile: (303) 373-6406

Section 1.04. Property: That certain approximately                        square
foot                        building (the "Property") together with that certain
real property located appurtenant thereto being a portion of Landlord's real
property consisting of approximately 89 acres (the "Project") located in Denver,
Colorado as described on Exhibit "A" attached hereto together, with
non-exclusive rights to use the, parking areas, driveways, access roads, and
landscape areas more particularly depicted on the Site Plan set forth in Exhibit
"B", attached hereto.

        Section 1.05. Lease Term: 2 years 0 months beginning on
                         or such other date as is specified in this Lease
("Commencement Date"), and ending on                        .

        Section 1.06. Permitted Uses (See Article Five):
[Office/Warehouse/Retail]

        Section 1.07. Tenant's Guarantor (if none, so state): None

        Section 1.08. Brokers (See Article fourteen) (if none, so state): None

        Section 1.09. Commission payable to Landlord's Broker (See Article
Fourteen): None

        Section 1.10. Initial Security Deposit (See Section 3.03): None

        Section 1.11. Vehicle Parking Spaces Allocated to Tenant: Not Applicable

        Section 1.12. Rent and Other Charges Payable by Tenant:

        (a)   Base Rent:                        , for the first twenty-four
(24) months, as provided in Section 3.01, subject to decrease based on
Section 2.02 below. [NOTE: RETAIL LEASE TERM IS LIMITED TO 24 MONTHS]

        (b)   Other Periodic Payments: (i) Real Property Taxes (See
Section 4.02); (ii) Utilities (See Section 4.03); (iii) Insurance Premiums (See
Section 4.04); (iv) CAM Charges (See Section 4.08); and (v) Maintenance, Repairs
and Alterations (See Article Six).

        Section 1.13. Landlord's Share of Profit on Assignment or Sublease (See
Section 9.05): Fifty percent (50%) of the profit (the "Landlord's Share").

32

--------------------------------------------------------------------------------



        Section 1.14. Riders: The following Riders are attached to and made a
part of this Lease: (If none, so state) Exhibit "A" Legal Description and
Exhibit "B" Site Plan.

ARTICLE TWO. LEASE TERM.

        Section 2.01. Lease of Property for Lease Term. Landlord leases the
Property to Tenant and Tenant leases the Property from Landlord for the Lease
Term. The Lease Term is for the period stated in Section 1.05 above and shall
begin and, unless earlier terminated in accordance with the terms hereof, end on
the dates specified in Section 1.05 above, unless the beginning or end of the
Lease Term is changed under any provision of this Lease. The "Commencement Date"
shall be the date specified in Section 1.05 above for the beginning of the Lease
Term, unless advanced or delayed under any provision of this Lease.

        Section 2.02. Renewal Options. Tenant shall have two (2) options to
extend the term of the lease for additional periods of one (1) year each
provided Tenant gives Landlord at least nine (9) months written notice of
Tenant's election to exercise each such option. Any extension shall be on the
same terms as set forth herein, except that Base Rent for the renewal period(s)
shall be Forty Thousand Eight Hundred Fifty and 00/100 Dollars ($40,850.00,) per
month; and except that Tenant's options to extend in no event shall exceed a
total of four (4) years from the Commencement Date and are limited to the number
provided for in this Section 2.02. Tenant's right to extend the Lease Term of
this Lease is subject to Tenant not being in default of this Lease at the time
Tenant submits notice to extend the Lease Term, beyond any applicable notice and
grace periods, and Tenant shall not have assigned this Lease or sublet all or
any portion of the Property in violation of the terms of this Lease. [NOTE: THIS
SECTION WILL BE INTENTIONALLY OMITTED FROM THE RETAIL LEASE]

        Section 2.03. Holding Over. Tenant shall vacate the Property upon the
expiration or earlier termination of this Lease. Tenant shall reimburse Landlord
for and indemnify Landlord against all damages which Landlord incurs from
Tenant's delay in vacating the Property. If Tenant does not vacate the Property
upon the expiration or earlier termination of the Lease and Landlord thereafter
accepts rent from Tenant, Tenant's occupancy of the Property shall be a "month
to month" tenancy, subject to all of the terms of this Lease applicable to a
month-to-month tenancy terminable by either party upon thirty (30) days written
notice, except that the Base Rent then in effect shall be increased by one
hundred and fifty percent (150%).

ARTICLE THREE: BASE RENT.

        Section 3.01. Time and Manner of Payment. Upon execution of this Lease,
Tenant shall pay Landlord the Base Rent in the amount stated in
paragraph 1.12(a) above for the first month of the Lease Term. On the first day
of the second month of the Lease Term and each month thereafter, Tenant shall
pay Landlord the Base Rent, in advance, without offset, deduction or prior
demand. The Base Rent shall be payable at Landlord's address set forth in
Paragraph 1.02, or at such other place as Landlord may designate in writing.

        Section 3.02. Termination; Advance Payments. Upon termination of this
Lease under Article Seven (Damage or Destruction), Article Eight (Condemnation)
or any other termination not resulting from Tenant's default, and after Tenant
has vacated the Property in the manner required by this Lease, Landlord shall
refund or credit to Tenant (or Tenant's successor), any advance rent or other
advance payments made by Tenant to Landlord, and any amounts paid for real
property taxes and other reserves which apply to any time periods after
termination of the Lease.

ARTICLE FOUR: OTHER CHARGES PAYABLE BY TENANT.

        Section 4.01. Additional Rent. All charges payable by Tenant other than
Base Rent are called "Additional Rent." Unless this Lease provides otherwise,
Tenant shall pay all Additional Rent then due

33

--------------------------------------------------------------------------------




with the next monthly installment of Base Rent. The term "rent" shall mean Base
Rent and Additional Rent.

        Section 4.02. Property Taxes.

        (a)   Real Property Taxes. Tenant shall pay to Landlord as Additional
Rent all Real Property Taxes (herinafter defined) on the Property (including any
fees, taxes or assessments against, or as a result of, any tenant improvements
installed on the Property by or for the benefit of Tenant) during the Lease Term
as described in this Section 4.02. Promptly after Landlord receives the bills
for the Real Property Taxes for Parcel No.                        [Office Lease
Tax Parcel: 1234-00-000; Warehouse Lease Tax Parcel: 1233-01-001 and
1232-00-049; Retail Lease Tax Parcel; 1231-00-048] (the "Tax Parcel"), Landlord
shall deliver to Tenant written notice (the "Tax Notice") setting forth Tenant's
share of the Real Property Taxes on the Tax Parcel (calculated in accordance
with Section 4.03) and a copy of the relevant tax bill. Tenant shall pay to
Landlord the amount set forth in the Tax Notice at least ten (10) days prior to
the delinquency date for such Real Property Taxes.

        (b)   Definition of "Real Property Tax." "Real Property Tax" means: all
taxes, assessments and similar charges, including, without limitation (i) any
fee, license fee, license tax, business license fee, commercial rental tax, levy
charge, assessment, penalty or tax imposed by any taxing authority against the
Property; (ii) any tax on the Landlord's right to receive, or the receipt of,
rent or income from the Property or against Landlord's business of leasing the
Property; (iii) water and sewer charges, any tax or charge for fire protection,
streets, sidewalks, road maintenance, refuse or other services provided to the
Property by any governmental agency; (iv) any tax imposed upon this transaction
or based upon a re-assessment of the Property due to a change of ownership, as
defined by applicable law, or other transfer of all or part of Landlord's
interest in the Property; and (v) any charge or fee replacing any tax previously
included within the definition of real property tax. "Real Property Tax" does
not, however, include Landlord's federal or state income, franchise, inheritance
or estate taxes, or any increase resulting from development of the Property, or
adjacent property by Landlord subsequent to the commencement of the Lease Term.

        (c)   Joint Assessment. Landlord and Tenant acknowledge and agree that
the Property is not separately assessed and that the Real Property Taxes for the
Property shall be an amount equal to the sum of (i) the Tax Amount (herinafter
defined) multiplied by the Land Assessment Percentage multiplied by the Tenant's
Land Percentage (herinafter defined), plus (ii) the Tax Amount multiplied by the
Improvement Assessment Percentage (herinafter defined) multiplied by the
Tenant's Improvement Percentage. "Tax Amount" means the amount of the most
recent bill for Real Property Tax for the Tax Parcel. "Land Assessment
Percentage" means the percentage determined by dividing the most recent assessed
value of the land for the Tax Parcel by the most recent assessed value of the
land and the improvement for the Tax Parcel. "Tenant's Land Percentage"
means            [Office Lease: 100%; Warehouse Lease: 100% for Tax Parcel
1233-01-001 and 35% for 1231-00-049; Retail Lease: 40%]. "Improvement Assessment
Percentage" means the percentage determined by dividing the most recent assessed
value of the improvements for the Tax Parcel by the most recent assessed value
of the land and the improvement for the Tax Parcel. "Tenant's Improvement
Percentage" means            [Office Lease: 100%; Warehouse Lease: 100% for Tax
Parcel 123301-001 and 30% for Tax Parcel 1231-00-049; Retail Lease: 100%].
[NOTE: THE FOLLOWING PROVISIONS WILL BE INCLUDED IN THE WAREHOUSE LEASE:
Landlord and Tenant agree that if Landlord razes any of the improvements located
on a Tax Parcel which are not leased by Tenant hereunder, Landlord and Tenant
shall appropriately adjust Tenant's Improvement Percentage.]

34

--------------------------------------------------------------------------------






        (d)   Personal Property Taxes.

        (i)    Tenant shall pay all taxes charged against trade fixtures,
furnishings, equipment or any other personal property belonging to Tenant.
Tenant shall try to have personal property taxed separately from the Property.

        (ii)   If any of Tenant's personal property is taxed with the Property,
Tenant shall pay Landlord the taxes for the personal property at least ten
(10) days prior to the delinquency date for such personal property taxes.

        Section 4.03. Utilities. Tenant shall pay, directly to the appropriate
supplier, the cost of all natural gas, heat, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Property.

        Section 4.04. Insurance Policies.

        (a)   Liability Insurance. During the Lease Term, Tenant shall maintain
a policy of commercial general liability insurance (sometimes known as broad
form comprehensive general liability insurance) insuring Tenant against
liability for bodily injury, property damage (including loss of use of property)
and personal injury arising out of the operation, use or occupancy of the
Property. Tenant shall name Landlord as an additional insured under such policy.
The initial amount of such insurance shall be ONE MILLION DOLLARS
($1,000,000.00) per occurrence. The liability insurance obtained by Tenant under
this Paragraph 4.04(a) shall (i) be primary and non-contributing; (ii) contain
cross- liability endorsements or separation of insureds provisions; and
(iii) insure Landlord against Tenant's performance under Section 5.05, if the
matters giving rise to the indemnity under Section 5.05 result from the
negligence of Tenant. Tenant shall be liable for the payment of any deductible
amount. The amount and coverage of such insurance shall not limit Tenant's
liability nor relieve Tenant of any other obligations under this Lease. Landlord
may also obtain comprehensive public liability insurance in an amount and with
coverage determined by Landlord insuring Landlord against liability arising out
of ownership, operation, use or occupancy of the Property. The policy obtained
by Landlord shall (i) not be contributory; (ii) not provide primary insurance;
and (iii) state that such policy is excess of any insurance available to
Landlord as an additional insured.

        (b)   Property and Rental Income Insurance. During the Lease Term,
Tenant shall maintain policies of insurance covering loss of or damage to the
Property in the full amount of its replacement value. Such policy shall contain
an inflation Guard Endorsement and shall provide protection against all perils
included within the classification of fire, extended coverage, vandalism,
malicious mischief, special extended perils (all risk), sprinkler leakage and
any other perils which Landlord deems reasonably necessary. During the Lease
Term, Tenant shall also maintain a rental income insurance policy, with loss
payable to Landlord, in an amount equal to one (1) year's Base Rent, plus
estimated Real Property Taxes, CAM Charges and insurance premiums. Tenant shall
be liable for the payment of any deductible amount under Tenant's insurance
policies maintained pursuant to this Section 4.04, in an amount not to exceed
Fifty THOUSAND DOLLARS ($50,000.00). Tenant shall not do or permit anything to
be done which invalidates any such insurance policies. Tenant shall be liable
for payment of any deductible amount. Tenant shall maintain such policies set
forth in this Section 4.04(b) provided Landlord and its lenders are named
additional insureds under such policies. If Tenant shall fail to deliver
certificates of insurance or certificates showing renewal, or if such policies
are cancelled or modified as further set forth in Section 4.04(d)(ii), Landlord
may obtain such insurance and have the right to bill Tenant directly for the
costs of such policies.

        (c)   Payment of Premiums. Tenant shall pay all premiums for the
insurance policies described in Paragraphs 4.04(a) and (b) not later than the
due date, except Landlord shall pay all premiums

35

--------------------------------------------------------------------------------






for non-primary comprehensive public liability insurance which Landlord elects
to obtain as provided in Paragraph 4.04(a). Before the Commencement Date, Tenant
shall deliver to Landlord a copy of any policy of insurance which Tenant is
required to maintain under this Section 4.04. At least ten (10) days prior to
the expiration of any such policy, Tenant shall deliver to Landlord a renewal of
such policy as an alternative to providing a policy of insurance. Tenant shall
have the right to provide Landlord a certificate of insurance, executed by an
authorized officer of the insurance company, showing that the insurance which
Tenant is required to maintain under this Section 4.04 is in full force and
effect and containing such other information which Landlord reasonably requires,
in lieu of providing copies of the policies of insurance.

        (d)   General Insurance Provisions.

        (i)    Any insurance which Tenant is required to maintain under this
Lease shall include a provision which requires the insurance carrier to give
Landlord not less than thirty (30) days' written notice prior to any
cancellation or modification (provided such modification results in changes not
in conformity with the insurance requirements under this Lease) of such
coverage.

        (ii)   If Tenant fails to deliver a certificate or certificate showing
renewal to Landlord required under this Lease within the prescribed time period
or if any such policy is canceled or modified (provided such modification
results in changes not in conformity with the insurance requirements under this
Lease) during the Lease Term without Landlord's consent, Landlord may obtain
such insurance, in which case Tenant shall reimburse Landlord for the cost of
such insurance within fifteen (15) days after receipt of a statement that
indicates the cost of such insurance.

        (iii)  Tenant shall maintain all insurance required under this Lease
with companies holding a "General Policy Rating" of A-7 or better, as set forth
in the most current issue of "Best Key Rating Guide". Landlord and Tenant
acknowledge the insurance markets are rapidly changing and that insurance in the
form and amounts described in this Section 4.04 may not be available in the
future. . If at any time during the Lease Term, Tenant is unable to maintain the
insurance required under the Lease, Tenant shall nevertheless maintain insurance
coverage which is customary and commercially reasonable in the insurance
industry for Tenant's type of business, as that coverage may change from time to
time. Landlord makes no representation as to the adequacy of such insurance to
protect Landlord's or Tenant's interests. Therefore, Tenant shall obtain any
such additional property or liability insurance which Tenant deems necessary to
protect Landlord and Tenant.

        (iv)  Unless prohibited under any applicable insurance policies
maintained, Landlord and Tenant each hereby waive any and all rights of recovery
against the other, or against the officers, employees, agents or representatives
of the other, for loss of or damage to its property or the property of others
under its control, if such loss or damage is covered by any insurance policy in
force (whether or not described in this Lease) at the time of such loss or
damage. Upon obtaining the required policies of insurance, Landlord and Tenant
shall give notice to the insurance carriers of this mutual waiver of
subrogation.

        (v)   Tenant may bring its insurance obligation within the coverage of
any so-called blanket policy or policies of insurance now or hereafter carried,
by appropriate amendment, endorsement or otherwise, provided Landlord's and its
lender's interests are as fully protected thereby as if Tenant obtained
individual policies of insurance.

        Section 4.05. Late Charges. Tenant's failure to pay rent promptly may
cause Landlord to incur unanticipated costs. The exact amounts of such costs are
impractical or extremely difficult to ascertain. Such costs may include, but are
not limited to, processing and accounting charges and late charges

36

--------------------------------------------------------------------------------



which may be imposed on Landlord by any ground lease, mortgage or trust deed
encumbering the Property. Therefore, if Landlord does not receive any rent
payment within ten (10) days after it becomes due, Tenant shall pay to Landlord
a late charge equal to five percent (5%) of the overdue amount. The parties
agree that such late charge represents a fair and reasonable estimate of the
costs Landlord will incur by reason of such late payment.

        Section 4.06. Interest on Past Due Obligations. Any amount owed by
Tenant to Landlord which is not paid when due shall bear interest at the rate of
ten percent (10%) per annum from the due date of such amount. However, interest
shall not be payable on late charges to be paid by Tenant under this Lease. The
payment of interest on such amounts shall not excuse or cure any default by
Tenant under this Lease. If the interest rate specified in this Lease is higher
than the rate permitted by law, the interest rate is hereby decreased to the
maximum legal interest rate permitted by law.

        Section 4.07. Management Fees. Tenant shall reimburse Landlord monthly
for management fees incurred by Landlord in connection with the Property up to a
maximum amount of 1.5% of the gross rents payable hereunder.

        Section 4.08. Common Areas: Use, Maintenance and Costs.

        Common Areas. Tenant acknowledges and agrees that from time to time
during the Lease Term, Landlord may relocate certain of the Common Areas to
accommodate Landlord's redevelopment of the Project and that such relocation may
include the demolition of certain roadways the construction of temporary
roadways until new permanent roadways are completed. Any such relocation shall
be at Landlord's sole cost and expense and Landlord shall use commercially
reasonable efforts to prosecute any such relocation of the Common Areas in a
manner which does not unreasonably interfere with Tenant's operation of its
business at the Property. Landlord shall give Tenant not less than thirty
(30) days prior notice of any relocation of the Common Areas. [NOTE: THE
FOLLOWING PROVISION WILL NOT APPEAR IN EITHER THE RETAIL OR THE WAREHOUSE
LEASES] Tenant further acknowledges and agrees that Landlord may relocate the
Common Area roadway to the north of the Property and that as a result of such
relocation that Landlord may reclaim a portion of the parking areas located on
the Property. If Landlord proceeds with such relocation, Landlord shall provide
Tenant with alternative parking areas on the Project which are equal to or
larger than that of the parking areas reclaimed by Landlord.

        Use of Common Areas. Tenant shall have the nonexclusive right (in common
with other tenants and all others to whom Landlord has granted or may grant such
rights) to use the Common Areas for the purposes intended, subject to such
reasonable rules and regulations as Landlord may establish from time to time.
Tenant shall abide by such rules and regulations and shall use commercially
reasonable efforts to cause others who use the Common Areas with Tenant's
express or implied permission to abide by Landlord's rules and regulations. At
any time, Landlord may close any Common Areas to perform any acts in the Common
Areas as, in Landlord's judgment, are desirable to improve the Property,
provided such acts do not materially interfere with Tenant's use or access to
the Property. Tenant shall not interfere with the rights of Landlord, other
tenants or any other person entitled to use the Common Areas. Landlord shall
enforce the rules and regulations in a non-discriminatory manner.

        Maintenance of Common Areas. Landlord shall maintain in good order,
condition and repair the Common Areas and all water, sewer, gas and electrical
lines and facilities owned by Landlord which are located on the Project and
serve the Property (the "Utility Facilities"). Tenant shall pay Tenant's Share
(herinafter defined) of all costs incurred by Landlord for the operation and
maintenance of the Common Areas and the Utility Facilities (collectively, "CAM
Charges"). CAM Charges include, but are not limited to, costs and expenses for
the following: gardening and landscaping; snow removal; utilities, water and
sewage charges; premiums for liability, property damage, fire and other types of
casualty insurance on the Common Areas and the Utility Facilities; all personal
property taxes levied on or attributable to personal property used in connection
with the Common Areas; straight-line depreciation

37

--------------------------------------------------------------------------------




on personal property owned by Landlord which is consumed solely in the operation
or maintenance of the Common Areas; rental or lease payments paid by Landlord
for rented or leased personal property used solely in the operation or
maintenance of the Common Areas; fees for required licenses and permits;
repairing, resurfacing, repaving, maintaining, painting, lighting, cleaning and
similar items. Landlord may cause any or all of such services to be provided by
third parties and the cost of such services shall be included in CAM Charges.
"Tenant's Share" means 100%; provided, however, that if Landlord commences
construction activities on the Project during the Lease Term, then from and
after the commencement of such activities, Tenant's Share shall be reduced
to             [Office Lease: 37%; Warehouse Lease: 37%; Retail Lease: 1%] only
with respect to CAM Charges for the repair and maintenance of the roadways in
the Common Areas; provided further, that if Landlord taps into the any of the
Utility Facilities during the Lease Term, then from and after such tap,
(a) Tenant's Share shall be appropriately reduced such that Landlord and Tenant
shall each bear their proportionate share of the cost to repair and maintain the
applicable Utility Facilities, which proportionate shares shall be determined
based upon Landlord's and Tenant's relative consumption of each applicable
utility service, and (b) Landlord shall pay the cost of all such utilities
consumed by Landlord. [NOTE: IF PRIOR TO CLOSING (AS DEFINED IN THE CERTAIN
PURCHASE AND SALE AGREEMENT BY AND BETWEEN LANDLORD AND TENANT) TENANT ELECTS TO
MAINTAIN THE COMMON AREAS, LANDLORD AND TENANT SHALL APPROPRIATELY REVISE THIS
SECTION 4.08 PRIOR TO THE CLOSING].

ARTICLE FIVE: USE OF PROPERTY.

        Section 5.01. Permitted Uses. Tenant may use the Property only for the
Permitted Uses set forth in Section 1.06 above. Without limitation, Landlord
covenants that Tenant at all times will have unobstructed and adequate means of
ingress and egress to and from the Property to adjacent public streets, as
reasonably determined by Landlord and Tenant. If any action taken by Landlord
interferes with Tenant's full use and enjoyment of the Property (including
ingress, egress, utilities and services) and Tenant is unable to make reasonable
use of the Property for a period of five (5) days as a result of Landlords
actions, Tenant will be entitled to an abatement of rent from the first day of
the interference until full use of the Property is returned to Tenant.

        Section 5.02. Manner of Use. Tenant shall not cause or permit the
Property to be used in any way which constitutes a violation of any law,
ordinance, or governmental regulation or order, which annoys or interferes with
the rights of other tenants of Landlord, or which constitutes a nuisance or
waste. Tenant shall obtain and pay for all permits, required for Tenant's
occupancy of the Property and shall promptly take all actions necessary to
comply with all applicable statutes, ordinances, rules, regulations, orders and
requirements regulating the use by Tenant of the Property, including the
Occupational Safety and Health Act.

        Section 5.03. Hazardous Materials.

        (a)   As used in this Lease, the term "Hazardous Material" means any
flammable items, explosives, radioactive materials, hazardous or toxic
substances, material or waste or related materials, including any substances
defined as or included in the definition of "hazardous substances", "hazardous
wastes", "hazardous materials" or "toxic substances" now or subsequently
regulated under any applicable federal, state or local laws or regulations,
including, without limitation petroleum-based products, paints, solvents, lead,
cyanide, DDT, printing inks, acids, pesticides, ammonia compounds and other
chemical products, asbestos, PCBs and similar compounds, and including any
different products and materials which are subsequently found to have adverse
effects on the environment or the health and safety of persons

        (b)   Tenant shall not cause or permit any Hazardous Material to be
generated, produced, brought upon, used, stored, treated, released or disposed
of in or about the Property, without the prior consent of Landlord, which
Landlord shall not unreasonably withhold so long as Tenant

38

--------------------------------------------------------------------------------






demonstrates to Landlord's reasonable satisfaction that the Hazardous Material:
(1) is necessary or useful to Tenant's business; (2) would be used, kept,
stored, and disposed or in a manner that fully complies with all laws, rules,
statutes, ordinances, orders, requirements, or policies of any governmental
agency or authority applicable to any such Hazardous Material; and (3) would not
increase the risk of environmental liability at the Property.

        (c)   Landlord consents to the following specific uses by Tenant of
Hazardous Materials: None. [To be reviewed by Landlord upon receipt from Tenant
of current uses]

        (d)   Tenant agrees that to the extent Tenant shall cause any Hazardous
Material to be kept, used, or present in, on, or about the Property, Tenant
shall ensure that the Hazardous Material is in full compliance with any and all
statutes, rules, and regulations of applicable local, state, or federal
governmental agency. Tenant shall immediately notify Landlord upon release of
any Hazardous Material on, in or under the Property and shall commence a
diligent clean-up of any release to Landlord's satisfaction and in accordance
with any local, state or Federal regulations. Tenant shall indemnify Landlord
against the effect and any release of any Hazardous Material.

        Section 5.04. Signs and Auctions. Tenant shall not place any signs on
the Property after the date of this Lease without Landlord's prior written
consent. Tenant shall not conduct or permit any auctions or sheriff's sales at
the Property.

        Section 5.05. Indemnity. Tenant shall indemnify Landlord against and
hold Landlord harmless from any and all costs, claims or liability arising after
the Lease Commencement Date from: (a) Tenant's use of the Property; (b) the
conduct of Tenant's business or anything else done or permitted by Tenant to be
done in or about the Property, including any contamination of the Property or
any other property resulting from the presence or use of Hazardous Material
caused or permitted by Tenant; (c) any breach or default in the performance of
Tenant's obligations under this Lease; (d) any misrepresentation or breach of
warranty by Tenant under this Lease; or (e) other acts or omissions of Tenant.
Tenant shall defend Landlord against any such cost, claim or liability at
Tenant's expense with counsel reasonably acceptable to Landlord or, at
Landlord's election, Tenant shall reimburse Landlord for any reasonable legal
fees or costs incurred by Landlord in connection with any such claim. As a
material part of the consideration to Landlord, Tenant assumes all risk of
damage to property or injury to persons in or about the Property arising from
any cause, and Tenant hereby waives all claims in respect thereof against
Landlord, except for any claim arising out of Landlord's gross negligence or
willful misconduct. As used in this Section, the term "Tenant" shall include
Tenant's employees, agents, contractors and invitees, if applicable and the term
"Landlord" shall include Landlord's employees, agents, contractors and invitees,
if applicable. Landlord shall indemnify Tenant against and hold Tenant harmless
from any and all costs, claims or liability arising after the Lease Commencement
Date from Landlord's gross negligence, willful or intentional misconduct or any
breach or default in the performance of Landlord's obligations under this Lease.
Landlord shall defend Tenant against any such cost, claim or liability at
Landlord's expense with counsel chosen by Landlord.

        Section 5.06. Landlord's Access. Without disrupting Tenant's quiet
enjoyment of the Property, Landlord or its agents may enter the Property at all
reasonable times to show the Property to potential buyers, investors or tenants
or other parties; to do any other act or to inspect and conduct tests in order
to monitor Tenant's compliance with all applicable environmental laws and all
laws governing the presence and use of Hazardous Material; or for any other
purpose Landlord reasonably deems necessary. Landlord shall give Tenant prior
notice of such entry, except in the case of an emergency. Landlord may place
customary "For Sale" or "For Lease" signs on the Property.

        Section 5.07. Quiet Possession. Landlord covenants and warrants that
Landlord has the lawful right and authority to make this lease. If Tenant pays
the rent and complies with all other terms of this Lease, Tenant may occupy and
enjoy the Property for the full Lease Term, subject to the provisions of this
Lease. Landlord warrants and will defend Tenant's quiet and peaceful enjoyment
of the Property

39

--------------------------------------------------------------------------------




without let or hindrance and that such peaceful possession shall not be
disturbed and interfered with by Landlord or any person claiming by, through or
under Landlord or by enforcement of any title superior to that of Landlord.

ARTICLE SIX: CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND ALTERATIONS

        Section 6.01. Utilities. Tenant acknowledges that Landlord intends to
develop the Project of which the Property being the subject of this Lease is a
part and that as a result of Landlord's intended development of the Project
certain of the Utility Facilities may need to be relocated by Landlord. Landlord
shall have the right to relocate such Utility Facilities within the Project at
Landlord's cost provided that such relocation shall not materially interfere
with Tenant's use of the Property. To the extent that any of the utilities need
to be maintained, moved or relocated inside the Property during the Lease Term
for Tenant's benefit, Tenant shall be responsible at its sole cost and expense
to maintain, move and relocate such utilities. Notwithstanding anything in this
Lease to the contrary, in the event Landlord's development activities at the
Project result in the need to repair or maintain the Utility Facilities, the
cost of such repair or maintenance shall be paid solely by Landlord.

        Section 6.02 Personal Property.

        (a)   Landlord shall own the building erected on the Property and Tenant
shall provide either by ownership or by lease all furniture, trade fixtures,
equipment and other personal property ("personalty") together with replacements
from time to time added to the Property. Regardless of the method in which the
personality is affixed to the Property it all shall be and remain personal
property and may be removed by Tenant at the expiration or sooner termination of
the Lease. Tenant shall, at its expense, repair any damage to the building
caused by such removal.

        (b)   The personalty provided by Tenant may (initially or by way of
refurbishment) be encumbered by mortgages, deeds of trusts or purchase money
liens, and such encumbrances shall not constitute a violation of this Lease. Any
equipment Lessor or third party who owns or holds a mortgage, deed of trust or
purchase money lien shall have the right to remove the personalty covered
thereby in the event of Tenant's default. Landlord agrees to subordinate
Landlord's interest to such ownership, mortgages, deeds of trust or purchase
money liens. Landlord agrees to evidence said consent by executing such form of
consent as may be deemed necessary or required by such equipment lessor or the
owner or holder of the encumbrance.

        Existing Conditions. Tenant accepts the Property in its condition as of
the execution of the Lease, subject to all recorded matters, laws, ordinances,
and governmental regulations and orders. Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation as to the
condition of the Property or the suitability of the Property for Tenant's
intended use. Tenant represents and warrants that Tenant has made its own
inspection of and inquiry regarding the condition of the Property and is not
relying on any representations of Landlord or any Broker with respect thereto.

        Section 6.03. Exemption of Landlord from Liability. Landlord shall not
be liable for any damage or injury to the person, business (or any loss of
income therefrom), goods, wares, merchandise or other property of Tenant,
Tenant's employees, invitees, customers or any other person in or about the
Property, whether such damage or injury is caused by or results from: (a) fire,
steam, electricity, water, gas or rain; (b) the breakage, leakage, obstruction
or other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures or any other cause; (c) conditions arising in
or about the Property or upon other portions of the Project, or from other
sources or places; or (d) any act or omission of any other tenant of the
Project. Landlord shall not be liable for any such damage or injury even though
the cause of or the means of repairing such damage or injury are not accessible
to Tenant. The provisions of this Section 6.03 shall not, however, exempt
Landlord from liability for Landlord's gross negligence or willful misconduct.

40

--------------------------------------------------------------------------------




        Section 6.04. Landlord's Obligations. Landlord shall have absolutely no
responsibility to repair, maintain or replace any portion of the Property at any
time. Tenant waives the benefit of any present or future law which might give
Tenant the right to repair the Property at Landlord's expense or to terminate
the Lease due to the condition of the Property.

        Section 6.05. Tenant's Obligations.

        (a)   Tenant shall keep all portions of the Property (including,
nonstructural, interior, exterior, portions, systems and equipment) in good
order, condition and repair (including interior repainting and refinishing, as
needed). If any portion of the Property or any system or equipment in the
Property which Tenant is obligated to repair cannot be fully repaired or
restored, Tenant shall promptly replace such portion of the Property or system
or equipment or equipment in the Property, regardless of whether the benefit of
such replacement extends beyond the Lease Term. Tenant shall regularly inspect
and maintain the heating and air conditioning system serving the Property. If
any part of the Property is damaged by any act or omission of Tenant, Tenant
shall pay Landlord the cost of repairing or replacing such damaged property,
whether or not Landlord would otherwise be obligated to pay the cost of
maintaining or repairing such property. It is the intention of Landlord and
Tenant that at all times Tenant shall maintain the portions of the Property
which Tenant is obligated to maintain in a fully operative condition.

        (b)   Tenant shall fulfill all of Tenant's obligations under this
Section 6.05, at Tenant's sole expense. If Tenant fails to maintain, repair or
replace the Property as required by this Section 6.05, Landlord may, upon ten
(10) days' prior notice to Tenant (except that no notice shall be required in
the case of an emergency), enter the Property and perform such maintenance or
repair (including replacement, as needed) on behalf of Tenant. In such case,
Tenant shall reimburse Landlord for all costs incurred in performing such
maintenance or repair immediately upon demand, together with interest at the
rate of ten percent (10%) per annum.

        Section 6.06. Alterations, Additions, and Improvements.

        (a)   Tenant shall not make any alterations, additions, or improvements
to the Property without Landlord's prior written consent, except for
non-structural alterations which do not exceed One Hundred Thousand and 00/100
Dollars ($100,000.00) in cost per alteration, addition or improvement and which
are not visible from the outside of the buildings of which the Property is a
part, and provided Tenant provides Landlord with prior written notice. Landlord
may require Tenant to provide demolition and/or lien and completion bonds in
form and amount satisfactory to Landlord. Tenant shall promptly remove any
alterations, additions, or improvements constructed in violation of this
Paragraph 6.06(a) upon Landlord's written request and repair any damage caused
by such removal. All alterations, additions, and improvements shall be done in a
good and workmanlike manner, in conformity with all applicable laws and
regulations. Upon completion of any such work, Tenant shall provide Landlord
with "as built" plans, copies of all construction contracts, and proof of
payment for all labor and materials.

        (b)   Tenant shall pay when due all claims for labor and material
furnished to the Property. Tenant shall give Landlord at least twenty (20) days'
prior written notice of the commencement of any work on the Property, regardless
of whether Landlord's consent to such work is required. Landlord may elect to
record and post notices of non-responsibility on the Property.

        Section 6.07. Condition upon Termination. Upon the termination of the
Lease, Tenant shall surrender the Property to Landlord, broom clean and in the
same condition as received except for ordinary wear and tear which Tenant was
not otherwise obligated to remedy under any provision of this Lease. However,
Tenant shall not be obligated to repair any damage which Landlord is required to
repair under Article Seven (Damage or Destruction). In addition, Landlord may
require Tenant to remove any alterations, additions or improvements (whether or
not made with Landlord's consent)

41

--------------------------------------------------------------------------------



made by Tenant during the Lease Term prior to the expiration of the Lease and to
restore the Property to its prior condition, all at Tenant's expense. All
alterations, additions and improvements which Landlord has not required Tenant
to remove shall become Landlord's property and shall be surrendered to Landlord
upon the expiration or earlier termination of the Lease, except that Tenant may
remove any of Tenant's machinery or equipment which can be removed without
material damage to the Property. Tenant shall repair, at Tenant's expense, any
damage to the Property caused by the removal of any such machinery or equipment
unless Landlord advises Tenant in writing that Landlord intends to raze the
building upon the expiration of the Lease Term. In no event, however, shall
Tenant remove any of the following materials or equipment (which shall be deemed
Landlord's property) without Landlord's prior written consent; any power wiring
or power panels; lighting or lighting fixtures; wall coverings; drapes, blinds
or other window coverings; carpets or other floor coverings; heaters, air
conditioners or any other heating or air conditioning equipment; fencing or
security gates; or other similar building operating equipment and decorations.

42

--------------------------------------------------------------------------------



ARTICLE SEVEN: DAMAGE OR DESTRUCTION

        Section 7.01. Partial Damage to Property.

        (a)   Tenant shall notify Landlord in writing immediately upon the
occurrence of any damage to the Property. If the Property is only partially
damaged (i.e., less than fifty percent (50%) of the Property is untenantable as
a result of such damage or less than fifty percent (50%) of Tenant's operations
are materially impaired) and if the proceeds received by Tenant from the
insurance policies described in Paragraph 4.04(b) are sufficient to pay for the
necessary repairs, not sufficient to pay the entire cost of repair or if the
cause of damage is not covered by the insurance policies under
Paragraph 4.04(b), this Lease shall remain in effect and Tenant shall repair the
damage as soon as reasonably possible. If Tenant fails to repair, all proceeds
of insurance shall be payable to Landlord and Landlord may elect (but is not
required) to repair the damage.

        (b)   If the damage to the Property occurs during the last six
(6) months of the Lease Term and such damage will require more than thirty
(30) days to repair, either Landlord or Tenant may elect to terminate this Lease
as of the date the damage occurred, regardless of the sufficiency of any
insurance proceeds, however, all available insurance proceeds shall be paid by
Tenant to Landlord. The party electing to terminate this Lease shall give
written notification to the other party of such election within thirty (30) days
after Tenant's notice to Landlord of the occurrence of the damage.

        Section 7.02. Substantial or Total Destruction. If the Property is
substantially or totally destroyed by any cause whatsoever (i.e., the damage to
the Property is greater than partial damage as described in Section 7.01), and
regardless of whether Tenant receives any insurance proceeds, this Lease shall
terminate as of the date the destruction occurred. Notwithstanding the preceding
sentence, if the Property can be rebuilt within six (6) months after the date of
destruction, Landlord may elect (but is not required) to rebuild the Property,
but only if the insurance proceeds are in sufficient amounts, in which case this
Lease shall remain in full force and effect. Landlord shall notify Tenant of
such election within thirty (30) days after Tenant's notice of the occurrence of
total or substantial destruction. Whether or not this Lease terminates or
Landlord elects to rebuild, Tenant shall pay to Landlord all available insurance
proceeds.

        Section 7.03. Temporary Reduction of Rent. If the Property is destroyed
or damaged and Landlord or Tenant repairs or restores the Property pursuant to
the provisions of this Article Seven, any rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant's use of the Property is impaired. However, the reduction
shall not exceed the sum of one year's payment of Base Rent, insurance premiums
and real property taxes. Except for such possible reduction in Base Rent,
insurance premiums and real property taxes, Tenant shall not be entitled to any
compensation, reduction, or reimbursement from Landlord as a result of any
damage, destruction, repair, or restoration of or to the Property.

        Section 7.04. Waiver. Tenant waives the protection of any statute, code
or judicial decision which grants a tenant the right to terminate a lease in the
event of the substantial or total destruction of the leased property. Tenant
agrees that the provisions of Section 7.02 above shall govern the rights and
obligations of Landlord and Tenant in the event of any substantial or total
destruction to the Property.

ARTICLE EIGHT: CONDEMNATION

        If all or any portion of the Property is taken under the power of
eminent domain or sold under the threat of that power (all of which are called
"Condemnation"), this Lease shall terminate as to the part taken or sold on the
date the condemning authority takes title or possession, whichever occurs first.
If more than twenty percent (20%) of the floor area of the building in which the
Property is located, or which is located on the Property, is taken, either
Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering written notice to

43

--------------------------------------------------------------------------------




the other within ten (10) days after receipt of written notice of such taking
(or in the absence of such notice, within ten (10) days after the condemning
authority takes title or possession). If neither Landlord nor Tenant terminates
this Lease, this Lease shall remain in effect as to the portion of the Property
not taken, except that the Base Rent and Additional Rent shall be reduced in
proportion to the reduction in the floor area of the Property. Any Condemnation
award or payment shall be distributed in the following order: (a) first, to any
ground lessor, mortgagee or beneficiary under a deed of trust encumbering the
Property, the amount of its interest in the Property; (b) second, to Tenant,
only the amount of any award specifically designated for loss of or damage to
Tenant's trade fixtures or removable personal property; and (c) third, to
Landlord, the remainder of such award, whether as compensation for reduction in
the value of the leasehold, the taking of the fee, or otherwise. If this Lease
is not terminated, Landlord may elect (but is not required) to repair any damage
to the Property caused by the Condemnation, provided any available insurance
proceeds are paid to Landlord by Tenant, except that Landlord shall not be
obligated to repair any damage for which Tenant has been reimbursed by the
condemning authority. If the severance damages received by Landlord are not
sufficient to pay for such repair, Landlord shall have the right to either
terminate this Lease or make such repair at Landlord's expense.

ARTICLE NINE: ASSIGNMENT AND SUBLETTING

        Section 9.01. Landlord's Consent Required. No portion of the Property or
of Tenant's interest in this Lease may be acquired by any other person or
entity, whether by sale, assignment, mortgage, sublease, transfer, operation of
law, or act of Tenant, without Landlord's prior written consent, except as
provided in Section 9.02 below. Landlord has the right to grant or withhold its
consent as provided in Section 9.05 below. Any attempted transfer without
consent shall be void and shall constitute a non-curable breach of this Lease.
If Tenant is a corporation, any change in the ownership of a controlling
interest of the voting stock of the corporation shall require Landlord's
consent.

        Section 9.02. Tenant Affiliate. Tenant may assign this Lease or sublease
the Property, without Landlord's consent, to any corporation which controls, is
controlled by or is under common control with Tenant, or to any corporation
resulting from the merger of or consolidation with Tenant ("Tenant's
Affiliate"). In such case, any Tenant's Affiliate shall assume in writing all of
Tenant's obligations under this Lease.

        Section 9.03. No Release of Tenant. No transfer permitted by this
Article Nine, whether with or without Landlord's consent, shall release Tenant
or change Tenant's primary liability to pay the rent and to perform all other
obligations of Tenant under this Lease. Landlord's acceptance of rent from any
other person is not a waiver of any provision of this Article Nine. Consent to
one transfer is not consent to any subsequent transfer. If Tenant's transferee
defaults under this Lease, Landlord may proceed directly against Tenant without
pursuing remedies against the transferee.

        Section 9.04. Offer to Terminate. If Tenant desires to assign the Lease
or sublease the Property, Tenant shall have the right to offer, in writing, to
terminate the Lease as of a date specified in the offer. If Landlord elects in
writing to accept the offer to terminate within twenty (20) days after notice of
the offer, the Lease shall terminate as of the date specified and all the terms
and provisions of the Lease governing termination shall apply. If Landlord does
not so elect, the Lease shall continue in effect until otherwise terminated and
the provisions of Section 9.05 with respect to any proposed transfer shall
continue to apply.

        Section 9.05. Landlord's Consent.

        (a)   Tenant's request for consent to any transfer described in
Section 9.01 shall set forth in writing the details of the proposed transfer,
including the name, business and financial condition of the prospective
transferee, financial details of the proposed transfer (e.g., the term of and
the rent and security deposit payable under any proposed assignment or
sublease), and any other

44

--------------------------------------------------------------------------------



information Landlord deems relevant. Landlord shall have the right to withhold
consent, if reasonable, or to grant consent, based on the following factors:
(i) the business of the proposed assignee or subtenant and the proposed use of
the Property:(ii) the net worth and financial reputation of the proposed
assignee or subtenant; (iii) Tenant's compliance with all of its obligations
under the Lease: and (iv) such other factors as Landlord may reasonably deem
relevant. If Landlord objects to a proposed assignment solely because of the net
worth and/or financial reputation of the proposed assignee, Tenant may
nonetheless sublease (but not assign), all or a portion of the Property to the
proposed transferee, but only on the other terms of the proposed transfer.

        (b)   If Tenant assigns or subleases, the following shall apply:

        (i)    Tenant shall pay to Landlord as Additional Rent under the Lease
the Landlord's Share (stated in Section 1.13) of the Profit (defined below) on
such transaction as and when received by Tenant, unless Landlord gives written
notice to Tenant and the assignee or subtenant that Landlord's Share shall be
paid by the assignee or subtenant to Landlord directly. The "Profit" means
(A) all amounts paid to Tenant for such assignment or sublease, including "key"
money, monthly rent in excess of the monthly rent payable under the Lease, and
all fees and other consideration paid for the assignment or sublease, including
fees under any collateral agreements, less (B) costs and expenses directly
incurred by Tenant in connection with the execution and performance of such
assignment or sublease for real estate broker's commissions and costs of
renovation or construction of tenant improvements required under such assignment
of sublease. Tenant is entitled to recover such cost and expenses before Tenant
is obligated to pay the Landlord's Share to Landlord. The Profit in the case of
a sublease of less than all the Property is the rent allocable to the subleased
space as a percentage on a square footage basis.

        (ii)   Tenant shall provide Landlord a written statement certifying all
amounts to be paid from any assignment or sublease of the Property within thirty
(30) days after the transaction documentation is signed, and Landlord may
inspect Tenant's books and records to verify the accuracy of such statement. On
written request, Tenant shall promptly furnish to Landlord copies of all the
transaction documentation, all of which shall be certified by Tenant to be
complete, true and correct. Landlord's receipt of Landlord's Share shall not be
consent to any further assignment or subletting. The breach of Tenant's
obligation under this Paragraph 9.05(b) shall be a material default of the
Lease.

        Section 9.06. No Merger. No merger shall result from Tenant's sublease
of the Property under this Article Nine, Tenant's surrender of this Lease or the
termination of this Lease in any other manner. In any such event, Landlord may
terminate any or all subtenancies or succeed to the interest of Tenant as
sublandlord under any or all subtenancies.

ARTICLE TEN: DEFAULTS; REMEDIES

        Section 10.01. Covenants and Conditions. Tenant's performance of each of
Tenant's obligations under this Lease is a condition as well as a covenant.
Tenant's right to continue in possession of the Property is conditioned upon
such performance. Time is of the essence in the performance of all covenants and
conditions.

        Section 10.02. Defaults. Tenant shall be in material default under this
Lease:

        (a)   If Tenant abandons the Property or if Tenant's vacation of the
Property results in the cancellation of any insurance described in Section 4.04;

        (b)   If Tenant fails to pay rent or any other charge when due and such
failure shall continue for a period of three (3) days after written notice from
Landlord;

45

--------------------------------------------------------------------------------






        (c)   If Tenant fails to perform any of Tenant's non-monetary
obligations under this Lease for a period of thirty (30) days after written
notice from Landlord; provided that if more than thirty (30) days are required
to complete such performance, Tenant shall not be in default if Tenant commences
such performance within the thirty (30)-day period and thereafter diligently
pursues its completion. However, Landlord shall not be required to give such
notice if Tenant's failure to perform constitutes a non-curable breach of this
Lease.

        (d)   (i) If Tenant makes a general assignment or general arrangement
for the benefit of creditors; (ii) if a petition for adjudication of bankruptcy
or for reorganization or rearrangement is filed by or against Tenant and is not
dismissed within sixty (60) days; (iii) if a trustee or receiver is appointed to
take possession of substantially all of Tenant's assets located at the Property
or of Tenant's interest in this Lease and possession is not restored to Tenant
within sixty (60) days; or (iv) if substantially all of Tenant's assets located
at the Property or of Tenant's interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
sixty (60) days. . If a court of competent jurisdiction determines that any of
the acts described in this subparagraph (d) is not a default under this Lease,
and a trustee is appointed to take possession (or if Tenant remains a debtor in
possession) and such trustee or Tenant transfers Tenant's interest hereunder,
then Landlord shall receive, as Additional Rent, the excess, if any, of the rent
(or any other consideration) paid in connection with such assignment or sublease
over the rent payable by Tenant under this Lease.

        (e)   If Tenant defaults under that certain lease with Landlord for the
approximately 13,362 square foot retail building ("Retail Lease") on the Project
or that certain lease with Landlord for the approximately 213,000 square foot
warehouse building ("Warehouse Lease") on the Project. The Retail Lease and
Warehouse Lease shall be collectively referred to as the "Other Leases". [NOTE:
THIS SECTION WILL BE ADJUSTED APPROPRIATELY FOR EACH INDIVIDUAL LEASE]

        Section 10.03. Remedies. On the occurrence of any material default by
Tenant, Landlord may, at any time thereafter, with notice and demand but without
limiting Landlord in the exercise of any right or remedy which Landlord may
have:

        (a)   Terminate Tenant's right to possession of the Property by any
lawful means, and terminate this Lease in which event Tenant shall immediately
surrender possession of the Property to Landlord. In such event, Landlord shall
be entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant's default, including (i) the worth at the time of the award of the unpaid
Base Rent, Additional Rent and other charges which Landlord had earned at the
time of the termination; (ii) the worth at the time of the award of the amount
by which the unpaid Base Rent, Additional Rent and other charges which Landlord
would have earned after termination until the time of the award exceeds the
amount of such rental loss that Tenant proves Landlord could have reasonably
avoided;(iii) the worth at the time of the award of the amount by which the
unpaid Base Rent, and other charges which Tenant would have paid for the balance
of the Lease Term after the time of award exceeds the amount of such rental loss
that Tenant proves Landlord could have reasonably avoided; and (iv) any other
amount necessary to compensate Landlord for all the detriment proximately caused
by Tenant's failure to perform its obligations under the Lease or which in the
ordinary course of things would be likely to result therefrom, including, but
not limited to, any costs or expenses Landlord incurs in maintaining or
preserving the Property after such default, the cost of recovering possession of
the Property, expenses of reletting, including necessary renovation or
alteration of the Property, Landlord's reasonable attorneys' fee incurred in
connection therewith, and any real estate commission paid or payable. As used in
subparts (i) and (ii) above, the "worth at the time of the award" is computed by
allowing interest on unpaid amounts at the rate of ten percent (10%) per annum,
or such lesser amount as may then be the maximum lawful rate. As used in subpart
(iii) above, the "worth at the time of the award" is

46

--------------------------------------------------------------------------------



computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of the award, plus one percent (1%). If Tenant
has abandoned the Property, Landlord shall have the option of (i) retaking
possession of the Property and recovering from Tenant the amount specified in
this Paragraph 10.03(a), or (ii) proceeding under Paragraph 10.03(b);

        (b)   Terminate Tenant's right to possession of the property by any
lawful means or maintain Tenant's right to possession and not terminate this
lease, in which case this Lease shall continue in effect whether or not Tenant
is in possession of the Property. In such event, Landlord shall be entitled to
enforce all of Landlord's rights and remedies under this Lease, including the
right to recover the rent as it becomes due;

        (c)   Pursue any other remedy now or hereafter available to Landlord in
equity or under the laws or judicial decisions of the state in which the
Property is located.

        This lease shall not terminate in the event of a material default by
Tenant unless Landlord expressly terminates it.

        Section 10.05. Damages. In the event of the termination of the lease,
Landlord's damages for default shall include all costs and fees, including
reasonable attorneys' fees that Landlord incurs in connection with the filing,
commencement, pursuing and/or defending of any action in any bankruptcy court or
other court with respect to the Lease; the obtaining of relief from any stay in
bankruptcy restraining any action to evict Tenant; or the pursuing of any action
with respect to Landlord's right to possession of the Property. All such damages
suffered (apart from Base Rent and other rent payable hereunder) shall
constitute pecuniary damages which must be reimbursed to Landlord prior to
assumption of the Lease by Tenant or any successor to Tenant in any bankruptcy
or other proceeding.

        Section 10.06. Cumulative Remedies. Landlord's exercise of any right or
remedy shall not prevent it from exercising any other right or remedy.

ARTICLE ELEVEN. PROTECTION OF LENDERS.

        Section 11.01. Subordination. Landlord shall have the right to
subordinate this Lease to any ground lease, deed of trust or mortgage
encumbering the Property, any advances made on the security thereof and any
renewals, modifications, consolidations, replacements or extensions thereof,
whenever made or recorded. Tenant shall cooperate with Landlord and any lender
which is acquiring a security interest in the Property or the Lease. Tenant
shall execute such further documents and assurances as such lender may require,
provided that Tenant's obligations under this Lease shall not be increased in
any material way (the performance of ministerial acts shall not be deemed
material), and Tenant shall not be deprived of its rights under this Lease.
Tenant's right to quiet possession of the Property during the Lease Term shall
not be disturbed if Tenant pays the rent and performs all of Tenant's
obligations under this Lease and is not otherwise in default. If any ground
lessor, beneficiary or mortgagee elects to have this Lease prior to the lien of
its ground lease, deed of trust or mortgage and gives written notice thereof to
Tenant, this Lease shall be deemed prior to such ground lease, deed of trust or
mortgage whether this Lease is dated prior or subsequent to the date of said
ground lease, deed of trust or mortgage or the date of recording thereof.

        Section 11.02. Attornment. If Landlord's interest in the Property is
acquired by any ground lessor, beneficiary under a deed of trust, mortgagee, or
purchaser at a foreclosure sale, Tenant shall attorn to the transferee or
successor to Landlord's interest in the Property and recognize such transferee
or successor as Landlord under this Lease. Tenant waives the protection of any
statute or rule of law which gives or purports to give Tenant any right to
terminate this Lease or surrender possession of the Property upon the transfer
of Landlord's interest.

47

--------------------------------------------------------------------------------




        Section 11.03. Signing of Documents. Tenant shall sign and deliver any
instrument or documents reasonably necessary or appropriate to evidence any such
attornment or subordination or agreement to do so within fifteen (15) days after
written request.

        Section 11.04. Estoppel Certificates.

        (a)   Upon Landlord's written request, Tenant shall execute, acknowledge
and deliver to Landlord a written statement certifying: (i) that none of the
terms or provisions of this Lease have been changed (or if they have been
changed, stating how they have been changed); (ii) that this Lease has not been
cancelled or terminated; (iii) the last date of payment of the Base Rent and
other charges and the time period covered by such payment; (iv) that Landlord is
not in default under this Lease (or, if Landlord is claimed to be in default,
stating why); and (v) such other representations or information with respect to
Tenant or the Lease as Landlord may reasonably request or which any prospective
purchaser or encumbrancer of the Property may reasonably require. Tenant shall
deliver such statement to Landlord within ten (10) days after Landlord's
request. Landlord may give any such statement by Tenant to any prospective
purchaser or encumbrancer of the Property. Such purchaser or encumbrancer may
rely conclusively upon such statement as true and correct.

        (b)   If Tenant does not deliver such statement to Landlord within such
ten (10) day period, Landlord, and any prospective purchaser or encumbrancer,
may conclusively presume and rely upon the following facts: (i) that the terms
and provisions of this Lease have not been changed except as otherwise
represented by Landlord; (ii) that this Lease has not been cancelled or
terminated except as otherwise represented by Landlord; (iii) that not more than
one month's Base Rent or other charges have been paid in advance; and (iv) that
Landlord is not in default under the Lease. In such event, Tenant shall be
estopped from denying the truth of such facts.

        Section 11.05. Tenant's Financial Condition. Within ten (10) days after
written request from Landlord, Tenant shall deliver to Landlord such financial
statements as Landlord reasonably requires to verify the net worth of Tenant or
any assignee, subtenant, or guarantor of Tenant. In addition, Tenant shall
deliver to any lender designated by Landlord any financial statements required
by such lender to facilitate the financing or refinancing of the Property.
Tenant represents and warrants to Landlord that each such financial statement is
a true and accurate statement as of the date of such statement. All financial
statements shall be confidential and shall be used only for the purposes set
forth in this Lease. All financial statements required of Tenant under this
Section 11.05 shall be consistent with what Tenant is otherwise required to
provide to the Securities and Exchange Commission.

ARTICLE TWELVE: LEGAL COSTS

        Section 12.01. Legal Proceedings. If Tenant or Landlord shall be in
breach or default under this Lease, such party (the "Defaulting Party") shall
reimburse the other party (the "Nondefaulting Party") upon demand for any costs
or expenses that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered. Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise. Furthermore, if any action for breach of or to enforce the provisions
of this Lease is commenced, the court in such action shall award to the party in
whose favor a judgment is entered, a reasonable sum as attorneys' fees and
costs. The losing party in such action shall pay such attorneys' fees and costs.
Tenant shall also indemnify Landlord against and hold Landlord harmless from all
costs, expenses, demands and liability Landlord may incur if Landlord becomes or
is made a party to any claim or action (a) instituted by Tenant against any
third party, or by any third party against Tenant, or by or against any person
holding any interest under or using the Property by license of or agreement with
Tenant; (b) for foreclosure of any lien for labor or material furnished to or
for Tenant or such other person; (c) otherwise arising out of or resulting from
any act or transaction of Tenant or such other person; or (d) necessary to
protect Landlord's interest under this

48

--------------------------------------------------------------------------------




Lease in a bankruptcy proceeding, or other proceeding under Title 11 of the
United States Code, as amended. Tenant shall defend Landlord against any such
claim or action at Tenant's expense with counsel reasonably acceptable to
Landlord or, at Landlord's election, Tenant shall reimburse Landlord for any
legal fees or costs Landlord incurs in any such claim or action.

        Section 12.02. Landlord's Consent. Tenant shall pay Landlord's
reasonable attorney's fees incurred in connection with Tenant's request for
Landlord's consent under Article Nine (Assignment and Subletting), or in
connection with any other act which Tenant proposes to do and which requires
Landlord's consent, not to exceed One Thousand Five Hundred and 00/100 Dollars
($1,500.00).

ARTICLE THIRTEEN: MISCELLANEOUS PROVISIONS

        Section 13.01. Non-Discrimination. Tenant promises, and it is a
condition to the continuance of this Lease, that there will be no discrimination
against, or segregation of, any person or group of persons on the basis of race,
color, sex, creed, national origin or ancestry in the leasing, subleasing,
transferring, occupancy, of the Property or any portion thereof.

        Section 13.02. Landlord's Liability; Certain Duties.

        (a)   As used in this Lease, the term "Landlord" means only the current
owner or owners of the fee title to the Property or the leasehold estate under a
ground lease of the Property at the time in question. Each Landlord is obligated
to perform the obligations of Landlord under this Lease only during the time
such Landlord owns such interest or title. Any Landlord who transfers its title
or interest is relieved of all liability with respect to the obligations of
Landlord under this Lease to be performed on or after the date of transfer.
However, each Landlord shall deliver to its transferee all funds that Tenant
previously paid if such funds have not yet been applied under the terms of this
Lease.

        (b)   Tenant shall give written notice of any failure by Landlord to
perform any of its obligations under this Lease to Landlord and to any ground
lessor, mortgagee or beneficiary under any deed of trust encumbering the
Property whose name and address have been furnished to Tenant in writing.
Landlord shall not be in default under this Lease unless Landlord (or such
ground lessor, mortgagee or beneficiary) fails to cure such non-performance
within thirty (30) days after receipt of Tenant's notice. However, if such
non-performance reasonably requires more than thirty (30) days to cure, Landlord
shall not be in default if such cure is commenced within such thirty (30) day
period and thereafter diligently pursued to completion.

        (c)   Notwithstanding any term or provision herein to the contrary, the
liability of Landlord for the performance of its duties and obligations under
this Lease is limited to Landlord's interest in the Property, and neither the
Landlord nor its partners, shareholders, officers or other principals shall have
any personal liability under this Lease.

        Section 13.03. Severability. A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, which shall remain in full force and effect.

        Section 13.04. Interpretation. The captions of the Articles or Sections
of this Lease are to assist the parties in reading this Lease and are not a part
of the terms or provisions of this Lease. Whenever required by the context of
this Lease, the singular shall include the plural and the plural shall include
the singular. The masculine, feminine and neuter genders shall each include the
other. In any provision relating to the conduct, acts or omissions of Tenant,
the term "Tenant" shall include Tenant's agents, employees, contractors,
invitees, successors or others using the Property with Tenant's expressed or
implied permission.

        Section 13.05. Incorporation of Prior Agreements; Modifications. This
Lease is the only agreement between the parties pertaining to the lease of the
Property and no other agreements are effective. All

49

--------------------------------------------------------------------------------




amendments to this Lease shall be in writing and signed by all parties. Any
other attempted amendment shall be void.

        Section 13.06. Notices. All notices required or permitted under this
Lease shall be in writing and shall be personally delivered or sent by certified
mail, return receipt requested, postage prepaid, facsimile or by express
overnight carrier, express cost prepaid. Notices to Tenant shall be delivered to
the address specified in Section 1.03 above, except that upon Tenant's taking
possession of the Property, the Property shall be Tenant's address for notice
purposes. Notices to Landlord shall be delivered to the address specified in
Section 1.02 above. All notices shall be effective upon delivery. Either party
may change its notice address upon written notice to the other party.

        Section 13.07. Waivers. All waivers must be in writing and signed by the
waiving party. Landlord's failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future. No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord. Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.

        Section 13.08. No Recordation. Tenant shall not record this Lease
without prior written consent from Landlord. However, either Landlord or Tenant
may require that a "Short Form" memorandum of this Lease executed by both
parties be recorded. The party requiring such recording shall pay all transfer
taxes and recording fees.

        Section 13.09. Binding Effect; Choice of Law. This Lease binds any party
who legally acquires any rights or interest in this Lease from Landlord or
Tenant. However, Landlord shall have no obligation to Tenant's successor unless
the rights or interests of Tenant's successor are acquired in accordance with
the terms of this Lease. The laws of the state in which the Property is located
shall govern this Lease.

        Section 13.10. Corporate Authority; Partnership Authority; Limited
Liability Company Authority. If Tenant is a corporation, each person signing
this Lease on behalf of Tenant represents and warrants that he has full
authority to do so and that this Lease binds the corporation.

        Section 13.11. Joint and Several Liability. All parties signing this
Lease as Tenant shall be jointly and severally liable for all obligations of
Tenant.

        Section 13.12. Force Majeure. If Landlord and Tenant (except for
Tenant's monetary obligations under this Lease which shall not be subject to
force majeure) cannot perform any of their obligations due to events beyond
their control, the time provided for performing such obligations shall be
extended by a period of time equal to the duration of such events. Events beyond
Landlord's and Tenant's control include, but are not limited to, acts of God,
war, civil commotion, labor disputes, strikes, fire, flood or other casualty,
shortages of labor or material, government regulation or restriction and weather
conditions.

        Section 13.13. Execution of Lease. This Lease may be executed in
counterparts and, when all counterpart documents are executed, the counterparts
shall constitute a single binding instrument. Landlord's delivery of this Lease
to Tenant shall not be deemed to be an offer to lease and shall not be binding
upon either party until executed and delivered by both parties.

        Section 13.14. Approvals. Whenever by this Lease consent or approval is
required the party of whom the request is made shall promptly respond to the
request and consent or approval shall in no case be unreasonably withheld.

ARTICLE FOURTEEN: COMPLIANCE

        The parties hereto agree to comply with all applicable federal, state
and local laws, regulations, codes, ordinances and administrative orders having
jurisdiction over the parties, property or the subject

50

--------------------------------------------------------------------------------




matter of this Agreement, including, but not limited to, the 1964 Civil Rights
Act and all amendments thereto, the Foreign Investment in Real Property Tax Act,
the Comprehensive Environmental Response Compensation and Liability Act, and The
Americans With Disabilities Act.

ARTICLE FIFTEEN: CONTINGENCY; OTHER LEASES

        Concurrent with the execution of this Lease, Landlord and Tenant are
executing the Other Leases as defined in Section 10.02(e). This Lease shall be
contingent upon the execution by Landlord and Tenant of the Other Leases. If the
Other Leases, for any reason whatsoever, are not executed by Landlord and Tenant
concurrent with the execution of this Lease, Landlord may elect to terminate
this Lease in which event this Lease shall be null and void and neither party
shall have any further rights and remedies hereunder or under the Other Leases.

ADDITIONAL PROVISIONS MAY BE SET FORTH IN A RIDER OR RIDERS ATTACHED HERETO OR
IN THE BLANK SPACE BELOW. IF NO ADDITIONAL PROVISIONS ARE INSERTED, PLEASE DRAW
A LINE THROUGH THE SPACE BELOW.

        Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below and have initialed all Riders which
are attached to or incorporated by reference in this Lease.

  "LANDLORD"
Signed on _______, 2004
at ___________________
By:
 
    

--------------------------------------------------------------------------------


 
Its:
 
         

--------------------------------------------------------------------------------


 
"TENANT"
Signed on _______, 2004
at ___________________
SAMSONITE CORPORATION,
a Delaware corporation
 
By:
 
    

--------------------------------------------------------------------------------


 
Its:
 
         

--------------------------------------------------------------------------------

51

--------------------------------------------------------------------------------






Exhibit "A"
Legal Description


52

--------------------------------------------------------------------------------




Exhibit "B"

Site Plan

[NOTE: INDIVIDUAL SITE PLANS WILL BE CREATED FOR EACH LEASE]

53

--------------------------------------------------------------------------------




EXHIBIT D

Retained Parcel


54

--------------------------------------------------------------------------------



[SITE PLAN]

55

--------------------------------------------------------------------------------




EXHIBIT E

Due Diligence Materials


56

--------------------------------------------------------------------------------




DUE DILIGENCE CHECKLIST—PANATTONI PURCHASE
(1/19/2005 1:06 PM)


Description

--------------------------------------------------------------------------------

  Party Responsible

--------------------------------------------------------------------------------

  Status

--------------------------------------------------------------------------------


A current ALTA owner's extended coverage title commitment with legible copies of
all underlying exceptions to title, to be paid by SAMSONITE;
 
Legal
 
Delivered 9/14/04


--------------------------------------------------------------------------------


a)
All applicable licenses, permits, zoning, development and governmental
approvals, and other entitlements relating to the Property:
 
Legal—to confirm with Steve Thompson
 
 
 
i)
 
Stormwater Discharge permit
 
 
 
Delivered 11/4/04
 
ii)
 
Alarm User permit
 
 
 
Delivered 11/4/04
 
iii)
 
Letter stating that we are exempt from requiring an Air-Pollutant Emissions
Permit
 
 
 
Delivered 11/4/04
 
iv)
 
Cryogen Storage and Handling permit
 
 
 
Delivered 11/4/04
 
v)
 
Flammable/Combustible Liquids Storage and Usage permit
 
 
 
Delivered 11/4/04
 
vi)
 
Battery System permit
 
 
 
Delivered 11/4/04
 
vii)
 
Hot Work Operations—including Welding and Cutting permit
 
 
 
Delivered 11/4/04
 
viii)
 
Elevator inspection certificates for Assembly and Corporate
 
 
 
Delivered 11/4/04
 
ix)
 
Boiler and Hot Water Heater permits for Assembly, Corporate, Main warehouse and
Hardware
 
 
 
Delivered 11/4/04
 
x)
 
CFC Registration permit for Chiller at Corporate
 
 
 
Delivered 11/4/04


--------------------------------------------------------------------------------


c)
Any and all plans, specifications, drawings, as-builts, surveys and alike
depicting structures, including without limitation buildings, utilities, on site
and off site infrastructure;
 
Steve Thompson
 
 
 
Overall drawings for the campus and each of the buildings including the Assembly
Plant, Company Store, Warehouse, Hardware Plant, Power Plant and Corporate
Building
 
 
 
Delivered 6/04
 
Copy of Martin & Martin Drawing showing overlay of Panattoni building footprints
for campus utilities dated December 22, 2004.
 
 
 
Delivered 1/05


--------------------------------------------------------------------------------


d)
All of Samsonite's environmental, soils, traffic and other pre-development
reports:
 
Legal
 
                 


57

--------------------------------------------------------------------------------




 
i)
 
Phase I dated March 2003
 
 
 
Delivered 6/04
 
ii)
 
Phase II dated May 6, 2003
 
 
 
Delivered 6/04
 
iii)
 
Final Phase I and II dated June 7, 2004
 
 
 
Delivered 6/04
 
iv)
 
Proposal to provide additional subsurface investigation activities prepared by
Earth Tech, Inc. dated May 3, 2004
 
 
 
Delivered 6/04
 
v)
 
Proposal to remove underground storage tanks prepared by Rule Engineering, LLC,
dated May 10, 2004
 
 
 
Delivered 6/04
 
vi)
 
Status report on underground water contamination prepared by Cory Benson, dated
June 7, 2004
 
 
 
Delivered 6/04
 
vii)
 
Lead based paint inspection report from HWS Consulting Group, Inc. dated
April 2, 2002
 
 
 
Delivered 6/04
 
viii)
 
Wall Surface Material reports from HWS Consulting Group, Inc. dated January 20,
2003 and February 10, 2003
 
 
 
Delivered 6/04
 
ix)
 
Campus Buildings Estimated Removal Costs prepared by Cory Benson
 
 
 
Delivered 6/04
 
x)
 
Asbestos Containing Materials report for Luggage Plant prepared by HWS
Consulting Group, Inc. dated 12/31/01
 
 
 
Delivered 10/6/04
 
xi)
 
Asbestos Containing Materials report for Corporate Building prepared by HWS
Consulting Group, Inc. dated 3/13/03
 
 
 
Delivered 10/6/04
 
xii)
 
Asbestos Containing Materials report for Hardware Building prepared by HWS
Consulting Group, Inc. dated 3/24/03
 
 
 
Delivered 10/6/04
 
xiii)
 
No Further Action Letter dated 9/29/04 from the Division of Oil and Public
Safety
 
 
 
Delivered 10/6/04
 
xiv)
 
Air Pollution Compliance Inspection from City and County of Denver dated 9/24/04
 
 
 
Delivered 10/8/04
 
xv)
 
Power Plant and Hardware Building Interior Wall Finish prepared by HWS
Consulting Group, Inc. dated February 5, 2003
 
 
 
Delivered 10/2/704
 
xvi)
 
Response Action Close-Out Report for Asbestos Abatement at Assembly building
prepared by HWS Consulting Group Inc. dated November 12, 2002
 
 
 
Delivered 10/27/04
 
xvii)
 
Response Action Close-Out Report for Asbestos Abatement of Thermal System
Insulation from the Mechanical Room and the Rail End at Assembly building
prepared by HWS Consulting Group Inc. dated September 11, 2002
 
 
 
Delivered 10/27/04                

58

--------------------------------------------------------------------------------




 
xviii)
 
Response Action Close-Out Report for Asbestos Abatement of Pipe Fittings
prepared by HWS Consulting Group Inc. dated November 8, 2002
 
 
 
Delivered 10/27/04
 
xix)
 
Inspection report 73-63/8042 for Corporate Headquarters dated February 19, 2003,
prepared by HWS Consulting Group Inc.
 
 
 
Delivered 10/29/04
 
xx)
 
Inspection Report for Asbestos Containing Material at the Luggage Plant dated
December 31, 2001, prepared by HWS Consulting Group Inc.
 
 
 
Delivered 10/29/04
 
xxi)
 
Response Action Close-out Report at the Hardware Building dated September 11,
2002, prepared by HWS Consulting Group Inc.
 
 
 
Delivered 10/29/04
 
xxii)
 
Wall Surfacing Material at Samsonite Corporation report dated February 10, 2003,
prepared by HWS Consulting Group Inc.
 
 
 
Delivered 10/29/04
 
xxiii)
 
Asbestos Inspection Report at the Power Plant and Hardware Building dated
February 5, 2003, prepared by HWS Consulting Group Inc.
 
 
 
Delivered 10/29/04
 
xxiv)
 
Report on the Inspection for Asbestos Containing Material for Samsonite
Warehouse prepared by HWS dated January 6, 2005.
 
 
 
Delivered 10/29/04
 
xxv)
 
Report on the Inspection for Asbestos Containing Material for Samsonite Retail
prepared by HWS dated January 6, 2005.
 
 
 
Delivered 1/05
 
xxvi)
 
Bid to Remove Asbestos from Colorado Environmental Services, Ltd dated January
3, 2005.
 
 
 
Delivered 1/05
 
xxvii)
 
Bid to Remove Asbestos from Hudspeth & Associates dated December 20, 2004.
 
 
 
Delivered 1/05
 
xxviii)
 
Environmental Abatement Costs Summary dated January 6, 2005
 
 
 
 
 
xxix)
 
Bid Items from Talon Environmental, Inc. dated January 3, 2005
 
 
 
Delivered 1/05
 
xxx)
 
Bid Items from Colorado Environmental Services, Ltd. dated January 12, 2005
 
 
 
Delivered 1/05
 
xxxi)
 
Bid Items from Hudspeth and Associates dated January 3, 2005
 
 
 
Delivered 1/05
 
xxxii)
 
List and locations of Fire and domestic Water Line Depths
 
 
 
Delivered 1/05
 
xxxiii)
 
Environmental Abatement Scope dated January 18, 2005
 
 
 
Delivered 1/05
 
xxxiv)
 
Quote from Bulbs.com dated December 22, 2004
 
 
 
Delivered 1/05                


59

--------------------------------------------------------------------------------




 
xxxv)
 
Quote from Hudspeth & Associates concerning transit pipe dated December 20, 2004
 
 
 
Delivered 1/05
 
xxxvi)
 
Roof evaluation from Cybercon Engineering, Inc. dated January 4, 2005.
 
 
 
Delivered 1/05
 
xxxvii)
 
Environmental Abatement Costs Revised dated January 21, 2005
 
 
 
Delivered 1/05
 
xxxviii)
 
Phase I (volumes I and II) of environmental assessment prepared by Earth Tech,
Inc. dated February 1999.
 
 
 
Delivered 1/27/05
 
xxxix)
 
HWS Technologies report dated January 20, 1989
 
 
 
Delivered 1/27/05
 
xl)
 
James P. Walsh & Associates, Inc. reports dated September 25, 1989 and December
15, 1989.
 
 
 
Delivered 1/27/05


--------------------------------------------------------------------------------


e)
The most recently available property tax bills and assessments of the Property;
 
Barb McEwen if update is needed
 
Delivered 6/04
 
i)
 
Tax Certifications from Land Title
 
 
 
Delivered 11/17/04


--------------------------------------------------------------------------------


f)
Any CC&Rs and design guidelines;
 
Legal
 
Delivered 6/04


--------------------------------------------------------------------------------


g)
A schedule of all current or pending litigation with respect to the Property or
any part thereof, if any, together with a brief description of each such
proceeding
 
Kate Martinez
 
 
 
 
i)
 
A copy of Booth v. Samsonite Corporation and a copy of the letter of Dismissal
Without Prejudice
 
 
 
Delivered 10/11/04
 
 
ii)
 
No other current pending litigation against the Property;
 
 
 
 


--------------------------------------------------------------------------------


h)
Any other relevant documentation, such as tax abatement agreements, written
communications from public entities and agencies, easement agreements, railroad
agreements, drainage agreements, special improvement or metropolitan district
agreements, ground leases and the like, if applicable;
 
 
 
 
 
 
i)
 
Railroad Track Agreement with Union Pacific
 
 
 
Delivered 11/8/04
 
 
ii)
 
Unexecuted Water Service Agreement for Samsonite Corporation Campus
 
 
 
Delivered 1/05                  

60

--------------------------------------------------------------------------------




i)
A list of any written material agreements affecting the Property to which
SAMSONITE is a party or of which SAMSONITE has knowledge and all other material
information of any kind whatsoever in the possession of SAMSONITE and pertaining
to the ownership and operation of the Property;
 
Legal
 
None that cannot be cancelled within 30 days or that last more than a year or of
a material dollar amount


--------------------------------------------------------------------------------


j)
Panattoni will have the right, but not the obligation, to perform Phase I and
Phase II environmental studies;
 
Panattoni
 
 


--------------------------------------------------------------------------------


k)
SAMSONITE will provide to Panattoni an ALTA/ACSM Urban Survey of the Property
prepared by a professional duly licensed land surveyor, which survey will be
certified to a date not more than sixty (60) days prior to closing and
reflecting all physical conditions affecting the Property sufficient for
deletion of the survey exceptions from the required title insurance policy and
otherwise acceptable to Panattoni;
 
Legal
 
Ordered 10/27/04
Reordered 1/19/05 showing remediation parcel


--------------------------------------------------------------------------------


l)
Any other information, written or otherwise, that may be pertinent to the
condition or use of the Property:
 
Legal
 
 
 
 
(i)
 
Roof Evaluation of Assembly Plant prepared by CyberCon Engineering dated
November 6, 2003
 
 
 
Delivered 11/4/04
 
 
(ii)
 
Roof Evaluation of Hardware Building prepared by CyberCon Engineering dated
November 6, 2003
 
 
 
Delivered 11/4/04

61

--------------------------------------------------------------------------------






EXHIBIT F

Seller's Transmittal Letter of Due Diligence
Materials Bearing Evidence of Receipt by Purchaser



INTENTIONALLY OMITTED


62

--------------------------------------------------------------------------------




EXHIBIT G

Form of Special Warranty Deed



SPECIAL WARRANTY DEED


        THIS DEED, made this        day                  of 2005, between
Samsonite Corporation, a Delaware Corporation, of the City and County of Denver
and State of Colorado, grantor and                             whose legal
address is 9785 Maroon Circle, Suite G-104, Englewood, Colorado 80112 of the
County of Arapahoe and State of Colorado, grantee:

        WITNESS, that the grantor, for and in consideration of the sum of

DOLLARS,

the receipt and sufficiency of which is hereby acknowledged, has granted,
bargained, sold and conveyed, and by these presents does grant, bargain. sell,
convey and confirm unto the grantee, its assigns forever, all the real property,
together with improvements, if any, situated, lying and being in the City and
County of Denver and State of Colorado, described on Exhibit A attached hereto
and incorporated herein by reference.

        TOGETHER with all and singular the hereditarnents and appurtenances
thereunto belonging, or in anywise appertaining, the reversion and reversions,
remainder and remainders, rents, issues and profits thereof, and all the estate,
right, title, interest, claim and demand whatsoever of the grantor, either in
law or equity, of, in and to the above bargained premises, with the
hereditaments and appurtenances;

        TO HAVE AND TO HOLD the said premises above bargained and described,
with the appurtenances, unto the grantee, and its assigns forever. The grantor
for itself, its successors and assigns, does covenant and agree that it shall
and will WARRANT AND FOREVER DEFEND the above bargained premises in the quiet
and peaceable possession of the grantee, its assigns, against all and every
person or persons claiming the whole or any part thereof, by, through or under
the grantor,

        IN WITNESS WHEREOF, the grantor has executed this deed on the date set
forth above,

Samsonite Corporation

By:            

--------------------------------------------------------------------------------

   

Title:            

--------------------------------------------------------------------------------

   


STATE OF COLORADO
 
)
 
 
 
      )   ss.     City and County of Denver   )        

        The foregoing instrument was acknowledged before me this            day
of            , 2005

by
    ____________________________.    
 
 
Witness my haul and official seal.
 
 


--------------------------------------------------------------------------------

Notary Public
 
 
My commission expires:

63

--------------------------------------------------------------------------------



[This legal description will be revised for closing to reflect the retained
parcel.]


LEGAL DESCRIPTION


LOT 1. BLOCK 1, MONTBELLO NO. 1 CITY AND COUNTY OF DENVER, STATE OF COLORADO,
ALSO DESCRIBED AS:

PARCEL 1:

A PORTION OF LOT 1, BLOCK 1, MONTBELLO NO. 1 IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO, DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 00 DECREES 00 MINUTES 00 SECONDS EAST ALONG THE EAST LINE OF SAID
LOT 1, (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 1883.07 FEET TO
THE NORTHEAST CORNER OF PARCEL 1, SAID POINT BEING THE TRUE POINT OF BEGINNING;
THENCE CONTINUING SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF
815.16 FEET TO THE SOUTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 83 DEGREES 20 MINUTES 07 SECONDS WEST ALONG THE SOUTHERLY LINE OF
SAID LOT 1 A DISTANCE OF 84.61 FEET;
THENCE NORTH 83 DEGREES 29 MINUTES 00 SECONDS WEST ALONG SAID SOUTHERLY LINE A
DISTANCE OF 781.63 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 703.91 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 711.15 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 25.00 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 150.00 FEET TO
THE POINT OF BEGINNING.

PARCEL 2:

A PORTION OF LOT 1, BLOCK 1, MONTBELLO NO. 1, IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST CORNER OF SAID LOT 1:
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE EAST LINE OF SAID
LOT 1, (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 1883.07 FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 150.00 FEET;
THENCE SOUTH 00 DECREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 25.00 FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 711.15 FEET;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 703.91 FEET TO
A POINT ON THE SOUTHERLY LINE OF SAID LOT 1;
THENCE NORTH 83 DEGREES 29 MINUTES 00 SECONDS WEST ALONG SAID SOUTHERLY LINE A
DISTANCE OF 203.31 FEET;
THENCE NORTH 00 DECREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 1317.74 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 91.50 FEET TO A
POINT OF CURVATURE;


64

--------------------------------------------------------------------------------




LEGAL DESCRIPTION


THENCE ALONG SAID CURVE TO THE LEFT HAVING A RADIUS OF 72.50 FEET, TROUGH A
CENTRAL ANGLE OF 90 DEGREES 00 MINUTES 00 SECONDS. AN ARC DISTANCE OF 113.88
FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 916.16 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 228.55 FEET;
THENCE NORTH 38 DEGREES 42 MINUTES 29 SECONDS EAST A DISTANCE OF 78.12 FEET;
THENCE NORTH 25 DEGREES 01 MINUTES 31 SECONDS EAST A DISTANCE OF 130.19 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 51 SECONDS EAST A DISTANCE OF 103.57 FEET TO
A POINT ON THE NORTH LINE OF SAID LOT 1;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST ALONG SAID NORTH LINE A
DISTANCE OF 566.64 FEET TO THE POINT OF BEGINNING.


PARCEL 3:

A PORTION OF LOT 1, BLOCK 1. MONTBELLO NO. 1, IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO, DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE NORTH LINE OF SAID
LOT 1. (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 566.64 FEET TO
THE NORTHEAST CORNER OF PARCEL 3, SAID POINT BEING THE TRUE POINT OF BEGINNING;
THENCE SOUTH 00 DEGREES 00 MINUTES 51 SECONDS WEST A DISTANCE OF 103.57 FEET;
THENCE SOUTH 25 DEGREES 01 MINUTES 31 SECONDS WEST A DISTANCE OF 130.19 FEET;
THENCE SOUTH 38 DEGREES 42 MINUTES 29 SECONDS WEST A DISTANCE OF 78.12 FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 228.55 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 282.50 FEET TO
A POINT ON THE NORTH LINE OF SAID LOT 1;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST ALONG SAID NORTH LINE A
DISTANCE OF 332.50 FEET TO THE POINT OF BEGINNING.


PARCEL 4:

A PORTION OF LOT 1, BLOCK 1 MONTBELLO NO. 1, IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO, DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE NORTH LINE OF SAID
LOT 1, (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 899.14 FEET TO
THE NORTHEAST CORNER OF PARCEL 4. SAID POINT BEING THE TRUE POINT OF BEGINNING;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 1198.66 FEET TO
A POINT OF CURVE;


65

--------------------------------------------------------------------------------




LEGAL DESCRIPTION


THENCE ALONG SAID CURVE TO THE RIGHT HAVING A RADIUS OF 72.50 FEET, THROUGH A
CENTRAL ANGLE OF 90 DEGREES 00 MINUTES 00 SECONDS, AN ARC DISTANCE OF 113.88
FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 694.20 FEET TO
A POINT ON THE WEST LINE OF SAID LOT 1;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST ALONG SAID WEST LINE A
DISTANCE OF 1271.16 FEET TO THE NORTHWEST CORNER OF SAID LOT 1;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE NORTH LINE OF SAID
LOT 1 A DISTANCE OF 766.70 FEET TO THE POINT OF BEGINNING.


PARCEL 5:

A PORTION OF LOT 1, BLOCK 1, MONTBELLO NO. 1, IN THE CITY AND COUNTY OF DENVER
STATE OF COLORADO, DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE NORTH LINE OF SAID
LOT 1, (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 899.14 FEET;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 1198.66 FEET TO
A POINT OF CURVE;
THENCE ALONG SAID CURVE TO THE RIGHT HAVING A RADIUS OF 72.50 FEET. THROUGH A
CENTRAL ANGLE OF 90 DEGREES 00 MINUTES 00 SECONDS, AN ARC DISTANCE OF 113.88
FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 91.50 FEET TO
THE NORTHEAST CORNER OF PARCEL 5, SAID POINT BEING THE TRUE POINT OF BEGINNING;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 443.50 FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 575.70 FEET:
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 443.50 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 575.70 FEET TO
THE POINT OF BEGINNING.


PARCEL 6:

A PORTION OF LOT 1, BLOCK 1, MONTBELLO NO. 1, IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO, DESCRIBED AS FOLLOWS;

COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 1;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE NORTH LINE OF SAID
LOT 1 (WITH ALL BEARINGS HEREIN RELATIVE THERETO) A DISTANCE OF 899.14 FEET;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 1198.66 FEET TO
A POINT OF CURVE;
THENCE ALONG SAID CURVE TO THE RIGHT HAVING A RADIUS OF 72.50 FEET, THROUGH A
CENTRAL ANGLE OF 90 DEGREES 00 MINUTES 00 SECONDS, AN ARC DISTANCE OF 113.88
FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 91.50 FEET;


66

--------------------------------------------------------------------------------




LEGAL DESCRIPTION


THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST OF A DISTANCE OF 443.50 FEET
TO THE NORTHEAST CORNER OF PARCEL 6, SAID POINT BEING THE TRUE POINT OF
BEGINNING;
THENCE CONTINUING SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF
874.24 FEET TO A POINT ON THE SOUTHERLY LINE OF SAID LOT 1;
THENCE NORTH 83 DEGREES 29 MINUTES 00 SECONDS WEST ALONG SAID SOUTHERLY LINE A
DISTANCE OF 606.62 FEET TO THE SOUTHWEST CORNER OF SAID LOT 1;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE WEST LINE OF SAID
LOT 1, A DISTANCE OF 1248.89 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 27.00 FEET;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 443.50 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 575.70 FEET TO
THE POINT OF BEGINNING.


Together with all rights and benefits granted under that certain Declaration of
Restrictions and Easements Affecting the Premises dated July 28, 2003 and
recorded July 30, 2003 in the Clerk and Recorder's Office for the City and
County of Denver at Reception No 2003155337.

67

--------------------------------------------------------------------------------






EXHIBIT H

FIRPTA


68

--------------------------------------------------------------------------------



FIRPTA

        Section 1445 of the Internal Revenue Code of 1986, as amended, provides
that a transferee of a United States real property interest must withhold tax if
the transferor is a foreign person. To inform the Transferee (hereinafter
defined) that withholding of tax is not required upon the disposition of a
United States real property interest by SAMSONITE CORPORATION, a Delaware
corporation (the "Transferor") to PANATTONI DEVELOPMENT COMPANY, LLC, a
California limited liability company (the "Transferee"), the undersigned, being
first duly sworn upon oath, does hereby depose and say, and does hereby certify
the following on behalf of the Transferor:

1.The undersigned are the individuals and trustees of the Transferor and are
familiar with the business of the Transferor;

2.The Transferor is not a foreign person; that is, the Transferor is not a
nonresident alien, a foreign corporation, foreign partnership, foreign trust or
foreign estate (as all such terms are defined in the Internal Revenue Code of
1986, as amended, and United States Treasury Department Income Tax Regulations
in effect as of the date hereof);

3.The Transferor is a corporation, validly existing and in good standing under
the laws of the State of Delaware;

4.The Transferor's United States identification number is:
[                        ];

5.The Transferor's office address and principal place of business is:
                                         
                                                                           ,

6.This certificate and affidavit is made to induce the Transferee to consummate
the transactions contemplated by the Transferor and Transferee.

        The Transferor understands that this affidavit and certification my be
disclosed to the United States Internal Revenue Service by the Transferee and
that any false statement contained herein could be punished by fine,
imprisonment, or both.

        This affidavit and certificate may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

        Under penalties of perjury, the undersigned declares that she has
examined this affidavit and certificate, and to the best of the undersigned's
knowledge and belief, it is true, correct and complete. The undersigned further
declares that he/she has authority to sign this affidavit and certificate on
behalf of the Transferor.

69

--------------------------------------------------------------------------------




SIGNATURE PAGE


        This affidavit and certificate is executed and delivered as of
the            day of            , 2005.

Transferor:

SAMSONITE CORPORATION,
a Delaware corporation


By:
 
    

--------------------------------------------------------------------------------

Richard H. Wiley
Chief Financial Officer
 
 
 
 
 
 
 
 
  Transferee:
PANATTONI DEVELOPMENT COMPANY, LLC
a California limited liability company
By:
 
    

--------------------------------------------------------------------------------

David Hagan, Partner
 
 
 

70

--------------------------------------------------------------------------------




EXHIBIT I

Option to Purchase Real Estate


71

--------------------------------------------------------------------------------




OPTION TO PURCHASE REAL ESTATE


        This agreement ("Option") is made the    day of            , 2005
("Execution Date"), by and between PANATTONI DEVELOPMENT COMPANY, LLC, a
California limited liability company ("Optionee"), and SAMSONITE CORPORATION, a
Delaware corporation ("Optionor").

RECITALS

        WHEREAS, Optionor is the owner of the property described in the attached
Exhibit "A" and the Agreement for Purchase and Sale of Real Estate
("Agreement"), dated January 14, 2005, between Optionor and Optionee.

        WHEREAS, Optionor desires to grant to Optionee the right to purchase the
Retained Parcel (as such parcel is described in the Agreement) for the amount of
Ten Dollars ($10.00), on the terms and conditions described in Section 12.2 of
the Agreement as of the Initial Closing Date, as defined in the Agreement.

        NOW THEREFORE, for valuable consideration, the mutual covenants and
promises of the Optionee and Optionor contained herein and in the Agreement and
the receipt of other good and valuable consideration, the receipt of which is
hereby acknowledged, Optionor and Optionee hereby agree that the Option may be
exercised and shall be controlled by the following provisions:

        1.     Option Term. This Option may be exercised at any time commencing
on the date of the Initial Closing, as defined in the Agreement, until ninety
(90) days after Optionee obtains the No Further Action Letter as provided in
Article 5.3 of the Agreement ("Option Term").

        2.     Method of Exercise. This Option shall be exercised within the
Option Term by delivery of a written notice of exercise ("Option Notice") by
Optionee to Optionor at the address and in accordance with the notice provisions
of the Agreement.

        3.     Purchase Price. Optionee shall pay Optionor the purchase price of
Ten Dollars ($10.00) ("Purchase Price"). Escrow shall close as provided for in
the Agreement.

        4.     Assignability of the Option. This Option is assignable by
Optionee to an Affiliate or a successor in interest in accordance with a tax
deferred exchange under Section 1031 of the Internal Revenue Code, 1986, as
amended, provided the assignee assumes all obligations under this Option.
"Affiliate" shall mean any individual, corporation, limited liability company,
association, partnership, trust or other legal entity that, directly or
indirectly, controls or is controlled by or is under common control with
Optionee.

        5.     Recording. Optionor or Optionee shall have the right to record a
short form of this Option setting forth the legal description of the Retained
Parcel, the identity of the parties, the term of the Option and a general
reference to the Agreement of Purchase and Sale, in the form attached hereto as
Exhibit "B". No other information, unless required by law, shall be included in
the recorded document. Seller and Buyer agree to cooperate in the execution and
recording thereof.

[Remainder of Page Intentionally Left Blank]

72

--------------------------------------------------------------------------------




SIGNATURE PAGE


        The parties have executed this Option as of the date first written
above.

OPTIONEE:

PANATTONI DEVELOPMENT COMPANY, LLC,
a California limited liability company


By:
 
    

--------------------------------------------------------------------------------

David Hagan, Partner
 
 
 
 
 
 
 
 
  OPTIONOR:
SAMSONITE CORPORATION,
a Delaware corporation
By:
 
    

--------------------------------------------------------------------------------

Richard H. Wiley, Chief Financial Officer
 
 
 

73

--------------------------------------------------------------------------------




EXHIBIT "A"
to Option To Purchase Real Estate


Legal Description of Retained Parcel

74

--------------------------------------------------------------------------------




EXHIBIT "B"
to Option To Purchase Real Estate


Memorandum of Option to Purchase Real Estate

75

--------------------------------------------------------------------------------



RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

Peter von Elten
Panattoni Law Firm
8413 Jackson Road, Suite C
Sacramento, CA 95826

--------------------------------------------------------------------------------


(Space Above For Recorder's Use)

MEMORANDUM OF OPTION TO PURCHASE REAL ESTATE

        THIS MEMORANDUM OF OPTION TO PURCHASE REAL ESTATE ("Memorandum") is made
and entered into as of              , 2005 by and between PANATTONI DEVELOPMENT
COMPANY, LLC, a California limited liability company, as "Optionee" and
SAMSONITE CORPORATION, a Delaware corporation, as "Optionor".

R E C I T A L S

        A.    Optionor is the owner of the real property located in Denver,
Colorado, consisting of approximately eleven (11) acres of land (the
"Property"), more particularly described on Exhibit "A" attached hereto.

        B.    Optionor and Optionee have entered into that certain Agreement for
Purchase and Sale of Real Estate dated January 14, 2005, and Option to Purchase
Real Estate dated              , 2005, pursuant to which Optionor i granted to
Optionee the exclusive right to purchase the Property, all as more particularly
described in the Agreement for Purchase and Sale of Real Estate.

        C.    Seller and Purchaser desire to record this Memorandum to provide
constructive notice of the Option to Purchase Real Estate and rights granted
thereunder.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Optionor and Optionee hereby agree
as follows:

        1.     Incorporation of Option to Purchase Real Estate by Reference.
Upon, and subject to, the terms and conditions of the Option to Purchase Real
Estate, Optionor granted to Optionee and Optionee accepted the rights and option
to purchase the Property.

        2.     Recordation. This Memorandum is to be recorded in the Official
Records of the City and County of Denver, Colorado to provide constructive
notice of the Option to Purchase Real Estate.

        3.     Termination. Upon the termination of the Option to Purchase Real
Estate in accordance with its terms, this Memorandum shall automatically
terminate and be of no further force or effect.

76

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Seller and Purchaser have executed this
Memorandum on the day and year first above written.

OPTIONEE:    
PANATTONI DEVELOPMENT COMPANY, LLC,
a California limited liability company
By:
 
  

--------------------------------------------------------------------------------

David Hagan, Partner
 
 
OPTIONOR:
 
 
SAMSONITE CORPORATION,
a Delaware corporation
 
 
By:
 
  

--------------------------------------------------------------------------------

Richard H. Wiley, Chief Financial Officer
 
 

77

--------------------------------------------------------------------------------



STATE OF     

--------------------------------------------------------------------------------

  )         ) ss COUNTRY OF     

--------------------------------------------------------------------------------

  )

        On                        , 2005, before me,
                                        , a Notary Public in and for said state,
personally appeared                                        , personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her authorized capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.

WITNESS my hand and official seal.


 
 
  

--------------------------------------------------------------------------------

Notary Public in and for said State

(SEAL)

78

--------------------------------------------------------------------------------



STATE OF     

--------------------------------------------------------------------------------

  )         ) ss COUNTRY OF     

--------------------------------------------------------------------------------

  )

        On                        , 2005, before me,
                                        , a Notary Public in and for said state,
personally appeared                                        , personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her authorized capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.

WITNESS my hand and official seal.


 
 
  

--------------------------------------------------------------------------------

Notary Public in and for said State

(SEAL)

79

--------------------------------------------------------------------------------




EXHIBIT A

Legal Description of Property

80

--------------------------------------------------------------------------------




EXHIBIT J

Memorandum of Option to Purchase Real Estate


81

--------------------------------------------------------------------------------



RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

Peter von Elten
Panattoni Law Firm
8413 Jackson Road, Suite C
Sacramento, CA 95826    

--------------------------------------------------------------------------------

    (Space Above For Recorder's Use)


MEMORANDUM OF OPTION TO PURCHASE REAL ESTATE

        THIS MEMORANDUM OF OPTION TO PURCHASE REAL ESTATE ("Memorandum") is made
and entered into as of                            , 2005 by and between
PANATTONI DEVELOPMENT COMPANY, LLC, a California limited liability company, as
"Optionee" and SAMSONITE CORPORATION, a Delaware corporation, as "Optionor".

R E C I T A L S

        A.    Optionor is the owner of the real property located in Denver,
Colorado, consisting of approximately eleven (11) acres of land (the
"Property"), more particularly described on Exhibit "A" attached hereto.

        B.    Optionor and Optionee have entered into that certain Agreement for
Purchase and Sale of Real Estate dated January 14, 2005, and Option to Purchase
Real Estate dated                        , 2005, pursuant to which Optionor i
granted to Optionee the exclusive right to purchase the Property, all as more
particularly described in the Agreement for Purchase and Sale of Real Estate.

        C.    Seller and Purchaser desire to record this Memorandum to provide
constructive notice of the Option to Purchase Real Estate and rights granted
thereunder.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Optionor and Optionee hereby agree
as follows:

        4.     Incorporation of Option to Purchase Real Estate by Reference.
Upon, and subject to, the terms and conditions of the Option to Purchase Real
Estate, Optionor granted to Optionee and Optionee accepted the rights and option
to purchase the Property.

        5.     Recordation. This Memorandum is to be recorded in the Official
Records of the City and County of Denver, Colorado to provide constructive
notice of the Option to Purchase Real Estate.

        6.     Termination. Upon the termination of the Option to Purchase Real
Estate in accordance with its terms, this Memorandum shall automatically
terminate and be of no further force or effect.

82

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the Seller and Purchaser have executed this
Memorandum on the day and year first above written.

OPTIONEE:    
PANATTONI DEVELOPMENT COMPANY, LLC,
a California limited liability company
By:
  

--------------------------------------------------------------------------------

David Hagan, Partner
 
 
OPTIONOR:
 
 
SAMSONITE CORPORATION,
a Delaware corporation
 
 
By:
  

--------------------------------------------------------------------------------

Richard H. Wiley, Chief Financial Officer
 
 

83

--------------------------------------------------------------------------------



STATE OF     

--------------------------------------------------------------------------------

  )         ) ss COUNTRY OF     

--------------------------------------------------------------------------------

  )

        On                        , 2005, before me,
                                        , a Notary Public in and for said state,
personally appeared                                        , personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her authorized capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.

WITNESS my hand and official seal.


 
 
  

--------------------------------------------------------------------------------

Notary Public in and for said State

(SEAL)

84

--------------------------------------------------------------------------------



STATE OF     

--------------------------------------------------------------------------------

  )         ) ss COUNTRY OF     

--------------------------------------------------------------------------------

  )

        On                        , 2005, before me,
                                        , a Notary Public in and for said state,
personally appeared                                        , personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her authorized capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.

WITNESS my hand and official seal.


 
 
  

--------------------------------------------------------------------------------

Notary Public in and for said State

(SEAL)

85

--------------------------------------------------------------------------------




EXHIBIT A

Legal Description of Property

86

--------------------------------------------------------------------------------




EXHIBIT K
Ground Lease


87

--------------------------------------------------------------------------------






GROUND LEASE

RECITALS


        A.    Lessor, Samsonite Corporation, a Delaware corporation, is the
owner of that certain real property located in Denver, Colorado more
particularly described in Exhibit "A" attached hereto and incorporated herein
("Property"). Lessee, Panattoni Development Company, LLC, a California limited
liability company, or assignee, shall be the Lessee of the Property.

        B.    Lessor intends to Lease the Property to Lessee to permit Lessee to
construct and own buildings and other structures and improvements on the
Property at its sole cost, expense and risk ("Improvements").

BASIC TERMS

This Section 1 contains the Basic Terms of this Ground Lease ("Lease") between
the Lessor and Lessee named below. Other Sections of the Lease referred to in
this Section 1 explain and define the Basic Terms and are to be read in
conjunction with the Basic Terms.

Date of Lease:

1.1Lessor (Include legal entity): SAMSONITE CORPORATION, a Delaware corporation
("Lessor")

Address of Lessor:

1.2Lessee (include legal entity): PANATTONI DEVELOPMENT COMPANY, LLC, a
California limited liability company ("Lessee")

Address of Lessee: 9785 Maroon Circle, Suite G104, Englewood, CO 80112

1.3Property: (include street address, approximate square footage and
description) Lessor's undivided interest in that certain real property located
in Denver, Colorado, described on Exhibit "A".

1.4Lease Term: Forty (40) years Zero (0) months beginning on See Section 2.2 or
such other date as is specified in this Lease, and ending on See
Section 2.2("Lease Term").

1.5Permitted Uses: (See Section 5) Any lawful use.

1.6INTENTIONALLY OMITTED.

1.7Brokers: (If none, so state)

Lessor's Broker: None

Lessee's Broker: None

1.8Commission Payable to Lessor's Broker: $        Not applicable.

1.9Initial Security Deposit: $        None

1.10 Vehicle Parking Spaces Allocated to Lessee: All available parking.

1.11Rent and Other Charges Payable by Lessee: 1.11.1BASE RENT: For the period as
set forth in Section 1.5 above, the monthly base rent shall be One Dollar
($1.00) per annum.

88

--------------------------------------------------------------------------------



1.11.2OTHER PERIODIC PAYMENTS: (i) Real Property Taxes (See Section 4.2);
(ii) Utilities (See Section 4.3); (iii) Insurance Premiums (See Section 4.4);
and (iv) Maintenance, Repairs and Alterations (See Section 6).

1.12Riders: The following Riders are attached to and made a part of this Lease:
(If none, so state) Exhibit "A"—Legal Description

2 LEASE TERM

2.1Lease of Property For Lease Term. Lessor leases the Property to Lessee and
Lessee leases the Property from Lessor for the Lease Term. The Lease Term is for
the period stated in Section 1.5 above and shall begin and end on the dates
specified in Section 2.2, unless the beginning or end of the Lease Term is
changed under any provision of this Lease. The "Commencement Date" shall be the
date specified in Section 2.2 unless advanced or delayed under any other
provision of this Lease.

2.2Lease Term. This Lease shall commence on                        . This Lease
shall expire, if not canceled, extended, or terminated earlier in accordance
with its provisions, forty (40) years after the Commencement Date.

2.3Holding Over. Lessee shall vacate the Property upon the expiration or earlier
termination of this Lease. Lessee shall reimburse Lessor for and indemnify
Lessor against all damages which Lessor incurs from Lessee's delay in vacating
the Property. If Lessee does not vacate the Property upon the expiration or
earlier termination of the Lease and Lessor thereafter accepts rent from Lessee,
Lessee's occupancy of the Property shall be a "month-to-month" tenancy, subject
to all of the terms of this Lease applicable to a month-to-month tenancy.

3 RENT

3.1Time and Manner of Payment. Subject to the provisions of this Lease, Lessee
shall pay Lessor the Base Rent ("Rent"), in advance, without offset, deduction
or prior demand on the first business day of each year in the Lease Term. The
Rent shall be payable at Lessor's address or at such other place as Lessor may
designate in writing.

4 OTHER CHARGES PAYABLE BY LESSEE

4.1Additional Rent. All charges payable by Lessee other than Rent are called
"Additional Rent." Unless this Lease provides otherwise, Lessee shall pay all
Additional Rent monthly.

4.2Property Taxes. 4.2.1Real Property Taxes. Lessee shall pay all real property
taxes on the Property (including any fees, taxes or assessments against, or as a
result of, any Lessee improvements installed for the benefit of Lessee) during
the Lease Term. Such payment shall be made at least ten (10) days prior to the
delinquency date of the taxes. Within such ten (10) day period, Lessee shall
furnish Lessor with satisfactory evidence that the real property taxes have been
paid. If Lessee fails to pay the real property taxes when due, Lessor may pay
the taxes and Lessee shall reimburse Lessor for the amount of such tax payment
as Additional Rent.

4.2.2Definition of "Real Property Tax." "Real property tax" means: (i) any fee,
license fee, license tax, business license fee, commercial rental tax, levy,
charge, assessment, penalty or tax imposed by any taxing authority against the
Property; (ii) any tax on the Lessor's right to receive, or the receipt of, rent
or income from the Property or against Lessor's business of leasing the
Property; (iii) any tax or charge for fire protection, streets,

89

--------------------------------------------------------------------------------



sidewalks, road maintenance, refuse or other services provided to the Property
by any governmental agency; (iv) any tax imposed upon this transaction or based
upon a reassessment of the Property due to a change of ownership, as defined by
applicable law, or other transfer of all or part of Lessor's interest in the
Property; and (v) any charge or fee replacing any tax previously included within
the definition of real property tax. "Real property tax" does not, however,
include Lessor's federal or state income, franchise, inheritance or estate
taxes.

4.2.3Personal Property Taxes. 4.2.3.1Lessee shall pay all taxes charged against
trade fixtures, furnishings, equipment or any other personal property belonging
to Lessee. Lessee shall try to have personal property taxed separately from the
Property.

4.2.3.2If any of Lessee's personal property is taxed with the Property, Lessee
shall pay Lessor the taxes for the personal property within fifteen (15) days
after Lessee receives a written statement from Lessor for such personal property
taxes.

4.2.4Lessee's Right to Contest Taxes. Lessee may attempt to have the assessed
valuation of the Property reduced or may initiate proceedings to contest the
real property taxes. If required by law, Lessor shall join in the proceedings
brought by Lessee. However, Lessee shall pay all costs of the proceedings,
including any costs or fees incurred by Lessor. Upon the final determination of
any proceeding or contest, Lessee shall immediately pay the real property taxes
due, together with all costs, charges, interest and penalties incidental to the
proceedings. If Lessee does not pay the real property taxes when due and
contests such taxes, Lessee shall not be in default under this Lease for
nonpayment of such taxes if Lessee deposits funds with Lessor or opens an
interest bearing account reasonably acceptable to Lessor in the joint names of
Lessor and Lessee. The amount of such deposit shall be sufficient to pay the
real property taxes plus a reasonable estimate of the interest, costs, charges
and penalties which may accrue if Lessee's action is unsuccessful, less any
applicable tax impounds previously paid by Lessee to Lessor. The deposit shall
be applied to the real property taxes due, as determined at such proceedings.
The real property taxes shall be paid under protest from such deposit if such
payment under protest is necessary to prevent the Property from being sold under
a "tax sale" or similar enforcement proceeding.

4.3Utilities. Lessee shall pay, directly to the appropriate supplier, the cost
of all natural gas, heat, light, power, sewer service, telephone, water, refuse
disposal and other utilities and services supplied to the Property.

4.4Insurance Policies.

4.4.1Liability Insurance. During the Lease Term, Lessee shall maintain a policy
of commercial general liability insurance (sometimes known as broad form
comprehensive general liability insurance) insuring Lessee against liability for
bodily injury, property damage (including loss of use of property) and personal
injury arising out of the operation, use or occupancy of the Property. Lessee
shall name Lessor as an additional insured under such policy. The initial amount
of such insurance shall be Two Million and no/100 Dollars ($2,000,000.00) per
occurrence and shall be subject to periodic increase based upon inflation,
increased liability awards, recommendation of Lessor's professional insurance
advisers and other relevant factors. The liability insurance obtained by Lessee
under this Section 4.4.1 shall (i) be primary and non contributing; and
(ii) contain cross liability endorsements. The amount and coverage of such
insurance shall not limit Lessee's liability nor relieve Lessee of any other
obligation under this Lease. Lessor may also obtain comprehensive public
liability insurance in an amount and with coverage

90

--------------------------------------------------------------------------------



determined by Lessor insuring Lessor against liability arising out of ownership,
operation, use or occupancy of the Property. The policy obtained by Lessor shall
not be contributory and shall not provide primary insurance.

4.4.2Property Insurance. During the Lease Term, Lessee shall maintain policies
of insurance covering loss of or damage to the Property in the full amount of
its replacement value. Such policy shall contain an Inflation Guard Endorsement
and shall provide protection against all perils included within the
classification of fire, extended coverage, vandalism, malicious mischief,
special extended perils (all risk), sprinkler leakage and any other perils which
Lessee deems reasonably necessary, or which are required to be insured against
by the holder of any deed of trust encumbering the Property. Lessee shall be
liable for the payment of any deductible amount under Lessee's insurance
policies maintained pursuant to this Section 4.4. Lessee shall not do or permit
anything to be done which invalidates any such insurance policies. Lessor shall
be named as an additional insured on all policies required under this
Section 4.4.2 as its interests may appear.

4.4.3Payment of Premiums. Lessee shall pay all premiums for the insurance
policies described in Sections 4.4.1 and 4.4.2 (whether obtained by Lessor or
Lessee) within fifteen (15) days after Lessee's receipt of a copy of the premium
statement or other evidence of the amount due, except Lessor shall pay all
premiums for nonprimary comprehensive public liability insurance which Lessor
elects to obtain as provided in Section 4.4.1. If the Lease Term expires before
the expiration of an insurance policy maintained by Lessor, Lessee shall be
liable for Lessee's prorated share of the insurance premiums. Before the
Commencement Date, Lessee shall deliver to Lessor a copy of any policy of
insurance which Lessee is required to maintain under this Section. At least
thirty (30) days prior to the expiration of any such policy, Lessee shall
deliver to Lessor a renewal of such policy. As an alternative to providing a
policy of insurance, Lessee shall have the right to provide Lessor a certificate
of insurance, together with the additional insured endorsements required
hereunder, executed by an authorized officer of the insurance company, showing
that the insurance which Lessee is required to maintain under this Section is in
full force and effect and containing such other information which Lessor
reasonably requires.



4.4.4General Insurance Provisions. 4.4.4.1Any insurance which Lessee is required
to maintain under this Lease shall include a provision which requires the
insurance carrier to give Lessor not less than thirty (30) days' written notice
prior to any cancellation or modification of such coverage.

4.4.4.2If Lessee fails to deliver any policy, certificate or renewal to Lessor
required under this Lease within the prescribed time period or if any such
policy is canceled or modified during the Lease Term without Lessor's consent,
Lessor may obtain such insurance (but shall have no duty to do so), in which
case Lessee shall reimburse Lessor for the cost of such insurance within fifteen
(15) days after receipt of a statement that indicates the cost of such
insurance.

4.4.4.3Lessee shall maintain all insurance required under this Lease with
companies holding a "General Policy Rating" of A12 or better, as set forth in
the most current issue of "Best Key Rating Guide". Lessor and Lessee acknowledge
the insurance markets are rapidly changing and that insurance in the form and
amounts described in this Section 4.4 may not be available in the future. If at
any time during the Lease Term, Lessee is unable to maintain the insurance
required under the Lease, Lessee shall nevertheless maintain insurance coverage
which is customary and commercially reasonable in the insurance industry for
Lessee's type of business, as that coverage may change from time to time. Lessor
makes no representation as to the adequacy of such insurance to protect Lessor's

91

--------------------------------------------------------------------------------



or Lessee's interests. Therefore, Lessee shall obtain any such additional
property or liability insurance which Lessee deems necessary to protect Lessor
and Lessee.

4.4.4.4Unless prohibited under any applicable insurance policies maintained,
Lessor and Lessee each hereby waive any and all rights of recovery against the
other, or against the officers, employees, agents or representatives of the
other, for loss of or damage to its property or the property of others under its
control, if such loss or damage is covered by any insurance policy in force
(whether or not described in this Lease) at the time of such loss or damage.
Upon obtaining the required policies of insurance, Lessor and Lessee shall give
notice to the insurance carriers of this mutual waiver of subrogation.

5 USE OF PROPERTY

5.1Use of Premises. At Lessee's sole cost and expense and at Lessee's sole
discretion, Lessee shall have the right, subject to limitations in Section 5.2,
to construct improvements on the Property. Lessee shall have the right to not
only construct improvements, but to develop and use the Property in any lawful
manner. Lessee shall have the right to lease the Property to third-party
Sublessees and accept rental payments from such Lessees. Lessee shall have the
further right to manage the Property and take whatever action, in Lessee's
judgment, it deems necessary and appropriate with regard to handling all
business affairs arising under this Agreement. Lessee shall be deemed the owner
of all improvements that it constructs. Lessor and Lessee acknowledge they are
tenants-in-common and that it is the intention of the parties through this
Ground Lease, in return for the rents and other consideration hereunder, Lessor
relinquishes any and all rights based on their co-ownership of the property to
share in the income of the Property.

5.2Manner of Use. Lessee shall not cause or permit the Property to be used in
any way which constitutes a violation of any law, ordinance, or governmental
regulation or order, or which constitutes a nuisance or waste. Lessee shall
obtain and pay for all permits, including a Certificate of Occupancy, required
for Lessee's occupancy of the Property and shall promptly take all actions
necessary to comply with all applicable statutes, ordinances, rules,
regulations, orders and requirements regulating the use by Lessee of the
Property.

5.3Hazardous Materials. As used in this Lease, the term "Hazardous Material"
means any flammable items, explosives, radioactive materials, hazardous or toxic
substances, material or waste or related materials, including any substances
defined as or included in the definition of "hazardous substances", "hazardous
wastes", "hazardous materials" or "toxic substances" now or subsequently
regulated under any applicable federal, state or local laws or regulations,
including without limitation petroleum based products, paints, solvents, lead,
cyanide, DDT, printing inks, acids, pesticides, ammonia compounds and other
chemical products, asbestos, PCBs and similar compounds, and including any
different products and materials which are subsequently found to have adverse
effects on the environment or the health and safety of persons. Lessee shall not
knowingly violate any law or regulation of any federal, state or local
governmental authority having jurisdiction over hazardous substances.

5.4Quiet Possession. If Lessee pays the rent and complies with all other terms
of this Lease, Lessee may occupy and enjoy the Property for the full Lease Term,
subject to the provisions of this Lease.

5.6Lessor's Encumbrances. Lessor shall not cause any lien or encumbrance,
including without limitation, trust deeds, mortgages, securities agreements,
pledges or hypothecations on Lessor's Ownership Interest, to burden the Property
without the prior written consent of

92

--------------------------------------------------------------------------------



Lessee, which consent may be given or withheld at the sole and arbitrary
discretion of the Lessee.

6 CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND ALTERATIONS

6.1Existing Conditions. Lessee accepts the Property in its condition as of the
execution of the Lease, subject to all recorded matters, laws, ordinances, and
governmental regulations and orders. Lessee has owned the Property and is
familiar with all aspects thereof, including the present and past uses thereof
and of surrounding properties. Lessee acknowledges that neither Lessor nor any
agent of Lessor has made any representation as to the condition of the Property
or the suitability of the Property for Lessee's intended use. Lessee represents
and warrants that Lessee has made its own inspection of and inquiry regarding
the condition of the Property and is not relying on any representations of
Lessor or any Broker with respect thereto.

6.2Exemption of Lessor from Liability. Lessor shall not be liable for any damage
or injury to the person, business (or any loss of income therefrom), goods,
wares, merchandise or other property of Lessee, Lessee's employees, invitees,
customers or any other person in or about the Property, whether such damage or
injury is caused by or results from: (a) fire, steam, electricity, water, gas or
rain; (b) the breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures
or any other cause; or (c) conditions arising in or about the Property, or from
other sources or places. Lessor shall not be liable for any such damage or
injury even though the cause of or the means of repairing such damage or injury
are not accessible to Lessee. The provisions of this Section shall not, however,
exempt Lessor from liability for Lessor's gross negligence or misconduct.

6.3Lessee's Obligations. 6.3.1Except as provided in Section 7 (Damage or
Destruction) and Section 8 (Condemnation), Lessee shall keep all portions of the
Property (including structural, nonstructural, interior, exterior, and
landscaped areas, portions, systems and equipment) in good order, condition and
repair (including interior repainting and refinishing, as needed). If any
portion of the Property or any system or equipment in the Property which Lessee
is obligated to repair cannot be fully repaired or restored, Lessee shall
promptly replace such portion of the Property or system or equipment in the
Property, regardless of whether the benefit of such replacement extends beyond
the Lease Term. If any part of the Property is damaged by any act or omission of
Lessee, Lessee shall pay the cost of repairing or replacing such damaged
property. It is the intention of Lessor and Lessee that at all times Lessee
shall maintain the portions of the Property which Lessee is obligated to
maintain in an attractive, first class and fully operative condition.

6.3.2Lessee shall fulfill all of Lessee's obligations under this Section 6.3 at
Lessee's sole expense. If Lessee fails to maintain, repair or replace the
Property as required by this Section 6.3, Lessor may, upon ten (10) days' prior
notice to Lessee (except that no notice shall be required in the case of an
emergency), enter the Property and perform such maintenance or repair (including
replacement, as needed) on behalf of Lessee. In such case, Lessee shall
reimburse Lessor for all costs incurred in performing such maintenance or repair
immediately upon demand.

6.4Alterations, Additions, and Improvements. 6.4.1All alterations, additions,
and improvements to the property shall be done in a good and workmanlike manner,
in conformity with all applicable laws and regulations.

93

--------------------------------------------------------------------------------



6.4.2Lessee shall pay when due all claims for labor and material furnished to
the Property. Lessee shall give Lessor at least twenty (20) days' prior written
notice of the commencement of any work on the Property, regardless of whether
Lessor's consent to such work is required. Lessor may elect to record and post
notices of non-responsibility on the Property.



6.5Condition upon Termination. Upon the termination of the Lease, Lessee shall
surrender the Property to Lessor, broom clean and in the same condition as
received except for ordinary wear and tear which Lessee was not otherwise
obligated to remedy under any provision of this Lease. However, Lessee shall not
be obligated to repair any damage which Lessor is required to repair under
Section 7 (Damage or Destruction). All alterations, additions and improvements
which Lessor has not required Lessee to remove shall become Lessor's property
and shall be surrendered to Lessor upon the expiration or earlier termination of
the Lease, except that Lessee may remove any of Lessee's machinery or equipment
which can be removed without material damage to the Property. Lessee shall
repair, at Lessee's expense, any damage to the Property caused by the removal of
any such machinery or equipment. In no event, however, shall Lessee remove any
of the following materials or equipment (which shall be deemed Lessor's
property) without Lessor's prior written consent: any power wiring or power
panels; lighting or lighting fixtures; wall coverings; drapes, blinds or other
window coverings; carpets or other floor coverings; heaters, air conditioners or
any other heating or air conditioning equipment; fencing or security gates; or
other similar building operating equipment and decorations.

94

--------------------------------------------------------------------------------







7 DAMAGE OR DESTRUCTION

7.1Partial Damage to Property.

7.1.1Lessee shall notify Lessor in writing immediately upon the occurrence of
any damage to the Property. Regardless of the cause or extent of the damage or
destruction, or the amount of insurance available, this Lease shall remain in
effect. Lessee shall have no obligation to rebuild or restore any improvements,
unless required by any lender of Lessee's holding a deed of trust against the
Property, in which event Lessee shall conduct such restoration as required by
its lender. In connection with such restoration work, Lessor shall make
available to Lessee any proceeds of the insurance which Lessee is obligated to
carry by Section 4.4.2 of this Lease, in which Lessor may have an interest.

7.1.2If the damage to the Property occurs during the last six (6) months of the
Lease Term and such damage will require more than thirty (30) days to repair,
Lessee may elect to terminate this Lease as of the date the damage occurred,
regardless of the sufficiency of any insurance proceeds. If Lessee elects to
terminate this Lease, Lessee shall give written notification to Lessor of such
election within thirty (30) days after Lessee's notice to Lessor of the
occurrence of the damage.

7.2Waiver. There shall be no abatement of cessation of rent or other sums due
hereunder as a result of any damage or destruction of any improvements on the
Property, and Lessee waives any right to the same. Lessee waives the protection
of any statute, code or judicial decision which grants a Lessee the right to
terminate a lease in the event of the substantial or total destruction of the
leased property. Lessee agrees that the provisions of Section 7.1 above shall
govern the rights and obligations of Lessor and Lessee in the event of any
substantial or total destruction to the Property.


8 CONDEMNATION

        If all or any portion of the Property or any interest therein is taken
under the power of eminent domain or sold under the threat of that power (all of
which are called "Condemnation"), the Condemnation award shall be distributed
solely to Lessee.

9 ASSIGNMENT AND SUBLETTING

9.1Lessor's Consent Not Required. Lessor acknowledges that Lessee shall have the
right, without the prior consent of Lessor, to lease and sublease the Property
to a tenant-in-possession, under the terms and conditions of a lease, negotiated
and entered into solely by Lessee and tenant-in-possession. Lessee may sublease
the Property, without Lessor's prior consent.

9.2No Release of Lessee. No transfer permitted by this Section 9, whether with
or without Lessor's consent, shall release Lessee or change Lessee's primary
liability to pay the rent and to perform all other obligations of Lessee under
this Lease. Lessor's acceptance of rent from any other person is not a waiver of
any provision of this Section 9. Consent to one transfer is not a consent to any
subsequent transfer. If Lessee's transferee defaults under this Lease, Lessor
may proceed directly against Lessee without pursuing remedies against the
transferee. Lessor may consent to subsequent assignments or modifications of
this Lease by Lessee's transferee, without notifying Lessee or obtaining its
consent. Such action shall not relieve Lessee's liability under this Lease.

9.3Lessor Assignment. Subject to the requirements of any lender holding a
security interest in the Property: Lessor may assign its interest in this Lease
to a third party without Lessee's prior written consent, except that any such
assignment shall be subject to this Lease.

95

--------------------------------------------------------------------------------





10 DEFAULTS; REMEDIES

10.1Covenants and Condition. Lessee's performance of each of Lessee's
obligations under this Lease is a condition as well as a covenant. Lessee's
right to continue in possession of the Property is conditioned upon such
performance. Time is of the essence in the performance of all covenants and
conditions.

10.2Defaults. Lessee shall be in material default under this Lease:

10.2.1If Lessee fails to pay rent or any other charge pursuant to Section 4 of
this Lease within ten (10) days after written notice of delinquency, or fails to
pay any other sum due under this Lease within ten (10) days of written demand
notifying Lessee that such payment is due;

10.2.2If Lessee fails to perform any of Lessee's non-monetary obligations under
this Lease for a period of thirty (30) days after written notice from Lessor;
provided that if more than thirty (30) days are required to complete such
performance, Lessee shall not be in default if Lessee commences such performance
within the thirty (30) day period and thereafter diligently pursues its
completion. The notice required by this Section is intended to satisfy any and
all notice requirements imposed by law on Lessor and is not in addition to any
such requirement.

10.3Lessor's Remedies. Notwithstanding anything to the contrary in this Lease,
Lessor shall not exercise any remedy that would dispossess either the
tenant-in-possession of the Property or Lessee without the prior written consent
of the Lessee and in the event of Lessee's default, Lessor shall not pursue any
remedy which would result in termination of this Lease unless such event of
default has continued uncured for a period of ninety (90) days. If Lessee
commits a default under any loan which is secured against the Property, and such
default is not fully cured within the thirty (30) day period provided for in
Section 10.2.2, above, Lessor shall have the right (but not the obligation) to
cure such default (by payment of money or otherwise) as necessary to reinstate
such loan, in order to protect Lessor's interest in the Property. All sums
incurred by Lessor in connection with curing such loan default of Lessee
(including attorneys' fees and other professional costs) shall be paid or
reimbursed to Lessor upon Lessor's demand, as additional Rent under this Lease.
Subject to the terms of this Section 10.3, Lessor shall be entitled to enforce
all of Lessor's rights and remedies now or hereafter available in equity and at
law for Lessee's default under this Lease provided that the subtenant is not
dispossessed thereby, including without limitation, the remedies described in
the Statutes of the State of Colorado to recover the Rent as it becomes due
(lessor may continue the lease in effect after lessee's breach and abandonment
and recover rent as it becomes due, if lessee has the right to sublet or assign,
subject only to reasonable limitations). Lessor's remedies shall be cumulative
and the exercise of any one or more shall not prevent it from exercising any
other right or remedy for Lessee's default.

11 PROTECTION OF LENDERS

11.1Subordination. Lessee's right to quiet possession of the Property during the
Lease Term shall not be disturbed if Lessee pays the rent and performs all of
Lessee's obligations under this Lease and is not otherwise in default. If any
lessor, beneficiary or mortgagee elects to have this Lease prior to the lien of
its lease, deed of trust or mortgage and gives written notice thereof to Lessee,
this Lease shall be deemed prior to such lease, deed of trust or mortgage
whether this Lease is dated prior or subsequent to the date of said lease, deed
of trust or mortgage or the date of recording thereof. Subject to the provisions
of Section 5.6 above, Lessor and Lessee hereby agree to subordinate their
respective rights under the Lease to any

96

--------------------------------------------------------------------------------



present or future lender and loan secured by the Property and further agree to
execute documents required by the lender to evidence the subordination.

11.2Estoppel Certificates. Upon either party's written request, the other party
shall execute, acknowledge and deliver a written statement certifying: (i) that
none of the terms or provisions of this Lease have been changed (or if they have
been changed, stating how they have been changed); (ii) that this Lease has not
been canceled or terminated; (iii) the last date of payment of the Rent and
other charges and the time period covered by such payment; (iv) that the other
party is not in default under this Lease (or, if claimed to be in default,
stating why); and (v) such other representations or information the other party
may reasonably request or which any prospective purchaser or encumbrances of the
Property may reasonably require. The party shall deliver such statement within
ten (10) days after request.

11.3Bank Loan. Lessee shall have the right to borrow money with reference to the
Property, including, without limitation, for the purpose of constructing
improvements thereon, and secure such loan with the Property. Lessor shall not
be entitled to any proceeds from any and all loans obtained by Lessee and
secured by the Property. Lessor agrees to execute all necessary documents
required by any lender for the purpose of allowing the Property to be subject to
a first deed of trust (and only a first deed of trust) securing the loan to
Lessee.. Lessor acknowledges and agrees that a lender will hold a Promissory
Note, or Notes, secured by a Deed of Trust recorded against the Property and
Lessor and Lessee agree to cooperate with all reasonable requests of the lending
institution with reference to the loan and Property, including execution of
documents requested by the lender.

12 LEGAL COSTS

12.1Legal Proceedings. If Lessee or Lessor shall be in breach or default under
this Lease, such party (the "Defaulting Party") shall reimburse the other party
(the "Nondefaulting Party") upon demand for any costs or expenses that the
Nondefaulting Party incurs in connection with any breach or default of the
Defaulting Party under this Lease, whether or not suit is commenced or judgment
entered. Such costs shall include legal fees and costs incurred for the
negotiation of a settlement, enforcement of rights or otherwise. Furthermore, if
any action for breach of or to enforce the provisions of this Lease is
commenced, the court in such action shall award to the party in whose favor a
judgment is entered, a reasonable sum as attorneys' fees and costs. The losing
party in such action shall pay such attorneys' fees and costs. Lessee shall also
indemnify Lessor against and hold Lessor harmless from all costs, expenses,
demands and liability Lessor may incur if Lessor becomes or is made a party to
any claim or action (a) instituted by Lessee against any third party, or by any
third party against Lessee, or by or against any person holding any interest
under or using the Property by license of or agreement with Lessee; (b) for
foreclosure of any lien for labor or material furnished to or for Lessee or such
other person; (c) otherwise arising out of or resulting from any act or
transaction of Lessee or such other person; or (d) necessary to protect Lessor's
interest under this Lease in a bankruptcy proceeding, or other proceeding under
Title 11 of the United States Code, as amended. Lessee shall defend Lessor
against any such claim or action at Lessee's expense with counsel reasonably
acceptable to Lessor.


13 MISCELLANEOUS PROVISIONS

13.1Lessor's Liability; Certain Duties. 13.1.1As used in this Lease, the term
"Lessor" means only the current owner or owners of the fee title to the Property
which is the subject of this Lease at the time in question. Each Lessor is
obligated to perform the obligations of Lessor under this Lease only

97

--------------------------------------------------------------------------------



during the time such Lessor owns such interest or title. Any Lessor who
transfers its title or interest is relieved of all liability with respect to the
obligations of Lessor under this Lease to be performed on or after the date of
transfer. However, each Lessor shall deliver to its transferee all funds that
Lessee previously paid if such funds have not yet been applied under the terms
of this Lease.

13.1.2Lessee shall give written notice of any failure by Lessor to perform any
of its obligations under this Lease to Lessor and to any lessor, mortgagee or
beneficiary under any deed of trust encumbering the Property whose name and
address have been furnished to Lessee in writing. Lessor shall not be in default
under this Lease unless Lessor (or such lessor, mortgagee or beneficiary) fails
to cure such nonperformance within thirty (30) days after receipt of Lessee's
notice. However, if such nonperformance reasonably requires more than thirty
(30) days to cure, Lessor shall not be in default if such cure is commenced
within such thirty (30) day period and thereafter diligently pursued to
completion.



13.2Arbitration. ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE BREACH OF THIS AGREEMENT SHALL BE SETTLED BY ARBITRATION IN
ACCORDANCE WITH THE COMMERCIAL RULES OF THE AMERICAN ARBITRATION ASSOCIATION.

WITHIN TEN (10) DAYS AFTER WRITTEN NOTICE BY EITHER PARTY TO THE OTHER
REQUESTING ARBITRATION AND STATING THE BASIS OF THE PARTY'S CLAIM, ONE
ARBITRATOR SHALL BE APPOINTED BY EACH PARTY. WRITTEN NOTICE OF APPOINTMENT SHALL
BE GIVEN BY EACH PARTY TO THE OTHERS WHEN MADE. IF ANY PARTY NEGLECTS OR REFUSES
TO APPOINT AN ARBITRATOR WITHIN TEN (10) DAYS AFTER RECEIPT OF SUCH REQUEST,
SUCH PARTY SHALL LOSE THE RIGHT TO SUCH APPOINTMENT BUT SHALL STILL BE BOUND BY
THE DECISION OF THE REMAINING ARBITRATOR(S). IF EITHER PARTY REQUESTS AN ODD
NUMBER OF ARBITRATORS, THE ARBITRATORS SHALL CHOOSE ANOTHER ARBITRATOR UPON FIVE
(5) DAYS NOTICE FROM THE PARTY REQUESTING THE ODD NUMBER OF ARBITRATORS. THE
PARTY MAKING THE APPLICATION SHALL GIVE THE OTHER PARTIES THREE (3) DAYS NOTICE
OF HIS OR HER APPLICATION FOR THE APPOINTMENT OF A THIRD ARBITRATOR.

THE VENUE FOR ANY ARBITRATION PROCEEDINGS UNDER THIS AGREEMENT SHALL BE IN
DENVER, COLORADO. JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATORS MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION OVER THE DISPUTE. THE COST OF THE
ARBITRATION SHALL BE PAID BY THE LOSING PARTY.

THE ARBITRATORS' AUTHORITY TO GRANT REMEDIES SHALL BE LIMITED TO THOSE REMEDIES
THAT COULD BE GRANTED OR AWARDED BY A JUDGE OF THE DISTRICT COURT OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, APPLYING THE LAW OF THE STATE WHERE THE
PROPERTY IS LOCATED TO THE CLAIMS ASSERTED. THE ARBITRATORS SHALL PREPARE AND
PROVIDE TO THE PARTIES A WRITTEN DECISION ON ALL MATTERS SUBJECT TO THE
ARBITRATION, INCLUDING FACTUAL FINDINGS AND THE REASONS THAT FORM THE BASIS OF
THE ARBITRATORS' DECISION. THE ARBITRATORS SHALL NOT HAVE THE POWER TO COMMIT
ERRORS OF LAW, AND THE AWARD OF THE ARBITRATORS SHALL BE VACATED OR CORRECTED
FOR ANY SUCH ERROR OR ANY OTHER GROUNDS SPECIFIED IN THE LAWS OF THE STATE WHERE
THE PROPERTY IS LOCATED. THE AWARD OF THE ARBITRATORS SHALL BE MAILED TO THE
PARTIES NO LATER

98

--------------------------------------------------------------------------------






THAN THIRTY (30) DAYS AFTER THE CLOSE OF THE ARBITRATION HEARING. THE
ARBITRATION PROCEEDINGS SHALL BE REPORTED BY A CERTIFIED SHORTHAND COURT
REPORTER. WRITTEN TRANSCRIPTS OF THE PROCEEDINGS SHALL BE PREPARED AND MADE
AVAILABLE TO THE PARTIES. IN ANY ARBITRATION PROCEEDINGS, THE PARTIES SHALL HAVE
THE RIGHT TO DISCOVERY IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE
PROPERTY IS LOCATED.

THE PARTIES SHALL EACH HAVE THE RIGHT TO FILE WITH A COURT OF COMPETENT
JURISDICTION AN APPLICATION FOR TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF, WRIT
OF ATTACHMENT, WRIT OF POSSESSION, TEMPORARY PROTECTIVE ORDER, OR APPOINTMENT OF
A RECEIVER IF THE ARBITRATION AWARD TO WHICH THE APPLICANT MAY BE ENTITLED MAY
BE RENDERED INEFFECTUAL IN THE ABSENCE OF SUCH RELIEF OR IF THERE IS NO OTHER
ADEQUATE REMEDY. THIS APPLICATION SHALL NOT WAIVE A PARTY'S ARBITRATION RIGHTS
UNDER THIS AGREEMENT.

NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THIS SECTION 13 DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED BY THE LAW OF THE STATE WHERE THE PROPERTY IS LOCATED
AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED
IN A COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP
YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE
SPECIFICALLY INCLUDED IN THIS SECTION 13. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED. YOUR AGREEMENT
TO THIS ARBITRATION PROVISION IS VOLUNTARY.

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THIS SECTION 13 TO NEUTRAL ARBITRATION.

   

--------------------------------------------------------------------------------

Lessor  

--------------------------------------------------------------------------------

Lessee
   

13.3Severability. A determination by a court of competent jurisdiction that any
provision of this Lease or any part thereof is illegal or unenforceable shall
not cancel or invalidate the remainder of such provision or this Lease, which
shall remain in full force and effect.

13.4Interpretation. The captions of the Sections of this Lease are to assist the
parties in reading this Lease and are not a part of the terms or provisions of
this Lease. Whenever required by the context of this Lease, the singular shall
include the plural and the plural shall include the singular. The masculine,
feminine and neuter genders shall each include the other. In any provision
relating to the conduct, acts or omissions of Lessee, the term "Lessee" shall
include Lessee's agents, employees, contractors, invitees, successors or others
using the Property with Lessee's expressed or implied permission.

13.5Incorporation of Prior Agreements; Modifications. This Lease is the only
agreement between the parties pertaining to the lease of the Property. All
amendments to this Lease shall be in writing and signed by all parties. Any
other attempted amendment shall be void.

13.6Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be sent by third
party commercial courier service which provides evidence of delivery, or mailed
by United States mail (postage

99

--------------------------------------------------------------------------------



prepaid), registered or certified, return receipt requested. Notices to Lessee
shall be delivered to the address specified in Section 1.3 above. Notices to
Lessor shall be delivered to the address specified in Section 1.2 above. Each
notice shall be deemed delivered (1) on the date delivered if by courier
delivery, (2) on the date delivered by U.S. Mail as evidenced by the return
receipt, or (3) on the date acceptance of delivery is refused by the addressee.
Provided notice is also sent by courier or U.S. Mail as aforesaid, it may also
be delivered by facsimile, and delivery shall be deemed to have occurred on the
date of transmission (unless the same is after 5:00 p.m. or on a non-business
day, in which event delivery shall be on the next business day). By giving
written notice hereunder to the other parties at least five (5) days' in
advance, a party to this Agreement may from time to time and at any time during
the term of this Agreement change its address for notices under this Agreement.

13.7Waivers. All waivers must be in writing and signed by the waiving party.
Lessor's failure to enforce any provision of this Lease or its acceptance of
rent shall not be a waiver and shall not prevent Lessor from enforcing that
provision or any other provision of this Lease in the future. No statement on a
payment check from Lessee or in a letter accompanying a payment check shall be
binding on Lessor. Lessor may, with or without notice to Lessee, negotiate such
check without being bound to the conditions of such statement.

13.8No Recordation. Lessee shall not record this Lease without prior written
consent from Lessor. However, either Lessor or Lessee may require that a "Short
Form" memorandum of this Lease executed by both parties be recorded. The party
requiring such recording shall pay all transfer taxes and recording fees.

13.9Binding Effect; Choice of Law. This Lease binds any party who legally
acquires any rights or interest in this Lease from Lessor or Lessee. However,
Lessor shall have no obligation to Lessee's successor unless the rights or
interests of Lessee's successor are acquired in accordance with the terms of
this Lease. The laws of the state in which the Property is located shall govern
this Lease.

13.10Corporate Authority; Partnership Authority. If Lessee is a corporation or
limited liability company, each person signing this Lease on behalf of Lessee
represents and warrants that he has full authority to do so and that this Lease
binds the corporation or limited liability company. If requested by Lessor,
within thirty (30) days after this Lease is signed, Lessee shall deliver to
Lessor a certified copy of a resolution of Lessee's Board of Directors or
Members authorizing the execution of this Lease or other evidence of such
authority reasonably acceptable to Lessor. If Lessee is a partnership, each
person or entity signing this Lease for Lessee represents and warrants that he
or it is a general partner of the partnership, that he or it has full authority
to sign for the partnership and that this Lease binds the partnership and all
general partners of the partnership. Lessee shall give written notice to Lessor
of any general partner's withdrawal or addition. Within thirty (30) days after
this Lease is signed, Lessee shall deliver to Lessor a copy of Lessee's recorded
statement of partnership or certificate of limited partnership.

13.11Joint and Several Liability. All parties signing this Lease as Lessee shall
be jointly and severally liable for all obligations of Lessee.

13.12Force Majeure. If Lessor cannot perform any of its obligations due to
events beyond Lessor's control, the time provided for performing such
obligations shall be extended by a period of time equal to the duration of such
events. Events beyond Lessor's control include, but are not limited to, acts of
God, war, civil commotion, labor disputes, strikes, fire, flood or other
casualty, shortages of labor or material, government regulation or restriction
and weather conditions.

100

--------------------------------------------------------------------------------



13.13Execution of Lease. This Lease may be executed in counterparts and, when
all counterpart documents are executed, the counterparts shall constitute a
single binding instrument. Lessor's delivery of this Lease to Lessee shall not
be deemed to be an offer to lease and shall not be binding upon either party
until executed and delivered by both parties.

13.14Survival. All representations and warranties of Lessor and Lessee shall
survive the termination of this Lease.

13.15Lease Termination. This Lease shall terminate as of (i) the date Lessee
owns an undivided one hundred percent (100%) interest in the Property; or
(ii) on the termination date.

13.16Indemnification of Lessor. Except to the extent that any of the following
are the result of Lessor's gross negligence or willful misconduct, to the
fullest extent allowed by law, Lessee shall indemnify, defend and hold Lessor
harmless from and against any and all liability, demands, claims, actions,
proceedings, damages, fines, penalties, costs and expenses (including attorney's
fees and costs of suit), from any cause whatsoever, which arise out of or are
related to (i) any breach of this Lease by Lessee; (ii) Lessee's use and
occupancy of the Premises; (iii) Lessee's acts or omissions with regard to any
lease entered into by Lessee and a tenant in possession of all or any part of
the Property; or (iv) the use and occupancy of all or any portion of the
Property by a tenant in possession, and its/their respective agents, contractors
and invitees.

13.17Controlling Document. In the event that there is a conflict in the terms,
conditions, rights, or obligations, including but not limited to Lessor's right
to receive income, in any documents entered into by and between Lessor and
Lessee, the terms, conditions, rights, and obligations of this Lease shall
control.

13.18Lease to be Absolute "Net" Lease. Except for the provisions of
Section 1.11.3, this Lease is intended to be absolutely "net" to Lessor, so that
Lessor shall enjoy all rental and other sums due hereunder without deduction,
set-off or any other reduction, and that Lessor shall have no expense in
connection with the Property which is not paid or reimbursed by Lessee.


101

--------------------------------------------------------------------------------






SIGNATURE PAGE


        IN WITNESS WHEREOF, the parties have executed this Lease as of the date
first above written.

LESSOR:    
SAMSONITE CORPORATION,
a Delaware corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

Richard H. Wiley
Chief Financial Officer
 
 
Date:
 
    

--------------------------------------------------------------------------------


 
 
LESSEE;
 
 
PANATTONI DEVELOPMENT COMPANY, LLC,
a California limited liability company
By:
 
 
 
       

--------------------------------------------------------------------------------

David Hagan, Partner    
Date:
 
    

--------------------------------------------------------------------------------


 
 

102

--------------------------------------------------------------------------------




EXHIBIT "A"
(to Ground Lease)



Legal Description


103

--------------------------------------------------------------------------------




EXHIBIT L

Bill of Sale


        THIS BILL OF SALE is made as of the    day of                        ,
200    , by and between SAMSONITE CORPORATION, a Delaware corporation
("Seller"), and PANATTONI DEVELOPMENT COMPANY, LLC, a California limited
liability company, or assignee ("Purchaser").


WITNESSETH:


        WHEREAS, Seller and Purchaser, entered into that certain Agreement of
Purchase and Sale of Real Estate dated                        (the "Agreement");
and

        WHEREAS, pursuant to the Agreement, Seller has, of even date herewith,
conveyed to Purchaser certain real property together with the improvements
situated thereon, if any, located in the City of Denver, County of Denver, State
of Colorado (collectively, the "Premises"), and being more particularly
described in the Agreement; and

        WHEREAS, Seller desires to convey, transfer and assign by separate
written instrument any and all of Seller's right, title and interest in and to
all the fixtures, apparatus, equipment, machinery, appliances and other items of
personal property as may be located at or in the Premises as of the date hereof,
(all of such property being herein collectively referred to as the
"Personalty").

        NOW, THEREFORE, in consideration of the sum of TEN and NO/100 DOLLARS
($10.00) in hand paid to Seller by Purchaser, the premises, and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Seller, Seller hereby conveys, covenants and agrees as
follows:

        1.     Seller hereby warrants to the Purchaser that it owns and has
title to the Personalty free and clear of any and all security interests, liens,
charges and encumbrances. Seller hereby conveys, transfers, assigns, sets over
and grants, absolutely and unconditionally, to Assignee, any and all of Seller's
right, title and interest in and to the Personalty to have and to hold the
Personalty unto Purchaser, its successors and assigns, forever.

        2.     The Personalty is sold in an "As Is" condition and Seller makes
no warranties, express or implied (other than the forgoing warranty of title),
including, without limitation, implied warranties of merchantability or fitness
for a particular purpose with respect to any items of the Personalty.

        3.     This Bill of Sale shall be binding upon and inure to the benefit
of Seller and Purchaser and their respective successors and assigns.

        4.     This Bill of Sale may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

104

--------------------------------------------------------------------------------




SIGNATURE PAGE


        IN WITNESS WHEREOF, we have hereunto set our hands and seals as of
this    day of                        , 200            .

PURCHASER:    
PANATTONI DEVELOPMENT COMPANY, LLC,
a California limited liability company
By:
 
    

--------------------------------------------------------------------------------

David Hagan, Partner
 
 
Date:
 
    

--------------------------------------------------------------------------------


 
 
SELLER:
 
 
SAMSONITE CORPORATION,
a Delaware corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

Richard H. Wiley
Chief Financial Officer
 
 
Date:
 
    

--------------------------------------------------------------------------------


 
 

105

--------------------------------------------------------------------------------





QuickLinks


AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE
WITNESSETH
ARTICLE 1 DEFINITIONS
ARTICLE 2 AGREEMENT TO PURCHASE AND SELL
ARTICLE 3 LEASE
ARTICLE 4 RETAINED PARCEL
ARTICLE 5 REMEDIATION
ARTICLE 6 INDEMNIFICATION
ARTICLE 7 METRO DISTRICT
ARTICLE 8 PURCHASE PRICE
ARTICLE 9 REVIEW PERIOD
ARTICLE 10 TITLE INSURANCE AND SURVEYS
ARTICLE 11 REPRESENTATIONS AND WARRANTIES
ARTICLE 12 THE CLOSING
ARTICLE 13 DEFAULTS; REMEDIES
ARTICLE 14 OPERATION OF THE PROPERTY PRIOR TO CLOSING
ARTICLE 15 TELECOMMUNICATIONS BUILDING
ARTICLE 16 MISCELLANEOUS
SIGNATURE PAGE
EXHIBIT INDEX
EXHIBIT A Legal Description of Property and Retained Parcel
LEGAL DESCRIPTION
LEGAL DESCRIPTION
LEGAL DESCRIPTION
LEGAL DESCRIPTION
EXHIBIT B Property to be Leased Back— Site Plan
EXHIBIT C Form of Lease LEASE AGREEMENT (Single Tenant Facility)
Exhibit "A" Legal Description
Exhibit "B" Site Plan
EXHIBIT D Retained Parcel
EXHIBIT E Due Diligence Materials
DUE DILIGENCE CHECKLIST—PANATTONI PURCHASE (1/19/2005 1:06 PM)
EXHIBIT F Seller's Transmittal Letter of Due Diligence Materials Bearing
Evidence of Receipt by Purchaser
INTENTIONALLY OMITTED
EXHIBIT G Form of Special Warranty Deed
SPECIAL WARRANTY DEED
LEGAL DESCRIPTION
LEGAL DESCRIPTION
LEGAL DESCRIPTION
LEGAL DESCRIPTION
EXHIBIT H FIRPTA
SIGNATURE PAGE
EXHIBIT I Option to Purchase Real Estate
OPTION TO PURCHASE REAL ESTATE
SIGNATURE PAGE
EXHIBIT "A" to Option To Purchase Real Estate
EXHIBIT "B" to Option To Purchase Real Estate
EXHIBIT A Legal Description of Property
EXHIBIT J Memorandum of Option to Purchase Real Estate
MEMORANDUM OF OPTION TO PURCHASE REAL ESTATE
EXHIBIT A Legal Description of Property
EXHIBIT K Ground Lease
GROUND LEASE RECITALS
SIGNATURE PAGE
EXHIBIT "A" (to Ground Lease)
Legal Description
EXHIBIT L Bill of Sale
WITNESSETH
SIGNATURE PAGE
